Exhibit 10.2

EXECUTION COPY

SECOND AMENDED AND RESTATED

SYNDICATED FACILITY AGREEMENT

Dated as of July 25, 2014,

among

SEALED AIR CORPORATION

and

THE OTHER BORROWERS NAMED HEREIN,

as Borrowers

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders

THE INITIAL ISSUING BANKS NAMED HEREIN,

as Initial Issuing Banks

BANK OF AMERICA, N.A.,

as Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES LLC

BNP PARIBAS SECURITIES CORP.

CITIGROUP GLOBAL MARKETS INC.

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

MORGAN STANLEY SENIOR FUNDING, INC.

RBS SECURITIES INC.

as Joint Lead Arrangers and Joint Bookrunners

and

J.P. MORGAN SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

MORGAN STANLEY SENIOR FUNDING, INC.

THE ROYAL BANK OF SCOTLAND PLC

as Co-Syndication Agents



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

         Page   SECTION 1.01  

Certain Defined Terms

     3    SECTION 1.02  

Computation of Time Periods

     53    SECTION 1.03  

Accounting Terms

     53    SECTION 1.04  

Exchange Rates; Currency Equivalents

     53    SECTION 1.05  

Construction

     54    SECTION 1.06  

Dutch Terms

     54    SECTION 1.07  

Québec Matters

     54    SECTION 1.08  

Code of Banking Practice

     55    SECTION 1.09  

Terms Generally

     55    SECTION 1.10  

Rounding

     56    SECTION 1.11  

Change of Currency

     56    SECTION 1.12  

Additional Foreign Currencies

     56    SECTION 1.13  

Letter of Credit Amounts

     57   

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

  



  



SECTION 2.01  

The Advances and Letters of Credit

     57    SECTION 2.02  

Borrowing Mechanics

     62    SECTION 2.03  

Issuance of and Drawings and Reimbursement Under Letters of Credit

     64    SECTION 2.04  

Incremental Commitments

     67    SECTION 2.05  

Fees

     69    SECTION 2.06  

Termination or Reduction of the Commitments

     70    SECTION 2.07  

Repayment of Advances

     71    SECTION 2.08  

Interest on Advances

     79    SECTION 2.09  

Interest Rate Determination

     80    SECTION 2.10  

Optional Conversion of Advances

     81    SECTION 2.11  

Prepayments of Term Advances, Revolving Credit Advances and Swing Line Advances

     82    SECTION 2.12  

Increased Costs

     85    SECTION 2.13  

Illegality

     86    SECTION 2.14  

Payments and Computations

     87    SECTION 2.15  

Taxes

     88    SECTION 2.16  

Sharing of Payments, Etc.

     91    SECTION 2.17  

Evidence of Debt

     92    SECTION 2.18  

Use of Proceeds

     93    SECTION 2.19  

Defaulting Lenders

     93    SECTION 2.20  

Replacement of Lenders

     96    SECTION 2.21  

Borrower Representative

     97    SECTION 2.22  

Public Offer

     97   

 

i



--------------------------------------------------------------------------------

ARTICLE III

 

CONDITIONS TO LENDING

 

  



  



SECTION 3.01  

Conditions Precedent to the Initial Advances

     98    SECTION 3.02  

Conditions to all Advances

     100    SECTION 3.03  

Determinations Under Sections 3.01 and 3.04

     101    SECTION 3.04  

Conditions to Brazilian Term A Advances

     101   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

  



  



SECTION 4.01  

Representations and Warranties of the Borrowers

     103   

ARTICLE V

 

COVENANTS OF THE COMPANY

 

  



  



SECTION 5.01  

Affirmative Covenants

     110    SECTION 5.02  

Negative Covenants

     120    SECTION 5.03  

Company Net Total Leverage Ratio

     134   

ARTICLE VI

 

EVENTS OF DEFAULT

 

  



  



SECTION 6.01  

Events of Default

     135    SECTION 6.02  

Actions in Respect of the Letters of Credit upon Default

     139   

ARTICLE VII

 

GUARANTY

 

  



  



SECTION 7.01  

Guaranty

     140    SECTION 7.02  

Keepwell

     140    SECTION 7.03  

Guaranty Absolute

     140    SECTION 7.04  

Waivers and Acknowledgments

     141    SECTION 7.05  

Subrogation

     142    SECTION 7.06  

Subordination

     143    SECTION 7.07  

Continuing Guaranty; Assignments

     144   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII

 

THE AGENT

 

  



  



SECTION 8.01  

Authorization and Action

     144    SECTION 8.02  

Agent’s Reliance, Etc.

     145    SECTION 8.03  

Bank of America and Affiliates

     146    SECTION 8.04  

Lender Credit Decision

     146    SECTION 8.05  

Indemnification

     146    SECTION 8.06  

Appointment as Agent and Administrator in Relation to German Collateral

     147    SECTION 8.07  

Successor Agent

     149    SECTION 8.08  

Other Agents

     149    SECTION 8.09  

Delegation of Duties

     149    SECTION 8.10  

Appointment for the Province of Québec

     150   

ARTICLE IX

 

MISCELLANEOUS

 

  



  



SECTION 9.01  

Amendments, Etc.

     151    SECTION 9.02  

Notices, Etc.

     153    SECTION 9.03  

No Waiver; Remedies

     154    SECTION 9.04  

Costs and Expenses

     154    SECTION 9.05  

Right of Set-off

     156    SECTION 9.06  

Binding Effect

     156    SECTION 9.07  

Assignments and Participations

     156    SECTION 9.08  

Confidentiality

     160    SECTION 9.09  

Designated Borrower

     161    SECTION 9.10  

Governing Law

     162    SECTION 9.11  

Execution in Counterparts

     162    SECTION 9.12  

Judgment

     163    SECTION 9.13  

Jurisdiction, Etc.

     163    SECTION 9.14  

Substitution of Currency

     164    SECTION 9.15  

No Liability of the Issuing Banks

     164    SECTION 9.16  

Patriot Act

     165    SECTION 9.17  

Release of Collateral

     165    SECTION 9.18  

Waiver of Jury Trial

     167    SECTION 9.19  

Parallel Debt

     167    SECTION 9.20  

Intercreditor Agreement

     168    SECTION 9.21  

Exceptions to the Application of the Bank Transaction Agreement

     168    SECTION 9.22  

Financial Assistance Australian Loan Party

     168   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

I  

Commitments and Applicable Lending Offices

II  

Designated Borrowers

1.01(i)  

Unrestricted Subsidiaries

1.01(ii)  

Subsidiary Guarantors

1.01(iii)  

Mortgaged Properties

2.01(e)  

Existing Letters of Credit

4.01(c)(i)  

Owned Real Property

4.01(c)(ii)  

Material Leased Real Property – Lessee

4.01(l)  

Subsidiaries

5.01(h)  

Collateral Jurisdictions and Excluded Collateral Jurisdictions

5.01(m)  

Post-Closing Matters

5.02(a)  

Liens

5.02(b)  

Existing Indebtedness

5.02(d)  

Investments

5.02(e)  

Dispositions

5.02(f)  

Fundamental Changes

5.02(j)  

Sales and Leasebacks

5.02(k)  

Negative Pledges

EXHIBITS

 

A  

Form of Revolving Credit Note

B-1  

Form of Term A Notes

C  

Form of Notice of Borrowing

D  

Form of Assignment and Acceptance

E-1  

Form of US Subsidiary Guaranty

E-2  

Form of Foreign Subsidiary Guaranty

F  

Form of Loan Certificate

G  

Form of Solvency Certificate

H-1  

[Reserved]

H-2  

Form of Opinion of Clifford Chance LLP

H-3  

Form of Opinion of Special Counsel for certain Restricted Subsidiaries of the
Company

I  

Form of Designated Borrower Request and Assumption Agreement

J  

Form of Designated Borrower Notice

K  

Form of Mortgage

L-1  

Form of U.S. Tax Compliance Certificate

L-2  

Form of U.S. Tax Compliance Certificate

L-3  

Form of U.S. Tax Compliance Certificate

L-4  

Form of U.S. Tax Compliance Certificate

M  

Auction Procedures

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

SYNDICATED FACILITY AGREEMENT

This SECOND AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT, dated as of
July 25, 2014 (this “Agreement”), made by and among SEALED AIR CORPORATION, a
Delaware corporation (the “Company” and the “Short Term A Borrower”), CRYOVAC,
INC., a Delaware corporation (“Cryovac”), DIVERSEY CANADA, INC., an Ontario
corporation (the “CDN Borrower”), SEALED AIR JAPAN G.K. (the surviving entity of
a merger between Sealed Air Japan Holdings G.K. and Sealed Air Japan G.K.), a
Japanese limited liability company (godo kaisha) (the “JPY Borrower”), SEALED
AIR LIMITED, a company incorporated in England and Wales (DTTPS Number:
13/W/61173/DTTP Country of Residence: United States) (the “Sterling Borrower”),
CRYOVAC BRASIL LTDA., a limited company (sociedade limitada) (the “Brazilian
Term Borrower”), SEALED AIR B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) under Dutch law, having its
statutory seat in Nijmegen, the Netherlands and registered with the trade
register of the Chambers of Commerce in the Netherlands under number 09114711
and DIVERSEY EUROPE B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) under Dutch law, having its
statutory seat in Utrecht, the Netherlands and registered with the trade
register of the Chambers of Commerce in the Netherlands under number 30179832
(together, the “Euro Borrowers”), SEALED AIR CORPORATION (US), a Delaware
corporation (“Sealed Air US”, and together with the Company and Cryovac,
collectively the “US Revolver Borrowers”), SEALED AIR LUXEMBOURG S.C.A., a
société en commandite par actions incorporated and existing under the laws of
Luxembourg, with registered office at 16 avenue Pasteur, L-2310 Luxembourg and
registered with the Luxembourg Register of Commerce and Companies under the
number B 89671 (the “Lux Revolver Borrower”), CRYOVAC AUSTRALIA PTY LIMITED, ABN
65 004 207 532, a company incorporated under the laws of Australia and SEALED
AIR AUSTRALIA (HOLDINGS) PTY LTD, ABN 65 102 261 307, a company incorporated
under the laws of Australia (together, the “Australian Revolver Borrowers”) and
certain Subsidiaries of the Company from time to time listed on Schedule II
(each a “Designated Borrower” and, collectively with the Company, the Short Term
A Borrower, Cryovac, Sealed Air US, the CDN Borrower, the JPY Borrower, the Euro
Borrowers, the Sterling Borrower, the Brazilian Term Borrower, the US Revolver
Borrowers, the Lux Revolver Borrower and the Australian Revolver Borrowers, the
“Borrowers”), the banks, financial institutions and other investors listed on
Schedule I hereto (the “Initial Lenders”) and the initial issuing banks (the
“Initial Issuing Banks”) listed on Schedule I hereto, and BANK OF AMERICA, N.A.,
as Agent for the Lenders (as hereinafter defined) and the Issuing Banks (in such
capacity, and as agent for the Secured Parties under the other Loan Documents,
the “Agent”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (or any of its
designated affiliates), J.P. MORGAN SECURITIES LLC, BNP PARIBAS SECURITIES
CORP., CITIGROUP GLOBAL MARKETS INC. (or any of its designated affiliates),
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, MORGAN STANLEY SENIOR FUNDING,
INC. and RBS SECURITIES INC. (collectively, as joint lead arrangers, the “Joint
Lead Arrangers” and as joint bookrunners, the “Joint Bookrunners”), J.P. MORGAN
SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC. (or any of its designated
affiliates), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, MORGAN STANLEY
SENIOR FUNDING, INC. and THE ROYAL BANK OF SCOTLAND PLC, as co-syndication
agents (collectively, the “Co-Syndication Agents”), and

 

1



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, DNB BANK ASA, NEW YORK
BRANCH, HSBC BANK USA, NATIONAL ASSOCIATION, MIZUHO BANK, LTD., NEW YORK BRANCH,
THE BANK OF NOVA SCOTIA, SUMITOMO MITSUI BANKING CORPORATION, NY BRANCH,
SUNTRUST BANK, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AND WELLS FARGO BANK, NA,
as co-documentation agents (collectively, the “Co-Documentation Agents”).

PRELIMINARY STATEMENTS:

WHEREAS, the Company, certain of the Borrowers, the Lenders and Issuing Banks
party thereto, the Agent, the Co-Syndication Agents, the Joint Lead Arrangers,
the Joint Bookrunners and the Documentation Agent (each as defined in the
Existing Credit Agreement) entered into that certain Syndicated Facility
Agreement, dated as of October 3, 2011 (as amended and restated by that certain
Restatement Agreement, dated as of November 15, 2012, as further amended by that
certain Amendment No. 1 to Credit Agreement, dated as of November 27, 2013, and
as further amended, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”), pursuant to which,
concurrently with the consummation of the Acquisition (as defined in the
Existing Credit Agreement), (a) the Lenders party thereto extended credit to the
Company in an aggregate principal amount of $794,610,042.74, under the Term A
Facility (as hereinafter defined), (b) the Lenders party thereto extended credit
to the CDN Borrower in an aggregate principal amount of $82,712,000.00,
denominated in CDN (as hereinafter defined), under the CDN Term A Facility (as
hereinafter defined), (c) the Lenders party thereto extended credit to the
Original JPY Borrower in an aggregate principal amount of ¥11,454,000,000.00,
under the JPY Term A Facility (as hereinafter defined), (d) the Lenders party
thereto extended credit to the Euro TLA Borrowers in an aggregate principal
amount of €55,778,305.17, under the Euro Term A Facility (as hereinafter
defined) (e) the Lenders party thereto extended credit to the Company in an
aggregate principal amount of $790,000,000.00, under the Term B Facility (as
defined in the Existing Credit Agreement), (f) the Lenders party thereto
extended credit to the Euro TLB Borrowers in an aggregate principal amount of
€300,000,000.00, under the Euro Term B Facility (each as defined in the Existing
Credit Agreement), (g) the Lenders and Issuing Banks party thereto made
available to the Borrowers from time to time a US Revolving Credit Facility (as
hereinafter defined) up to an aggregate principal amount of $500,000,000,
available in Dollars (as hereinafter defined) and (h) the Lenders party thereto
and Initial Issuing Banks make available to the Multicurrency Borrowers (as
hereinafter defined) from time to time a Multicurrency Revolving Credit Facility
(as hereinafter defined) up to the Equivalent of $200,000,000 available in the
Committed Currencies (as hereinafter defined), for the purposes specified in the
Original Credit Agreement;

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated (i) to collectively replace the Term A Facility, CDN Term A
Facility, JPY Term A-1 Facility, Euro Term A Facility (each as defined in the
Existing Credit Agreement) with the new Term A Facility, CDN Term A Facility,
JPY Term A-1 Facility, Euro Term A Facility, Sterling Term A Facility, Brazilian
Term A Facility and Short Term A Facility, (ii) to replace the US Revolving
Credit Facility and the Multicurrency Revolving Credit Facility (each as defined
in the Existing Credit Agreement) with the new US Revolving Credit Facility and
the

 

2



--------------------------------------------------------------------------------

new Multicurrency Revolving Credit Facility and (iii) to amend certain other
provisions of the Existing Credit Agreement as hereinafter set forth; and

WHEREAS, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree that the Existing Credit Agreement is amended and
restated in its entirety as hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acknowledgement Mandate” means a mandate for notarial acknowledgment of debt as
referred to in Section 5.01(n).

“Additional Collateral Agent” means Citibank, N.A., in its capacity as the
“Additional Collateral Agent”, as provided in the Second Restatement Agreement,
for so long as Citibank, N.A. shall be the “Additional Collateral Agent”
pursuant to Section 10 of the Second Restatement Agreement, and in such capacity
the Additional Collateral Agent shall constitute a “sub-agent” of the Agent for
the purposes of Section 8.09 of this Agreement, with all of the rights and
protections provided in such Section 8.09.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

“Advance” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Term A Advance, a CDN Term A Advance, a JPY Term A-1
Advance, a Euro Term A Advance, a Sterling Term A Advance, a Brazilian Term A
Advance, Short Term A Advance, a US Revolving Credit Advance, a Multicurrency
Revolving Credit Advance, a Swing Line Advance, an Incremental Term Advance, an
Incremental Revolving Credit Advance, an Other Term Advance or an Other
Revolving Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise. For the avoidance of doubt, in no event shall the Agent
or any Lender be deemed to be an Affiliate of any of the Borrowers or any of
such Borrower’s Subsidiaries.

 

3



--------------------------------------------------------------------------------

“Agent” has the meaning given to such term in the preamble to this Agreement.

“Agent’s Account” means with respect to any currency, the Agent’s account with
respect to such currency as the Agent may from time to time notify to the
Company and the Lenders.

“Agreement” has the meaning specified in the preamble to this Agreement.

“Agreement Currency” has the meaning specified in Section 9.12.

“Anti-Corruption Laws” has the meaning specified in Section 5.01(r)(ii).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, with respect to the Term A Facility, the CDN Term A
Facility, the JPY Term A-1 Facility, the Euro Term A Facility, the Sterling
Term A Facility, the Brazilian Term A Facility, the Short Term A Facility, the
US Revolving Credit Facility and the Multicurrency Revolving Credit Facility,
initially (i) 1.75% per annum for Eurocurrency Rate Advances and (ii) with
respect to Advances denominated in Dollars, 0.75% per annum for Base Rate
Advances, and from time to time after delivery of the financial statements for
the fiscal quarter ending September 30, 2014 pursuant to Section 5.01(a)(ii),
the Applicable Margin shall be determined by reference to the table below, based
on the Net Total Leverage Ratio set forth in, and determined based on, the most
recent financial statements and Compliance Certificate delivered to the Agent
under Section 5.01(a)(i) or (ii), and Section 5.01(a)(iii) hereof:

 

Pricing

Level

  

Net Total
Leverage
Ratio

  

Applicable
Margin for
Base Rate
Term A
Advances and
Short Term A
Advances

  

Applicable Margin for
Eurocurrency Rate
Term A Advances, CDN
Term A Advances, JPY
Term A-1 Advances,

Euro Term A Advances,
Sterling Term A
Advances, Brazilian
Term A Advances and
Short Term A Advances

  

Applicable
Margin for Base
Rate US
Revolving
Credit Advances

and
Multicurrency
Revolving Credit
Advances

(in Dollars)

  

Applicable
Margin for
Eurocurrency
Rate Revolving
Credit Advances
and
Multicurrency
Revolving Credit
Advances

  

Commitment
Fee

1

   Less than or equal to 4.00:1.00    0.50%    1.50%    0.50%    1.50%    0.25%

2

   Greater than 4.00:1.00    0.75%    1.75%    0.75%    1.75%    0.30%

Notwithstanding the foregoing, if at any time the Company shall fail to deliver
financial statements to the Agent in accordance with Section 5.01(a)(i) or
5.01(a)(ii), as applicable, then the Applicable Margin shall thereafter be
determined by reference to Pricing Level 2 in the table

 

4



--------------------------------------------------------------------------------

above until such time as the Company shall again be in compliance with Sections
5.01(a)(i) and 5.01(a)(ii).

“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the place of settlement for such Foreign
Currency as may be determined by the Agent or the applicable Issuing Bank, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment; provided,
that with respect to each Foreign Currency specified below, at any time
following the Second Restatement Effective Date, the “Applicable Time” shall be
the corresponding time specified below for such Foreign Currency:

(i) AU$: 12:00 P.M. (Sydney, Australia time);

(ii) CDN: 12:00 P.M. (Toronto, Canada time);

(iii) Euros: 12:00 P.M. (London, England time);

(iv) JPY: 12:00 P.M. (Tokyo, Japan time); and

(v) Sterling: 12:00 P.M. (London, England time);

provided, further, that any such “Applicable Time” may be modified by the Agent
on not less than five Business Days prior written notice to the Company and the
Lenders if the Agent shall reasonably determine that such modification is
reasonably necessary or advisable.

“Applicant Borrower” has the meaning specified in Section 9.09.

“Approved Fund” means any Person (other than a natural person) that is or will
be engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Equity Interest owned thereby) of any Loan
Party, in one transaction or a series of transactions, whether by sale, lease,
transfer or otherwise; provided that “Asset Dispositions” shall not include any
transaction (or series of related transactions), the Net Cash Proceeds of which
do not exceed $10,000,000.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit D hereto.

“Associate” has the meaning given to it in Section 128F(9) of the Australian Tax
Act.

“AU$” has the meaning specified in the definition of “Committed Currencies”,
below.

 

5



--------------------------------------------------------------------------------

“Auction” has the meaning specified in Section 2.11(c).

“Auction Prepayment” has the meaning specified in Section 2.11(c).

“Auction Procedures” means the procedures set forth in Exhibit M.

“Australian Bill Rate Advance” means an Advance that bears interest at a rate
based upon the Australian Bill Rate pursuant to the applicable Notice of
Borrowing.

“Australian Bill Rate” means, for any Interest Period, for any Multicurrency
Revolving Credit Advance denominated in Australian dollars, the rate per annum
equal to the Bank Bill Swap Reference Bid Rate or a comparable or successor
rate, which rate is approved by the Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Agent from time to time) at or about
10:30 A.M. (Sydney, Australia time) on the Rate Determination Date with a
term equivalent to such Interest Period.

“Australian Borrower” means any Borrower who is a resident of Australia for the
purposes of the Australian Tax Act, or the Income Tax Assessment Act 1997
(Australia), as the context requires.

“Australian Loan Party” means an Australian Borrower or a Subsidiary Guarantor
incorporated, organized or established under the laws of the Commonwealth of
Australia.

“Australian Revolver Borrowers” has the meaning specified in the preamble to
this Agreement.

“Australian PPSA” means the Personal Property Securities Act 2009 (Cwlth)
Australia and any regulations in force at any time under the Australian PPSA,
including the Personal Property Securities Regulations 2010 (Cth) (each as
amended from time to time).

“Australian Tax Act” means the Income Tax Assessment Act 1936 (Cwlth).

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Available Basket Amount” means, on any date of determination, an amount equal
to (a) the Cumulative Retained Excess Cash Flow Amount on such date, plus
(b) the aggregate amount of net cash proceeds of any issuance of Qualified
Equity Interests of the Company received by the Company since the Closing Date,
minus (c) the sum of (i) any amounts used to make investments and advances
pursuant to Section 5.02(d)(xiii) after the Closing Date and on or prior to such
date, (ii) any amounts used to make Restricted Payments pursuant to
Section 5.02(c)(vii) after the Closing Date and on or prior to such date and
(iii) any amounts used to make Restricted Junior Payments pursuant to
Section 5.02(l)(ii) after the Closing Date and on or prior to such date.

“Bank of America” means Bank of America, N.A. and its successors.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Code” has the meaning specified in Section 6.01(e).

“Bankruptcy Law” means the Bankruptcy Code, or any similar foreign, federal or
state law for the relief of debtors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Advance” means a Revolving Credit Advance, a Term A Advance, a Swing
Line Advance, an Incremental Revolving Credit Advance or an Incremental
Term Advance, in each case denominated in Dollars, that bears interest as
provided in Section 2.08(a)(i).

“Bond” has the meaning specified in Section 8.10.

“Borrower Designation Agreement” means, with respect to any Subsidiary, an
agreement in the form of Exhibit J hereto signed by such Subsidiary and the
Company.

“Borrower Representative” has the meaning specified in Section 2.21.

“Borrowers” has the meaning specified in the preamble to this Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Term A Borrowing, a CDN Term A
Borrowing, a JPY Term A-1 Borrowing, a Euro Term A Borrowing, a Sterling Term A
Borrowing, a Brazilian Term A Borrowing, a Short Term A Borrowing, a Swing Line
Borrowing or an Incremental Borrowing, as applicable.

“Brazilian Facility Effective Date” has the meaning specified in
Section 2.01(a)(vi).

“Brazilian Term A Advance” means an Advance made by any Brazilian Term A Lender
under the Brazilian Term A Facility.

“Brazilian Term A Borrowing” means a borrowing consisting of simultaneous
Brazilian Term A Advances of the same Type and, in the case of Eurocurrency Rate
Advances, having the same Interest Period made by each of the Brazilian Term A
Lenders pursuant to Section 2.01(a)(vi).

“Brazilian Term A Commitment” means, as to each Brazilian Term A Lender, its
obligation to make Brazilian Term A Advances to the Brazilian Term Borrower
pursuant to Section 2.01(a)(vi) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Brazilian Term A
Lender’s name on Schedule I under the heading “Brazilian Term A Commitment”.

 

7



--------------------------------------------------------------------------------

“Brazilian Term A Facility” means, at any time after the Brazilian Facility
Effective Date, the aggregate principal amount of the Brazilian Term A Advances
extended by all Brazilian Term A Lenders pursuant to Section 2.01(a)(vi)
outstanding at such time.

“Brazilian Term A Lender” means (a) at any time on or prior to the Brazilian
Facility Effective Date, any Lender that has a Brazilian Term A Commitment at
such time and (b) at any time after the Brazilian Facility Effective Date, any
Lender that holds Brazilian Term A Advances at such time.

“Brazilian Term A Note” means a promissory note made by the Brazilian Term
Borrower in favor of a Brazilian Term A Lender evidencing Brazilian Term A
Advances made by such Brazilian Term A Lender, substantially in the form of
Exhibit B-1.

“Brazilian Term Borrower” has the meaning specified in the preamble to this
Agreement.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City, Tokyo, Japan or Canada and, if the
applicable Business Day relates to any Eurocurrency Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance (or, in the case of an Advance denominated in Euro, on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System is open); provided that, when used in connection with an
Australian Bill Rate Advance, the term “Business Day” shall also exclude any day
on which Australian banks are not open for dealings in AU$ deposits in Melbourne
and Sydney, Australia.

“Canadian Pension Event” means (a) the termination in whole or in part of any
Canadian Pension Plan that contains a defined benefit provision, (b) a material
change in the funded status of a Canadian Pension Plan, (c) a material change in
the contribution rates payable by the CDN Borrower to a Canadian Pension Plan,
(d) the receipt by a Borrower of any notice concerning liability arising from
the withdrawal or partial withdrawal of a Borrower or any other party from a
Canadian Pension Plan, (e) the occurrence of an event under the Income Tax Act
(Canada) that could reasonably be expected to affect the registered status of
any Canadian Pension Plan, (f) the receipt by a Borrower of any order or notice
of intention to issue an order from the applicable pension standards regulator
or Canada Revenue Agency that could reasonably be expected to affect the
registered status or cause the termination (in whole or in part) of any Canadian
Pension Plan that contains a defined benefit provision, (g) the receipt of
notice by the CDN Borrower from the administrator, the funding agent or any
other person of any failure to remit contributions to a Canadian Pension Plan by
the CDN Borrower, (h) the adoption of any amendment to a Canadian Pension Plan
that would require the provision of security pursuant to applicable law, (i) the
issuance of either any order (including an order to remit delinquent
contributions) or charges that could reasonably be expected to give rise to the
imposition of any material fines or penalties in respect of any Canadian Pension
Plan against a Borrower or (j) any other event or condition with respect to a
Canadian Pension Plan that could reasonably be expected to result in (i) a lien,
(ii) any acceleration of any statutory requirements to fund all or a substantial
portion of the unfunded liabilities of such plan, or (iii) any liability of a
Borrower or a Restricted Subsidiary in excess of $85,000,000.

 

8



--------------------------------------------------------------------------------

“Canadian Pension Plan” means any plan, program or arrangement that is a
“registered pension plan” as defined in the Income Tax Act (Canada) or is
subject to the funding requirements of applicable provincial or federal pension
benefits standards legislation in any Canadian jurisdiction (but for greater
certainty not including a registered retirement savings plan, supplemental
employee retirement plan, retirement compensation arrangement, deferred profit
sharing plan or similar plan or arrangement), which is sponsored, administered,
maintained or contributed to by, or to which there is or may be an obligation to
contribute by, any Borrower or Restricted Subsidiary in respect of any person’s
employment in Canada with any Borrower or Restricted Subsidiary, other than
government sponsored plans.

“Capital Expenditure” means any expenditure or obligation which in accordance
with GAAP is or should be treated as a capital expenditure, including the
capital element of any expenditure or obligation incurred in connection with a
finance or Capital Lease.

“Capital Lease” means any lease of property which, in accordance with GAAP,
would be required to be capitalized on the balance sheet of the lessee.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a Lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP; provided that obligations that are re-characterized as
Capital Lease Obligations due to a change in GAAP after the Closing Date shall
not be treated as Capital Lease Obligations for any purpose under this Agreement
regardless of the time at which such obligation is incurred; provided further
that obligations that are Capital Lease Obligations as of the Closing Date and
are re-characterized as not constituting Capital Lease Obligations due to a
change in GAAP after the Closing Date shall be treated as Capital Lease
Obligations under this Agreement.

“Cash Collateralize” means, in respect of an obligation, provide and pledge
(subject to a first priority perfected security interest) cash collateral in
Dollars (or any other currency reasonably satisfactory to the Agent), at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the relevant Issuing Bank or Swing Line Bank, as
the case may be (and “Cash Collateralization” shall have a meaning correlative
to the foregoing).

“Cash Equivalents” means Investments in (a) direct obligations of, or
obligations unconditionally guaranteed by, the United States of America, Canada,
the Federal Government of Germany, the State of Japan, the United Kingdom, the
Commonwealth of Australia or any agency or instrumentality thereof (provided
that the full faith and credit of the applicable national Governmental Authority
of such nation is pledged in support thereof), having maturities of less than
one year; (b) time deposits, certificates of deposit and banker’s acceptances of
any

 

9



--------------------------------------------------------------------------------

commercial bank having combined capital and surplus of not less than
$500,000,000, whose short-term commercial paper rating from S&P is at least A-2
or from Moody’s is at least P-2 (each an “Approved Bank”) with maturities of not
more than one year from the date of investment; (c) commercial paper issued by,
or guaranteed by, an Approved Bank or by the parent company of an Approved Bank,
or issued by, or guaranteed by, any company with a short-term debt rating of at
least A-2 by S&P and P-2 by Moody’s, in each case maturing within one year from
the date of investment; and (d) repurchase agreements with a term of less than
one year for underlying securities of the types described in clauses (b) and
(c) entered into with an Approved Bank; (e) any money market fund that meets the
requirements of Rule 2a-7(c)(2), (3) and (4) promulgated under the Investment
Company Act of 1940, as amended; and (f) any other fund or funds making
substantially all of their Investments in Investments of the kinds described in
clauses (a) through (d) above.

“Cash Management Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft (daylight and
temporary), credit or debit card, electronic funds transfer and other cash
management arrangements) provided by the Agent, any Lender or any Affiliate
thereof at the time such Cash Management Obligations are entered into, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith to the extent provided for in the
documents evidencing such cash management services.

“Cash on Hand” means, on any day, the amount of cash and Cash Equivalents of the
Company and its Restricted Subsidiaries as set forth on the balance sheet of the
Company as of such day (it being understood that such amount shall exclude in
any event any cash and Cash Equivalents identified on such balance sheet as
“restricted” (other than cash or Cash Equivalents which are subject to a
perfected security interest under the Collateral Documents) or otherwise subject
to a security interest in favor of any other Person (other than (i) security
interests under the Collateral Documents, (ii) customary liens imposed by the
applicable deposit bank in the ordinary course of business and (iii) any
non-consensual security interests permitted by the Loan Documents)).

“CDN” has the meaning specified in the definition of “Committed Currencies”,
below.

“CDN Borrower” has the meaning specified in the preamble to this Agreement.

“CDN Term A Advance” means an Advance made by any CDN Term A Lender under the
CDN Term A Facility.

“CDN Term A Borrowing” means a borrowing consisting of simultaneous CDN Term A
Advances of the same Type and, in the case of Eurocurrency Rate Advances, having
the same Interest Period made by each of the CDN Term A Lenders pursuant to
Section 2.01(a)(ii).

“CDN Term A Commitment” means, as to each CDN Term A Lender, its obligation to
make CDN Term A Advances to the CDN Borrower pursuant to Section 2.01(a)(ii) in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such CDN Term A Lender’s name on Schedule I under the
heading “CDN Term A Commitment”.

 

10



--------------------------------------------------------------------------------

“CDN Term A Facility” means, at any time after the Second Restatement Effective
Date, the aggregate principal amount of the CDN Term A Advances extended by all
CDN Term A Lenders pursuant to Section 2.01(a)(ii) outstanding at such time.

“CDN Term A Lender” means (a) at any time on or prior to the Second Restatement
Effective Date, any Lender that has a CDN Term A Commitment at such time and
(b) at any time after the Second Restatement Effective Date, any Lender that
holds CDN Term A Advances at such time.

“CDN Term A Note” means a promissory note made by the CDN Borrower in favor of a
CDN Term A Lender evidencing CDN Term A Advances made by such CDN Term A Lender,
substantially in the form of Exhibit B-1.

“CDOR” means the Canadian Dealer Offered Rate, or a comparable or successor rate
which rate is approved by the Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Agent from time to time) at or about
10:00 A.M. (Toronto, Ontario time) on the Rate Determination Date with a
term equivalent to such Interest Period.

“Change of Control” means the occurrence of either of the following: (i) any
“Person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), excluding an employee benefit or stock ownership plan of the
Company, is or shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act), directly or indirectly, of 40% or more on a
fully diluted basis of the voting stock of the Company or shall have the right
to elect a majority of the directors of the Company or (ii) during any six month
period the board of directors of the Company shall cease to consist of a
majority of Continuing Directors.

“Co-Documentation Agents” has the meaning specified in the preamble to this
Agreement.

“Co-Syndication Agents” has the meaning specified in the preamble to this
Agreement.

“Closing Date” means October 3, 2011.

“Code of Banking Practice” means the Code of Banking Practice published by the
Australian Bankers’ Association.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is under the
terms of the Collateral Documents, subject to Liens in favor of the Agent for
the benefit of the Secured Parties as security for the Secured Obligations.

 

11



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, security agreements, share pledge agreements or other
similar agreements and each of the other agreements, instruments or documents
that creates or purports to create a Lien in favor of the Agent (and/or the
Additional Collateral Agent, if applicable) for the benefit of the Secured
Parties as security for the Secured Obligations, and each amendment, supplement,
joinder or other modification to each of the aforementioned.

“Collateral Ratings Condition” means that, at the time of determination, the
Company has received and maintains (a) a corporate credit ratings of at least
BBB- from S&P and a corporate family credit rating of at least Ba1 from Moody’s
(in each case, with no negative outlook or negative watch) or (b) a corporate
family credit rating of at least Baa3 from Moody’s and a corporate credit rating
of at least BB+ from S&P (in each case, with no negative outlook or negative
watch).

“Commitment” means a Revolving Credit Commitment, a Term Commitment, an
Incremental Term Commitment, an Incremental Revolving Credit Commitment or a
Letter of Credit Commitment, as applicable.

“Commitment Fee” has the meaning specified in Section 2.05(a).

“Committed Currencies” means (i) lawful currency of Australia (“AU$”) available
to be drawn by the Australian Revolver Borrowers, (ii) Euros available to be
drawn by the Lux Revolver Borrower and the Euro Borrowers, (iii) lawful currency
of Canada (“CDN”) available to be drawn by the CDN Borrower and the US Revolver
Borrowers, and (iv) Dollars and Euros available to be drawn by the US Revolver
Borrowers.

“Commodity Exchange Act”: means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning specified in Section 9.02(b).

“Company” has the meaning specified in the preamble to this Agreement.

“Compliance Certificate” has the meaning specified in Section 5.01(a)(iii).

“Consideration” means, in respect of any acquisition by a Loan Party of any
Equity Interest in, or assets of, any Person, the sum of (without duplication):
(a) the aggregate consideration payable by any or all Loan Parties in respect of
such acquisition, including (without limitation) any consideration payable by
any Loan Party in respect of such acquisition, any Indebtedness made available
by any Loan Party to or incurred by any Loan Party for the account of such
Person in connection with such acquisition, and any Indebtedness incurred or
assumed by any Loan Party in connection with such acquisition; and (b) the
aggregate amount of Indebtedness of such Person and/or its Subsidiaries that is
outstanding (whether or not due and payable) as at the date of such acquisition
or, if less, such portion thereof for which a Loan Party is directly
responsible.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

12



--------------------------------------------------------------------------------

“Consolidated Assets” means, as of any date of determination, the total assets
of the Company and its Restricted Subsidiaries as at such date determined on a
Consolidated basis in accordance with GAAP.

“Consolidated Debt” means, as of any date of determination, all Indebtedness
(other than Contingent Obligations) of the Company and its Restricted
Subsidiaries determined on a Consolidated basis.

“Consolidated Interest Expense” means for any period, total interest expense
(including amounts properly attributable to interest with respect to Capital
Lease Obligations and amortization of debt discount and debt issuance costs) of
the Company and its Restricted Subsidiaries on a Consolidated basis for such
period.

“Consolidated Net Debt” means, as of any date of determination, Consolidated
Debt less Cash on Hand.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
total assets less the sum of goodwill and other intangible assets, in each case
reflected on the Consolidated balance sheet of the Company and its Restricted
Subsidiaries as of the end of the most recently ended fiscal quarter of such
Person for which financial statements have been delivered to the Agent pursuant
to clause (a)(i) or (a)(ii), as applicable, of Section 5.01, determined on a
Consolidated basis.

“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the Consolidated Net Debt which is secured by any Lien on any
property or assets of the Company or one or more of its Restricted Subsidiaries.

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
amount such Person guarantees but in any event not more than the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

13



--------------------------------------------------------------------------------

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Company who (1) was a member of such board of
directors on the first day of the applicable six consecutive month period
referenced in clause (ii) of the definition of “Change of Control” or (2) was
nominated for election or elected to such board of directors with the approval
of the Continuing Directors who were members of such board of directors at the
time of such nomination or election.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.

“Covenant Ratings Condition” means that, at the time of determination, the
Company has received and maintains corporate family/corporate credit ratings of
at least BBB- and at least Baa3 from S&P and Moody’s, respectively (in each
case, with no negative outlook or negative watch).

“Corporations Act” means the Corporations Act 2011 (Cwlth) Australia.

“Corresponding Debt” has the meaning specified in Section 9.19.

“Covenant Suspension Event” has the meaning specified in the last paragraph of
Section 5.02.

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero, determined on a cumulative basis, equal to the amount of Excess
Cash Flow for the applicable Excess Cash Flow Period that is not required to be
applied in accordance with Section 2.11(b)(iii).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Deed of Hypothec” has the meaning specified in Section 8.10.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.19(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance (except if such failure is
the result of a good faith dispute between such Lender and the Borrowers as to
whether the Borrowers have failed to satisfy one or more conditions precedent to
funding), make a payment to an Issuing Bank in respect of a Letter of Credit,
make a payment to the Swing Line Bank in respect of a Swing Line Advance or make
any other payment due hereunder (each, a “funding obligation”), (ii) any Lender
that has notified the Agent, the Borrower, the Issuing Banks or the Swing Line
Bank in writing, or has stated publicly, that it does not intend to comply with
its funding obligations hereunder or under other agreements in which it commits
to extend credit (unless such writing or public statement relates

 

14



--------------------------------------------------------------------------------

to such Lender’s obligation to fund an Advance hereunder or an advance or loan
under such other agreement (as applicable) and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (iii) any Lender that has generally defaulted on its funding
obligations under other loan agreements or credit agreements (except if such
defaults are the result of good faith disputes between such Lender and the
respective borrowers party thereto), (iv) any Lender that has, for three or more
Business Days after written request of the Agent or the Company, failed to
confirm in writing to the Agent and the Company that it will comply with its
prospective funding obligations hereunder or under other agreements in which it
commits to extend credit to any Borrower or any Affiliate of any Borrower
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (iv) upon the Agent’s and the Company’s receipt of such written
confirmation), or (v) any Lender with respect to which a Lender Insolvency Event
has occurred and is continuing with respect to such Lender or its Parent Company
(provided, in each case, that neither the reallocation of funding obligations
provided for in Section 2.19(b) as a result of a Lender’s being a Defaulting
Lender nor the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Any determination by the Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (v) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.19(c)) upon notification of such
determination by the Agent to the Company, the Issuing Banks, the Swing Line
Bank and the Lenders.

“Designated Borrower” means any direct or indirect Wholly-Owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, sublicense, lease
or other disposition (including any sale and leaseback transaction) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that the term “Disposition”
specifically excludes (i) the sale, transfer, license, sublicense, lease or
other disposition of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, (ii) the sale, transfer,
license, sublicense, lease or other disposition of receivables, inventory and
other current assets in the ordinary course of business, and (iii) the sale,
transfer, license, sublicense, lease or other disposition of property by any
Restricted Subsidiary to the Company or to another Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor, the transferee
thereof must either be the Company or a Guarantor.

“Disqualified Equity Interests” means Equity Interests of any Person that (a) by
their terms or upon the occurrence of any event (other than as a result of a
change of control, asset sale event or casualty or condemnation event so long as
any rights of the holders thereof upon the occurrence of a change of control,
asset sale event or casualty or condemnation event shall be subject to the prior
repayment in full of the Loans and all other Obligations (other than

 

15



--------------------------------------------------------------------------------

Swap Obligations, Cash Management Obligations or contingent indemnification
obligations and other Contingent Obligations) (i) are required to be redeemed or
are redeemable at the option of the holder on or prior to the day that is
91 days after the Latest Scheduled Termination Date (determined as of the date
of issuance of such Equity Interests), for consideration other than Qualified
Equity Interests of such Person or (ii) convertible at the option of the holder
into Disqualified Equity Interests of such Person or exchangeable for
Indebtedness or (b) require (or permit at the option of the holder) the payment
of any dividend, interest, sinking fund or other similar payment (other than the
accrual of such obligations) on or prior to the day that is 91 days after the
Latest Scheduled Termination Date (determined as of the date of issuance of such
Equity Interests) (other than payments made solely in Qualified Equity Interests
of such Person).

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office or
offices of such Lender, any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate, specified as its “Domestic Lending
Office” opposite its name on Schedule I hereto or as specified in such Lender’s
Administrative Questionnaire delivered in conjunction with the Assignment and
Acceptance pursuant to which it became a Lender, or such other office or offices
as such Lender may from time to time specify to the Company and the Agent.

“Domestic Loan Party” means any Loan Party organized under the laws of the
United States or any state thereof.

“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.

“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetbock).

“Dutch Obligor” means an Obligor incorporated in The Netherlands.

“EBITDA” for any period means the Consolidated net income (or loss) of the
Company and its Restricted Subsidiaries for such period, adjusted by adding
thereto (or subtracting in the case of a gain) the following amounts to the
extent deducted or included, as applicable, and without duplication, when
calculating Consolidated net income (a) Consolidated Interest Expense,
(b) income taxes, (c) any extraordinary gains or losses, (d) gains or losses
from sales of assets (other than from sales of inventory in the ordinary course
of business), (e) all amortization of goodwill and other intangibles,
(f) depreciation, (g) all non-cash contributions or accruals to or with respect
to pension plans, deferred profit sharing or compensation plans, (h) any
non-cash gains or losses resulting from the cumulative effect of changes in
accounting principles, (i) restructuring charges that are not paid in cash,
(j) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Company and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Existing
Sealed Air Notes, (k) commissions, fees and expenses paid in cash in connection
with the repayment of any Indebtedness, any Permitted Acquisition, any
Disposition, any incurrence of Indebtedness or any equity issuance, (l) non-cash
charges resulting from

 

16



--------------------------------------------------------------------------------

accounting adjustments to goodwill or impairment and intangible charges in
connection therewith, (m) any income or loss accounted for by the equity method
of accounting (except in the case of income to the extent of the amount of cash
dividends or cash distributions paid to the Company or any of its Subsidiaries
by the entity accounted for by the equity method of accounting), (n) any
non-cash expenses and charges (excluding non-cash charges that are accrued or
reserved for cash charges in a future period), (o) restructuring charges paid in
cash (x) in an amount not to exceed 15.0% of the amount of EBITDA for such
period (without giving effect to any adjustments pursuant to this clause (o))
with respect to any EBITDA calculations made for any period ending at the end of
any of the first eight full fiscal quarters ending after the Second Restatement
Effective Date and (y) in an amount not to exceed 10.0% of the amount of EBITDA
for such period (without giving effect to any adjustments pursuant to this
clause (o)) with respect to any EBITDA calculations made for each period ending
at the end of any fiscal quarter thereafter, (p) any costs, expenses or charges
in connection with the EPC Transactions, (q) the amount of any non-cash foreign
currency losses (or gains) attributable to intercompany loans, accounts
receivable and accounts payable, and (r) all retention, completion or
transaction bonuses paid to key employees incurred in connection with any
acquisition or other investment, or disposition of assets, whether or not such
transaction is ultimately consummated; provided that there shall be included in
such determination for such period all such amounts attributable to any entity
acquired during such period pursuant to an acquisition to the extent not
subsequently sold or otherwise disposed of during such period for the portion of
such period prior to such acquisition; provided, further that any amounts added
to Consolidated net income pursuant to clause (g) above for any period shall be
deducted from Consolidated net income for the period, if ever, in which such
amounts are paid in cash by the Company or any of its Restricted Subsidiaries.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default under clause (a) or (e) of Section 6.01 has occurred and is
continuing at the time any assignment is effected in accordance with
Section 9.07, the Company, such approvals not to be unreasonably withheld or
delayed; provided, however, that neither the Company nor any Affiliate of the
Company shall qualify as an Eligible Assignee, except with respect to purchases
of Loans by the Company made in accordance with the terms of Section 2.11(c) of
this Agreement.

“EMU” means the Economic and Monetary Union as contemplated by the Treaty on
European Union.

“Environmental Law” means any foreign, federal, state or local statute, law,
rule, regulation, ordinance, code, policy or rule of common law now or hereafter
in effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to the environment or Hazardous Materials.

“EPC Transactions” means the transactions related to the reorganization of the
Company’s European operations to function under a centralized management and
value chain model.

 

17



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equivalent” means, at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Foreign Currency, the equivalent amount thereof in Dollars as determined by the
Agent or the Issuing Bank, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Foreign Currency.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Borrower, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“Euro” means the lawful currency of the European Monetary Union as constituted
by the Treaty of Rome which established the European Community, as such treaty
may be amended from time to time and as referred to in the EMU legislation.

“Euro Borrowers” has the meaning specified in the preamble to this Agreement.

“Euro Term A Advance” means an advance made by any Euro Term A Lender under the
Euro Term A Facility.

“Euro Term A Borrowing” means a borrowing consisting of simultaneous Euro Term A
Advances of the same Type and, in the case of Eurocurrency Rate Advances, having
the same Interest Period made by each of the Euro Term A Lenders pursuant to
Section 2.01(a)(iv).

“Euro Term A Commitment” means, as to each Euro Term A Lender, its obligation to
make Euro Term A Advances to the Euro Borrowers pursuant to
Section 2.01(a)(iv) in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Euro Term A Lender’s name on
Schedule I under the heading “Euro Term A Commitment”.

“Euro Term A Facility” means, at any time after the Second Restatement Effective
Date, the aggregate principal amount of the Euro Term A Advances extended by all
Euro Term A Lenders pursuant to Section 2.01(a)(iv) outstanding at such time.

 

18



--------------------------------------------------------------------------------

“Euro Term A Lender” means (a) at any time on or prior to the Second Restatement
Effective Date, any Lender that has a Euro Term A Commitment at such time and
(b) at any time after the Second Restatement Effective Date, any Lender that
holds Euro Term A Advances at such time.

“Euro Term A Note” means a promissory note made by the Euro TLA Borrowers in
favor of a Euro Term A Lender evidencing Euro Term A Advances made by such Euro
Term A Lender, substantially in the form of Exhibit B-1.

“Euro TLA Borrowers” means Sealed Air B.V., and Diversey Europe B.V.

“Eurocurrency Lending Office” means, with respect to any Lender, the office or
offices of such Lender, any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate, specified as its “Eurocurrency Lending
Office” opposite its name on Schedule I hereto or as specified in such Lender’s
Administrative Questionnaire delivered in conjunction with the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office or offices as such
Lender may from time to time specify to the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period, (I) for each Eurocurrency
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a)(i) in the case of any
Advance denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Agent from time to time) as the London Interbank
Offered Rate, or a comparable or successor rate which is approved by the Agent,
for deposits in JPY, Dollars, Sterling or another Committed Currency, if
applicable, at approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, (ii) in the case of any Advance denominated
in AU$, the Australian Bill Rate or (iii) in the case of any Advance denominated
in CDN, CDOR, by (b) a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage for such Interest Period; or (II) for any rate calculation
with respect to a Base Rate Advance on any date, the rate per annum equal to
LIBOR, at or about 11:00 a.m. (London, England time), determined two Business
Days prior to such date for U.S. Dollar deposits with a term of one month
commencing that day; provided that to the extent a comparable or successor rate
or a comparable or successor source is approved by the Agent in connection with
any rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Agent.

 

19



--------------------------------------------------------------------------------

“Eurocurrency Rate Advance” means an Advance denominated in Dollars, Euro, JPY,
Sterling or another Committed Currency that bears interest as provided in
Section 2.08(a)(ii) in an amount not less than the Eurocurrency Rate Borrowing
Minimum or the Eurocurrency Rate Borrowing Multiple in excess thereof.

“Eurocurrency Rate Borrowing Minimum” means, in respect of Eurocurrency Rate
Advances denominated in Dollars, $1,000,000, and in respect of Eurocurrency Rate
Advances denominated in any Foreign Currency, the Equivalent of $1,000,000 in
such Foreign Currency.

“Eurocurrency Rate Borrowing Multiple” means, in respect of Eurocurrency Rate
Advances denominated in Dollars, $500,000, and in respect of Eurocurrency Rate
Advances denominated in any Foreign Currency, the Equivalent of $500,000 in such
Foreign Currency.

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances) having a term equal to such
Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Events of Loss” means, with respect to any property, any of the following:
(a) any loss, destruction or damage of such property; (b) any pending
institution of any proceedings for the condemnation or seizure of such property
or for the exercise of any right of eminent domain; or (c) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excess Cash Flow” means, for each Excess Cash Flow Period, the sum (without
duplication) of:

(a) the EBITDA for such Excess Cash Flow Period;

(b) plus the amount, if any, by which Net Working Capital decreased during such
Excess Cash Flow Period;

(c) plus, to the extent excluded from EBITDA for such Excess Cash Flow Period,
tax refunds received in connection with the Settlement Agreement;

(d) minus the amount, if any, by which Net Working Capital increased during such
Excess Cash Flow Period;

 

20



--------------------------------------------------------------------------------

(e) minus the sum of (i) Capital Expenditures of the Company and its
Subsidiaries in cash during such Excess Cash Flow Period, (ii) the amount of any
non-financed Consideration expended in respect of any acquisition or investment
permitted under Section 5.02(d)(v), (xi) or (xii) during such Excess Cash Flow
Period;

(f) minus the aggregate amount of all principal payments of Indebtedness of the
Loan Parties, except to the extent financed by the issuance or incurrence of
Indebtedness by, or the issuance of capital stock by, or the making of capital
contributions to, the Company or any of the Restricted Subsidiaries or using the
proceeds of any Disposition outside the ordinary course of business, during such
Excess Cash Flow Period;

(g) minus the amount of Restricted Payments paid by the Company or paid by any
of its Restricted Subsidiaries to any Person other than the Company or any of
its Restricted Subsidiaries, in cash, during such Excess Cash Flow Period,
except to the extent that such Restricted Payments were financed (i) by the
issuance or incurrence of Indebtedness by, or the issuance of capital stock by,
or the making of capital contributions to, the Company or any of its Restricted
Subsidiaries or (ii) using the proceeds of any Disposition outside the ordinary
course of business;

(h) minus income and other taxes paid in cash during such Excess Cash Flow
Period; and

(i) minus Consolidated Interest Expense for such Excess Cash Flow Period.

“Excess Cash Flow Period” means each Fiscal Year commencing with the Fiscal Year
ending December 31, 2015.

“Excluded Foreign Subsidiary” means (i) any Foreign Subsidiary and (ii) any
Domestic Subsidiary that is directly or indirectly owned by one or more Foreign
Subsidiaries.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act (a “Swap”) if, and to the extent that, all or a portion of the
Guaranty of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap (or any Guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason not to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act at the time the Guaranty of such
Subsidiary Guarantor, or the grant of such security interest, becomes effective
with respect to such related Swap.

“Excluded Taxes” has the meaning specified in Section 2.15(a).

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

 

21



--------------------------------------------------------------------------------

“Existing Letters of Credit” means each of the irrevocable, standby letters of
credit listed on Schedule 2.01(e) hereof.

“Existing Sealed Air Notes” means, collectively, the 8.125% Senior Notes
due 2019, the 8.375% Senior Notes due 2021, the 6.500% Senior Notes due
December 2020, the 5.250% Senior Notes due April 2023 and the 6.875% Senior
Notes due July 2033, in each case, issued by the Company.

“Facility” means the Term A Facility, the CDN Term A Facility, JPY Term A-1
Facility, the Euro Term A Facility, the Sterling Term A Facility, the Brazilian
Term A Facility, the Short Term A Facility, the US Revolving Credit Facility,
the Multicurrency Revolving Credit Facility, the Swing Line Facility or an
Incremental Facility, if any, as applicable.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations or administrative guidance thereof and
any agreements entered into pursuant or relating thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Financial Officer” means the chief financial officer, the controller or the
treasurer of the Company.

“First Amendment” means that certain Amendment No. 1 to Credit Agreement, among
the Borrowers, the other Loan Parties, the Agent and certain Lenders.

“First Amendment Effective Date” means the date on which all of the conditions
contained in Section 2 of the First Amendment have been satisfied or waived by
the Agent.

“First Restatement Agreement” means that certain Amendment and Restatement
Agreement, dated as of November 15, 2012, among certain of the parties hereto
and such other financial institutions and other institutional lenders party
thereto.

“First Restatement Effective Date” means the date on which the conditions
precedent set forth in the First Restatement Agreement were satisfied or waived.

“Fiscal Year” means a fiscal year of the Company ending on December 31.

 

22



--------------------------------------------------------------------------------

“Foreign Currency” means any Committed Currency, JPY, Sterling and any other
lawful currency (in each case, other than Dollars) that is approved in
accordance with Section 1.12.

“Foreign Subsidiary” means (i) each Subsidiary of the Company not incorporated
under the laws of the United States, any State thereof or the District of
Columbia, (ii) each Subsidiary of the Company substantially all of the
operations of which remain outside the United States and (iii) each other
Subsidiary of the Company that has no material assets other than capital stock
of one or more Foreign Subsidiaries that are controlled foreign corporations
within the meaning of Section 957 of the Internal Revenue Code.

“Foreign Subsidiary Guaranty” has the meaning specified in Section 3.01(a)(iv).

“GAAP” has the meaning specified in Section 1.03.

“German Collateral Document” means any Collateral Document governed by German
law.

“German Collateral” means any Collateral governed by German law.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group Members” means the Company and each of its direct and indirect Restricted
Subsidiaries.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantors” means the Company and the Subsidiary Guarantors.

“Guaranty” means the guaranty contained in Article VII hereof, the Foreign
Subsidiary Guaranty, the US Subsidiary Guaranty or any other guaranty agreement
entered into by any Guarantor that is an entity organized outside of the United
States of America pursuant to the terms of this Agreement.

“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect under any
applicable Environmental Law.

 

23



--------------------------------------------------------------------------------

“Immaterial Subsidiaries” means, all Subsidiaries identified by the Company as
such, provided that (i) the aggregate value of assets of all such Subsidiaries
does not exceed 15.0% of Consolidated Net Tangible Assets of the Company and its
Restricted Subsidiaries as of the last day of the Fiscal Year of the Company
most recently ended based on the consolidated balance sheet of the Company and
its Restricted Subsidiaries, (ii) the aggregate EBITDA of all such Subsidiaries
does not exceed 15.0% of consolidated EBITDA of the Company and its Restricted
Subsidiaries for the Test Period ending on the last day of the Fiscal Year of
the Company most recently ended, based on the consolidated financial statements
of the Company and its Restricted Subsidiaries, (iii) the aggregate value of
assets of any such Subsidiary does not exceed 5.0% of Consolidated Net Tangible
Assets of the Company and its Restricted Subsidiaries as of the last day of the
Fiscal Year of the Company most recently ended based on the consolidated balance
sheet of the Company and its Restricted Subsidiaries and (iv) the EBITDA of any
such Subsidiary does not exceed 5.0% of consolidated EBITDA of the Company and
its Restricted Subsidiaries for the Test Period ending on the last day of the
Fiscal Year of the Company most recently ended, based on the consolidated
financial statements of the Company and its Restricted Subsidiaries.

“Increased Amount Date” has the meaning specified in Section 2.04(a).

“Incremental Amount” means, at any time, an amount equal to the greater of
(a) the remaining Incremental Fixed Amount at such time, and (b) an amount such
that, at the time of the incurrence of the applicable Incremental Facility,
(i) at all times prior to the Optional Release Date and the satisfaction of the
Optional Release Conditions, the Net Total Secured Leverage Ratio determined as
of the end of the fiscal quarter for which the financial statements and
Compliance Certificate delivered to the Agent under Section 5.01(a)(i) or (ii),
and Section 5.01(a)(iii) hereof, most immediately preceding the date of such
increase, on a Pro Forma Basis, after giving effect to such Incremental
Term Advances or Incremental Revolving Credit Commitments, and the application
of the proceeds therefrom on such date (and assuming that the entire aggregate
principal amount of all Incremental Revolving Commitments (both previously
obtained and then-requested) have been borrowed), shall not be greater than
2.50:1:00 and (ii) at all times after the Optional Release Date and the
satisfaction of the Optional Release Conditions, the Net Total Leverage Ratio
determined as of the end of the fiscal quarter for which the financial
statements and Compliance Certificate delivered to the Agent under
Section 5.01(a)(i) or (ii), and Section 5.01(a)(iii) hereof, most immediately
preceding the date of such increase, on a Pro Forma Basis, after giving effect
to such Incremental Term Advances or Incremental Revolving Credit Commitments,
and the application of the proceeds therefrom on such date (and assuming that
the entire aggregate principal amount of all Incremental Revolving Commitments
(both previously obtained and then-requested) have been borrowed), shall not be
greater than 3.00:1:00.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Agent, among the Borrower
requesting such Incremental Term Commitments or Incremental Revolving Credit
Commitments, as the case may be, the Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Credit Lenders.

“Incremental Advance” means an Incremental Revolving Credit Advance or an
Incremental Term Advance, as applicable.

 

24



--------------------------------------------------------------------------------

“Incremental Borrowing” means a borrowing consisting of either simultaneous
Incremental Term Advances or Incremental Revolving Credit Advances of the same
Type and, in the case of Eurocurrency Rate Advances, having the same Interest
Period.

“Incremental Facility” means an Incremental Term Facility or an Incremental
Revolving Credit Facility, as applicable.

“Incremental Fixed Amount” means, at any time, the excess, if any, of
(a) $1,000,000,000 (or the Equivalent thereof) minus (b) the aggregate principal
amount of all Incremental Term Commitments and Incremental Revolving Credit
Commitments established prior to such time pursuant to Section 2.04.

“Incremental Lender” means an Incremental Term Lender or an Incremental
Revolving Credit Lender, as applicable.

“Incremental Revolving Credit Advances” means Revolving Credit Advances made by
one or more Incremental Revolving Credit Lenders to the Borrowers pursuant to
Section 2.01(g). Incremental Revolving Credit Advances may be made in the form
of additional Revolving Credit Advances or, to the extent permitted by
Section 2.04 and provided for in the relevant Incremental Assumption Agreement,
as Other Revolving Credit Advances.

“Incremental Revolving Credit Commitment” means the commitment of any
Incremental Revolving Credit Lender, established pursuant to Section 2.04, to
make Incremental Revolving Credit Advances to the Borrowers.

“Incremental Revolving Credit Facility” means, at any time, the aggregate
principal amount of the Incremental Revolving Credit Advances of all Incremental
Revolving Credit Lenders outstanding at such time.

“Incremental Revolving Credit Lender” means any bank, financial institution or
other investor with an Incremental Revolving Credit Commitment or an outstanding
Incremental Revolving Credit Advance.

“Incremental Term Advances” means Term Advances made by one or more Incremental
Term Lenders to the Borrowers pursuant to Section 2.01(g). Incremental
Term Advances may be made in the form of, to the extent permitted by
Section 2.04 and provided for in the relevant Incremental Assumption Agreement,
Other Term Advances.

“Incremental Term Borrowing” means a borrowing consisting of Incremental
Term Advances of the same Type and, in the case of Eurocurrency Rate Advances,
having the same Interest Period.

“Incremental Term Commitment” means the commitment of any Incremental
Term Lender, established pursuant to Section 2.04, to make Incremental
Term Advances to the Borrowers.

 

25



--------------------------------------------------------------------------------

“Incremental Term Facility” means, at any time, the aggregate principal amount
of the Incremental Term Advances of all Incremental Term Lenders outstanding at
such time.

“Incremental Term Lender” means any bank, financial institution or other
investor with an Incremental Term Commitment or an outstanding Incremental
Term Advance.

“Indebtedness” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services (except (A) trade accounts payable and accrued expenses
arising in the ordinary course of business, (B) any earn-out obligation until
such obligation shall have become a liability on the balance sheet of such
Person in accordance with GAAP, and (C) obligations of a 60 day or less
duration, and which are not overdue, resulting from take-or-pay contracts
entered into in the ordinary course of business) to the extent such amounts
would in accordance with GAAP be recorded as debt on a balance sheet of such
Person, (iv) all Capital Lease Obligations, (v) all non-contingent obligations
of such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit (other than letters of credit which secure obligations
in respect of trade payables or other letters of credit not securing
Indebtedness, unless such reimbursement obligation remains unsatisfied for more
than 3 Business Days), (vi) all Indebtedness secured by a Lien on any asset of
such Person, whether or not such Indebtedness is otherwise an obligation of such
Person, and (vii) all Contingent Obligations of such Person in respect of
Indebtedness of the types described in the preceding clauses (i) through
(vi) minus the portion of such Contingent Obligation which is secured by a
letter of credit naming such Person as beneficiary issued by a bank which, at
the time of the issuance (or any renewal or extension) of such letter of credit
has a long-term senior unsecured indebtedness rating of at least A by S&P or A2
by Moody’s.

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Indemnified Taxes” has the meaning specified in Section 2.15(a).

“Information” has the meaning specified in Section 9.08.

“Initial Issuing Banks” means, collectively, Bank of America, BNP Paribas and
Citibank, N.A.

“Initial Lenders” has the meaning specified in the preamble to this Agreement.

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

26



--------------------------------------------------------------------------------

“Insurance and Condemnation Event” means the receipt by the Company or any of
its Restricted Subsidiaries of any cash proceeds payable by reason of
condemnation, theft, loss, physical destruction or damage, taking or similar
event (or series of related events) with respect to any of their respective
property or assets.

“Intellectual Property Security Agreement” means the Trademark Security
Agreements (as defined in the Security Agreement), the Copyright Security
Agreements (as defined in the Security Agreement) and the Patent Security
Agreements (as defined in the Security Agreement).

“Intercreditor Agreement” means the Intercreditor Agreement, dated as
October 3, 2011, made by and among the Agent and the Lenders party thereto and
deemed party thereto, as it may be amended, amended and restated, supplemented
or otherwise modified from time to time.

“Interest Coverage Ratio” for any period means the ratio of EBITDA
to Consolidated Interest Expense for such period.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the applicable Borrower requesting such Borrowing pursuant to the provisions
below and, thereafter, with respect to Eurocurrency Rate Advances, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one week, one, two, three or six months, and subject to
clause (c) of this definition, nine or twelve months, as the Borrower requesting
the Borrowing may, upon notice received by the Agent not later than 12:00 P.M.
(New York City time) on the fourth Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the date
set forth in clause (a)(i), clause (b), clause (c) or clause (d) of the
definition of “Termination Date” that is applicable to such Eurocurrency Rate
Advance;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) in the case of any such Borrowing, such Borrower shall not be entitled to
select an Interest Period having duration of nine or twelve months unless, by
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by such
Borrower requesting such Borrowing in the applicable Notice of Borrowing as the
desired alternative to an Interest Period of nine or twelve months;

 

27



--------------------------------------------------------------------------------

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Except as otherwise specified, section references to the Internal Revenue Code
are to the Internal Revenue Code as in effect at the date of this Agreement.

“Investment” means, as to any Person, any loan or advance to such Person, any
purchase or other acquisition of any Equity Interest or Indebtedness or the
assets comprising a division or business unit or a substantial part of all of
the business of such Person, any capital contribution to such Person or any
other direct or indirect investment in such Person, including, without
limitation, any acquisition by way of a merger or consolidation (or similar
transaction) and any arrangement pursuant to which the investor incurs
Indebtedness of the types referred to in clause (vi) or (vii) of the definition
of “Indebtedness” in respect of such Person.

“IP Rights” has the meaning specified in Section 4.01(s).

“Issuing Bank” means a US Issuing Bank or a Multicurrency Issuing Bank, as
applicable.

“Japanese Loan Parties” means each Loan Parties incorporated in Japan.

“Joint Bookrunners” has the meaning specified in the preamble to this Agreement.

“Joint Lead Arrangers” has the meaning specified in the preamble to this
Agreement.

“JPY” means the lawful currency of Japan.

“JPY Borrower” has the meaning specified in the preamble to this Agreement.

“JPY Term A Facility” has the meaning specified in the Existing Credit
Agreement.

“JPY Term A-1 Advance” means an advance made by any JPY Term A-1 Lender under
the JPY Term A-1 Facility.

 

28



--------------------------------------------------------------------------------

“JPY Term A-1 Borrowing” means a borrowing consisting of simultaneous JPY
Term A-1 Advances of the same Type and, in the case of Eurocurrency Rate
Advances, having the same Interest Period made by each of the JPY Term A-1
Lenders pursuant to Section 2.01(a)(iii).

“JPY Term A-1 Commitment” means, as to each JPY Term A-1 Lender, its obligation
to make JPY Term A-1 Advances to the JPY Borrower pursuant to
Section 2.01(a)(iii) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such JPY Term A-1
Lender’s name on Schedule I under the caption “JPY Term A-1 Commitment”.

“JPY Term A-1 Facility” means, at any time, (a) on or prior to the Second
Restatement Effective Date, the aggregate amount of the JPY Term A-1 Commitments
at such time and (b) thereafter, the aggregate principal amount of the JPY
Term A-1 Advances of all JPY Term A-1 Lenders outstanding at such time.

“JPY Term A-1 Lender” means (a) at any time on or prior to the Second
Restatement Effective Date, any Lender that has a JPY Term A-1 Commitment at
such time and (b) at any time after the Second Restatement Effective Date, any
Lender that holds JPY Term A-1 Advances at such time.

“JPY Term A-1 Note” means a promissory note made by the JPY Borrower in favor of
a JPY Term A-1 Lender evidencing JPY Term A-1 Advances made by such JPY Term A-1
Lender, substantially in the form of Exhibit B-1.

“Judgment Currency” has the meaning specified in Section 9.12.

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be reasonably satisfactory to the Agent.

“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time (for the avoidance of doubt,
less any Unpaid Drawings) plus (b) the aggregate amount of all disbursements
under Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers at such time (collectively, the “Unpaid Drawings”). The L/C Exposure
of any Revolving Credit Lender at any time shall be its Ratable Share of the
total L/C Exposure at such time, as may be adjusted in accordance with
Section 2.19.

“L/C Related Documents” has the meaning specified in Section 2.07(g)(i).

“Latest Scheduled Termination Date” means, as of any date of determination, the
latest scheduled “Termination Date” that is applicable to (a) any Facility under
clauses (a)(i), (b) and (c) of the definition of “Termination Date”, and (b) any
Incremental Facility that is outstanding as of such date of determination, under
clause (d) of the definition of “Termination Date”.

 

29



--------------------------------------------------------------------------------

“Latest Scheduled Term Loan Termination Date” means, as of any date of
determination, the latest scheduled “Termination Date” that is applicable to
(a) any Term Facility under clauses (b) and (c) of the definition of
“Termination Date”, and (b) any Incremental Term Facility that is outstanding as
of such date of determination, under clause (d) of the definition of
“Termination Date”.

“Law” means, as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

“Leased Property” has the meaning specified in Section 4.01(c)(ii).

“Leases” means leases and subleases (excluding Capital Lease Obligations) and
licenses to use property.

“Lenders” means the Initial Lenders, the Revolving Credit Lenders, the
Term Lenders, the Issuing Banks, the Swing Line Bank and each Person that shall
become a party hereto pursuant to Section 2.04 or Section 9.07.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Letter of Credit” means a US Letter of Credit or a Multicurrency Letter of
Credit, as applicable.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means the US Letter of Credit Commitment or the
Multicurrency Letter of Credit Commitment, as applicable.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling and JPY; in each case as long as there is a published Eurocurrency Rate
with respect thereto.

 

30



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), hypothec or other security interest of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Capital Lease); provided that in no event shall any operating
lease be deemed to be a Lien.

“Liquidity Structures” means the Company’s and its Subsidiaries’ current and
future multi-currency notional pool, Euro cash pool and various cash
concentration and netting arrangements used to provide working capital
intercompany funding; provided that, the sum of (a) the aggregate outstanding
amount of obligations to Domestic Loan Parties from Subsidiaries which are not
Domestic Loan Parties under all Liquidity Structures (net of the aggregate
outstanding obligations under all Liquidity Structures of Domestic Loan Parties
to Subsidiaries which are not Domestic Loan Parties) and (b) the aggregate
amount of other Investments by Domestic Loan Parties to Subsidiaries which are
not Domestic Loan Parties (net of the aggregate other Investments to Domestic
Loan Parties by Subsidiaries which are not Domestic Loan Parties), shall not
exceed $75,000,000.

“Liquidity Test Amount” means, as of any date of determination, the sum of
(i) the aggregate amount of the unrestricted, domestic cash on hand of the
Company and the other domestic Loan Parties as of such date, (ii) the amount of
commitments available to be drawn under the US Revolving Credit Facility and the
Multicurrency Revolving Credit Facility as of such date, and (iii) the aggregate
amount of commitments available to be drawn under each Permitted Receivables
Financing.

“Liquidity Test Compliant” means that, as of any date of determination, the
Liquidity Test Amount equals or exceeds $250 million.

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, any
Letter of Credit, any Incremental Assumption Agreement, the Acknowledgment
Mandate, the Subsidiary Guaranties, the First Restatement Agreement and the
Second Restatement Agreement.

“Loan Parties” means each Borrower and each Subsidiary Guarantor.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Obligor” means any Obligor incorporated in Luxembourg.

“Lux Revolver Borrower” has the meaning specified in the preamble to this
Agreement.

“Margin Stock” has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, division, product line or line of business, or (ii) all or
substantially all of the common stock or other Equity Interests of a Person, and
(b) involves the payment of consideration (including the aggregate principal
amount of any

 

31



--------------------------------------------------------------------------------

Indebtedness that is assumed by the Company or any Subsidiary following such
acquisition) by the Company and its Subsidiaries in excess of $750,000,000
(including the value of any Equity Interests of the Company or any of its
Subsidiaries used as consideration in any such transaction).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets or financial condition or results of operations of the Company and its
Restricted Subsidiaries taken as a whole, (b) the rights and remedies of the
Agent or any Lender under this Agreement or any other Loan Document or (c) the
ability of any Borrower or the Loan Parties, taken as a whole, to perform their
obligations under this Agreement or any other Loan Document.

“Material Owned Real Property” means real property owned, or leased subject to
an industrial development authority arrangement, by any Loan Party having a net
book value in excess of $10,000,000.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means the deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages and leasehold deeds of trust in substantially the
form of Exhibit K (with such changes as may be reasonably satisfactory to the
Agent and its counsel to account for local law matters) covering the Mortgaged
Property, in each case as amended, restated, supplemented or otherwise modified
from time to time.

“Mortgaged Property” means the properties listed on Schedule 1.01(iii), and any
Material Owned Real Property required to be mortgaged pursuant to
Section 5.01(h)(E).

“Multicurrency Borrower” means any of the Company, Diversey Canada, Inc., Sealed
Air Luxembourg S.C.A., Sealed Air B.V., Diversey Europe B.V., Cryovac Australia
Pty Limited, Sealed Air Australia (Holdings) Pty Limited, Sealed Air Limited,
Sealed Air Corporation (US) and Cryovac, Inc., as the context may require.

“Multicurrency Issuing Bank” means an Initial Issuing Bank or any Eligible
Assignee to which a portion of the Multicurrency Letter of Credit Commitment
hereunder has been assigned pursuant to Section 9.07 so long as such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as the Initial Issuing Bank or Eligible Assignee, as the case may be, shall have
a Multicurrency Letter of Credit Commitment.

“Multicurrency Letter of Credit” has the meaning specified in Section 2.01(f).

“Multicurrency Letter of Credit Commitment” means, with respect to each
Multicurrency Issuing Bank, the obligation of such Multicurrency Issuing Bank to
issue Letters of Credit for the account of any Multicurrency Borrower that is a
Foreign Subsidiary in (a) the amount set forth opposite such Multicurrency
Issuing Bank’s name on Schedule I hereto under

 

32



--------------------------------------------------------------------------------

the caption “Multicurrency Letter of Credit Commitment”, or (b) if such
Multicurrency Issuing Bank has entered into one or more Assignment and
Acceptances, the amount set forth for such Multicurrency Issuing Bank in the
Register maintained by the Agent pursuant to Section 9.07(d) as such
Multicurrency Issuing Bank’s “Multicurrency Letter of Credit Commitment”, in
each case as such amount may be reduced prior to such time pursuant to
Section 2.06.

“Multicurrency Letter of Credit Sublimit” means, at any time, an amount equal to
$50,000,000, as such amount may be reduced at or prior to such time pursuant
Section 2.06. The Multicurrency Letter of Credit Sublimit is part of, and not in
addition to, the Multicurrency Revolving Credit Facility.

“Multicurrency Revolving Credit Advance” means an Advance by a Multicurrency
Revolving Lender to any Multicurrency Borrower as part of a Multicurrency
Revolving Credit Borrowing and refers to a Base Rate Advance or a Eurocurrency
Rate Advance.

“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Advances of the same Type made by
each of the Multicurrency Revolving Lenders pursuant to Section 2.01(c)(ii).

“Multicurrency Revolving Credit Commitment” means as to any Multicurrency
Revolving Lender, the commitment of such Multicurrency Revolving Lender to make
Multicurrency Revolving Credit Advances and/or to acquire participations in
Letters of Credit hereunder, denominated in a Committed Currency, as such
commitment may be (a) reduced from time to time in accordance with the terms of
this Agreement and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to any Assignment and Acceptance. The
initial amount of the Multicurrency Revolving Credit Commitment of each
Multicurrency Revolving Lender party hereto on the date of this Agreement is set
forth on Schedule I, and the initial amount of the Multicurrency Revolving
Credit Commitment of each Multicurrency Revolving Lender becoming party hereto
after the date of this Agreement shall be as set forth in the Assignment and
Acceptance pursuant to which such Lender becomes party hereto.

“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Lenders’ Multicurrency Revolving Credit
Commitments at such time.

“Multicurrency Revolving Exposure” means, with respect to any Multicurrency
Revolving Lender at any time, the sum of the aggregate outstanding principal
amount of such Multicurrency Revolving Lender’s Multicurrency Revolving Credit
Advances and its L/C Exposure under the Multicurrency Revolving Credit Facility
at such time; provided that for such purpose, the outstanding principal amount
of any Multicurrency Revolving Credit Advance shall be deemed to be equal to the
Equivalent in Dollars of such Multicurrency Revolving Credit Advance as at such
time.

“Multicurrency Revolving Lender” means a Revolving Credit Lender with a
Multicurrency Revolving Credit Commitment or a Multicurrency Revolving Exposure.

 

33



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than the Borrowers
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means, as applicable:

(a) with respect to any Asset Disposition, or any Insurance and Condemnation
Event, the gross cash proceeds received by the Company or any of its Restricted
Subsidiaries therefrom less the sum of the following, without duplication:
(i) selling expenses incurred in connection with such Asset Disposition
(including reasonable brokers’ fees and commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and the
Company’s reasonable good faith estimate of income taxes paid or payable in
connection with such sale), (ii) the principal amount, premium or penalty, if
any, interest and other amounts on any debt secured by a Lien having priority to
the Lien of the Agent on the assets (or a portion thereof) sold in such Asset
Disposition, or subject to such Insurance and Condemnation Event, which debt is
repaid with such proceeds, (iii) reasonable reserves with respect to
post-closing adjustments, indemnities and other contingent liabilities
established in connection with such Asset Disposition (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds), (iv) the Company’s reasonable good
faith estimate of cash payments required to be made within 180 days of such
Asset Disposition or Insurance and Condemnation Event, as applicable, with
respect to retained liabilities directly related to the assets (or a portion
thereof) sold or lost in such Asset Disposition or Insurance and Condemnation
Event (provided that, to the extent that cash proceeds are not used to make
payments in respect of such retained liabilities within 180 days of such Asset
Disposition, such cash proceeds shall constitute Net Cash Proceeds), and (v) the
pro rata portion of the gross proceeds attributable to minority interests and
not available for distribution to or for the account of the Company or a
Wholly-Owned Restricted Subsidiary as a result thereof; and

(b) with respect to any issuance of debt for borrowed money, the gross cash
proceeds received by the Company or any of its Subsidiaries therefrom less all
legal, underwriting, selling, issuance and other fees and expenses incurred in
connection therewith.

“Net Total Leverage Ratio” means, as of any date of determination, the ratio of
Consolidated Net Debt as of such date to Consolidated EBITDA for the Test Period
most recently ended.

 

34



--------------------------------------------------------------------------------

“Net Total Secured Leverage Ratio” means, as of any date of determination, the
ratio of Consolidated Total Secured Indebtedness as of such date to Consolidated
EBITDA for the Test Period most recently ended.

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Company as of such date determined, on a consolidated basis, in accordance
with GAAP (excluding cash and Permitted Investments and non-cash charges
relating to deferred tax assets) minus (b) the consolidated current liabilities
of the Loan Parties as of such date determined, on a consolidated basis, in
accordance with GAAP.

“New Zealand PPSA” means the Personal Property Securities Act 1999 (New
Zealand).

“Non-Consenting Lender” has the meaning specified in Section 2.20(c).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-US Lender” has the meaning specified in Section 2.15(e)(i).

“Note” means a Term A Note, a CDN Term A Note, a JPY Term A-1 Note, a Euro
Term A Note, a Sterling Term A Note, a Brazilian Term Loan Note, a Short Term A
Note, a Revolving Credit Note or any promissory note made in favor of an
Incremental Lender evidencing Incremental Term Advances or the aggregate
indebtedness resulting from the Incremental Revolving Credit Advances made by
such Incremental Lender, as applicable.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Advance or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that, as to any Subsidiary
Guarantor, the “Obligations” thereof shall exclude any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

35



--------------------------------------------------------------------------------

“Offshore Associate” means an Associate which (a) is a non-resident of Australia
and does not become a Lender or receive a payment in carrying on a business in
Australia at or through a permanent establishment of the Associate in Australia
or (b) which is a resident of Australia and which becomes a Lender or receives a
payment in carrying on a business in a country outside Australia at or through a
permanent establishment of the Associate in that country, which in either case
does not become a Lender and receive payment in the capacity of a clearing
house, custodian, funds manager or responsible entity of a registered scheme.

“OID” has the meaning specified in Section 2.04(b).

“Optional Release Conditions” has the meaning specified in Section 9.17(a).

“Optional Release Date” has the meaning specified in Section 9.17(a).

“Original JPY Borrower” has the meaning specified in the Preliminary Statements.

“Other Revolving Credit Advances” has the meaning specified in Section 2.04(a).

“Other Taxes” has the meaning specified in Section 2.15(b).

“Other Tax Returns” has the meaning specified in Section 4.01(h)(i).

“Other Term Advances” has the meaning specified in Section 2.04(a).

“Owned Property” has the meaning specified in Section 4.01(c)(i).

“Parallel Debt” has the meaning specified in Section 9.19.

“Parent Company” means, with respect to a Lender, (i) the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender or (ii) any other Person controlling such
Lender.

“Participant” has the meaning specified in Section 9.07(j).

“Participant Register” has the meaning specified in Section 9.07(j)(vi).

“Patriot Act” means the USA Patriot Act (Title III of Pub.L. 107-56 (signed into
law October 26, 2001)).

“Payment Office” means, with respect to any currency, the Agent’s address or
such other address or account with respect to such currency as the Agent may
from time to time notify to the Company and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA or any successor thereto.

 

36



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition by the Company or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of assets of,
or the Equity Interests of, or a business line or unit or a division of, any
Person; provided,

(i) immediately prior to, and after giving effect thereto, no Event of Default
shall have occurred and be continuing or would result therefrom;

(ii) the Company shall be in compliance with the financial covenant set forth in
Section 5.03 on a Pro Forma Basis after giving effect to such acquisition (such
Pro Forma Basis to include, in the Company’s discretion, a reasonable estimate
of savings resulting from any such acquisition (i) that have been realized,
(ii) for which the steps necessary for realization have been taken; or (iii) for
which the steps necessary for realization are reasonably expected to be taken
with 12 months of the date of such acquisition, in each case, certified by the
Company); and

(iii) the Company, the applicable Loan Parties and each newly-acquired
Subsidiary (other than any newly-acquired Subsidiary designated as an
Unrestricted Subsidiary) shall comply with the collateral and guaranty
requirements of Section 5.01(h).

“Permitted Investments” means Investments permitted pursuant to Section 5.02(d).

“Permitted Liens” means, with respect to any Person:

(a)(i) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or other social security legislation, and deposits
securing liability to insurance carriers under related insurance or
self-insurance arrangements, (ii) Liens incurred in the ordinary course of
business securing insurance premiums or reimbursement obligations under
insurance policies related to the items specified in the foregoing clause (i),
or (iii) obligations in respect of letters of credit or bank guarantees that
have been posted by such Person to support the payment of the items set forth in
clauses (i) and (ii) of this clause (a);

(b)(i) deposits to secure the performance of bids, tenders, contracts (other
than for borrowed money) or Leases to which such Person is a party,
(ii) deposits to secure public or statutory obligations of such Person, surety
and appeal bonds, performance bonds and other obligations of a like nature,
(iii) deposits as security for contested taxes or import duties or for the
payment of rent, and (iv) obligations in respect of letters of credit or bank
guarantees that have been posted by such Person to support the payment of items
set forth in clauses (i) and (ii) of this clause (b);

(c) Liens consisting of pledges or deposits of cash or securities made by such
Person as a condition to obtaining or maintaining any licenses issued to it by,
or to satisfy other similar requirements of, any applicable Governmental
Authority, or to secure the performance of obligations of any Loan Party
pursuant to the requirements of Environmental Laws to which any assets of such
Loan Party are subject;

 

37



--------------------------------------------------------------------------------

(d) Liens imposed by law, such as (i) carriers’, warehousemen’s and mechanics’
materialmen’s, landlords’, or repairmen’s Liens, or (ii) other like Liens
arising in the ordinary course of business securing obligations which are not
overdue by more than 60 days or which if more than 60 days overdue, the period
of grace, if any, related thereto has not expired or which are being contested
in good faith by appropriate proceedings; provided that a reserve or other
appropriate provision shall have been made therefor as appropriate in accordance
with GAAP.

(e) Liens arising out of judgments or awards not constituting an Event of
Default;

(f) Liens for property taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings (and as to which all
foreclosures and other enforcement proceedings shall have been fully bonded or
otherwise effectively stayed);

(g) survey exceptions, encumbrances, easements or reservations of, or rights of
others for rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or other restrictions or encumbrances as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which were not incurred in
connection with and do not secure Indebtedness and do not in the aggregate
materially impair the use of such real property for the purpose for which it is
held or materially interfere with the ordinary operation of the business of such
Person;

(h) any zoning, building or similar laws, ordinances or rights reserved to or
vested in any Governmental Authority, which are not violated in any material
respect by existing improvements or the present use of real property;

(i) Liens granted by any Loan Party to a landlord to secure the payment of
arrears of rent in respect of leased properties in the Province of Québec leased
from such landlord, provided that such Lien is limited to the assets located at
or about such leased properties;

(j) Liens for taxes, assessments, charges or other governmental levies not
overdue by more than 60 days or which if more than 60 days overdue, the period
of grace, if any, related thereto has not expired or which are being contested
in good faith by appropriate proceedings; provided that a reserve or other
appropriate provision shall have been made therefor as appropriate in accordance
with GAAP;

(k) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set off or similar rights and remedies covering deposit or securities
accounts (such covered accounts to include, for the avoidance of doubt,
Liquidity Structures, related zero balance accounts and other pooling and
netting arrangements), the funds or other assets credited to such accounts or
other funds maintained with a depository institution or securities intermediary;

 

38



--------------------------------------------------------------------------------

(l) restrictions on transfers of securities imposed by applicable securities
laws;

(m)(i) any interest or title of a lessor, licensor or sublessor under any Lease,
license or sublease entered into by such Person in the ordinary course of its
business and covering only the assets so leased, licensed or subleased that do
not materially detract from the value of such assets or interfere with the
ordinary conduct of the business conducted and proposed to be conducted
regarding such asset and (ii) the rights reserved or vested in any other Person
by the terms of any Lease, license, franchise, grant or permit held by such
Person or by a statutory provision to terminate any such Lease, license,
franchise, grant or permit or to require periodic payments as a condition to the
continuance thereof;

(n) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any Lease and Liens or rights
reserved in any Lease for rent or for compliance with the terms of such Lease;

(o) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding Leases entered into by such Person in
the ordinary course of business;

(p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by such Person in the
ordinary course of business not prohibited by this Agreement;

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(r) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Company or any of its
Restricted Subsidiaries are located;

(s) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement;

(t) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of the Company or any of its Restricted Subsidiaries;

(u) [Reserved];

(v) any security that is created or provided by (i) a PPS lease (as defined in
the Australian PPSA, or a lease for a term of more than one year (as defined in
the New Zealand PPSA) in respect of which the relevant Group Member is the
lessee or bailee; (ii) a commercial consignment (as defined in the Australian
PPSA or the New Zealand PPSA) in respect of which the relevant Group Member is
consignee or (iii) a transfer or

 

39



--------------------------------------------------------------------------------

purchase of an account or chattel paper (in each case as defined in the
Australian PPSA or account receivable or chattel paper (in each case as defined
in the New Zealand PPSA) in respect of which the relevant Group Member is
transferor or vendor, provided that, in each case, such security does not secure
payment or performance of an obligation and such lease, commercial consignment,
transfer or purchase is otherwise permitted under the terms of the Loan
Documents;

(w) any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom any Group Member maintains a banking relationship in the ordinary course of
business, and any Lien arising under customary extended retention of title
arrangements (verlängerter Eigentumsvorbehalt) in the ordinary course of
business and trading;

(x) any Lien given in order to comply with the requirements of Section 8a of the
German Altersteilzeitgesetz (Act on Partial Retirement) and of Section 7e of the
German Sozialgesetzbuch IV (Social Security Code);

(y) the rights reserved to or vested in Canadian Governmental Authorities by
statutory provisions or by the terms of leases, licenses, franchises, grants or
permits, which affect any land, to terminate the leases, licenses, franchises,
grants or permits or to require annual or other periodic payments as a condition
of the continuance thereof; and

(z) Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided that such Liens or covenants do not materially and
adversely affect the use of the lands by any Loan Party.

“Permitted Receivables Financing” means any customary non-recourse accounts
receivable financing facility (including customary back-to-back intercompany
arrangements in respect thereof), to the extent that there is no recourse by any
Person that is not a Loan Party to any Loan Party (except with respect to
customary indemnification obligations under such financings).

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus (i) unpaid accrued interest and premium thereon,
(ii) underwriting discounts, fees, commissions and expenses and (iii) an amount
equal to any existing unutilized commitments or undrawn letters of credit);
(b) except with respect to Capital Lease Obligations, the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced;
(c) the final maturity of such Permitted Refinancing Indebtedness shall be later
than the final maturity of the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded; (d) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this

 

40



--------------------------------------------------------------------------------

Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced; (e) no Permitted Refinancing Indebtedness of the Indebtedness of a
Foreign Subsidiary shall have any obligors who are Domestic Subsidiaries; and
(f) if the Indebtedness being Refinanced is secured by any collateral (whether
equally and ratably with, or junior to, the Secured Parties or otherwise), such
Permitted Refinancing Indebtedness may be secured by such collateral on terms no
less favorable to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated organization, association,
employee organization (as defined in Section 3(4) of ERISA), joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Personal Property Security Act” or “PPSA” means the Personal Property Security
Act (Ontario) and the regulations thereunder, as from time to time in effect,
provided, however, if attachment, perfection or priority of Agent’s security
interests in any Collateral are governed by the personal property security laws
of any jurisdiction other than Ontario, PPSA shall mean those personal property
security laws in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.

“Plan” means any Single Employer Plan or Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(b).

“Pledge” has the meaning specified in Section 8.10.

“Pledged Debt” has the meaning given to such term in the Security Agreement.

“Post-Petition Interest” has the meaning specified in Section 7.06(b).

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that all Specified Transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant

“Pro Forma Compliance” means, at any date of determination, that the Company
shall be in pro forma compliance with the covenant set forth in Section 5.03 as
of the date of such determination (and giving pro forma effect to the event or
events giving rise to such determination).

“Prohibition” has the meaning specified in Section 2.22.

“Protesting Lender” has the meaning specified in Section 9.09(a).

 

41



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.

“Qualified Preferred Equity” means any preferred Equity Interest of the Company,
so long as the terms of any such Equity Interest (a) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provisions
which may occur prior to the date occurring 91 days after the Latest Scheduled
Termination Date (determined as of the date of issuance of such Equity
Interests) (other than customary provisions in respect of change of control,
requiring payment solely in the form of common equity or Qualified Preferred
Equity and, with respect to Qualified Preferred Equity issued to employees,
provisions requiring the repurchase thereof in order to satisfy applicable
statutory or regulatory obligations), (b) do not require the cash payment of
dividends or distributions prior to the date occurring 91 days after the Latest
Scheduled Termination Date (determined as of the date of issuance of such Equity
Interests), and (c) do not contain any financial performance covenants.

“Ratable Share” of any amount means, with respect to any Lender under a Facility
at any time, the product of (a) a fraction, the numerator of which is the amount
of such Lender’s Commitment and, if applicable and without duplication, such
Lender’s Loans, in respect of the applicable Facility at such time, and the
denominator of which is the aggregate Commitments of all the Lenders under such
Facility at such time, and, if applicable and without duplication, Loans under
the applicable Facility at such time, and (b) such aforementioned amount.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Agent; provided that to the extent such market practice is not administratively
feasible for the Agent, such other day as otherwise reasonably determined by the
Agent).

“Register” has the meaning specified in Section 9.07(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Replaced Term Loans” has the meaning specified in Section 9.01.

“Replacement Term Loans” has the meaning specified in Section 9.01.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.

 

42



--------------------------------------------------------------------------------

“Reportable Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan; or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days unless the 30-day notice requirement with respect to such event has been
waived by the PBGC; (b) the application for a minimum funding waiver with
respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Borrower or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) conditions
for imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) a determination that any Plan is in “at risk” status
(within the meaning of Section 303 of ERISA); or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“Required Lenders” means, at any time, (a) Lenders having at least a majority
(based on the Equivalent in Dollars at such time) in interest of the sum of
(i) the Revolving Credit Commitments at such date, (ii) the Term Commitments at
such date and (iii) the outstanding principal amount of the Term Advances at
such date or (b) if the Revolving Credit Commitment and the Term Commitment have
been terminated or for the purposes of acceleration pursuant to Section 6,
Lenders having or holding a majority of the outstanding principal amount of the
Advances and L/C Exposure in the aggregate at such date; provided that the
portion of any Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, executive vice president,
controller, treasurer, assistant treasurer, managing member, managing partner or
general partner of a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property), direct or indirect, with respect to any Equity
Interests of the Company or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof), but not on account of Subordinated Indebtedness;
provided that no such dividend or distribution shall be considered a Restricted
Payment if such dividend or distribution is made to a Loan Party.

 

43



--------------------------------------------------------------------------------

“Restricted Junior Payment” means any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
any Subordinated Indebtedness.

“Restricted Subsidiary” means a Subsidiary of the Company that is not an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Advance, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Advance denominated in a
Committed Currency and (ii) each date of a continuation of a Eurocurrency Rate
Advance denominated in Committed Currency pursuant to Section 2.09 and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in a Committed Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuing Bank under any Letter of Credit
denominated in a Committed Currency, and (iv) such additional dates as the Agent
shall determine or the applicable Issuing Bank shall require.

“Reversion Date” has the meaning specified in the last paragraph of
Section 5.02.

“Revolving Credit Advance” means a US Revolving Credit Advance, a Multicurrency
Revolving Credit Advance or an Other Revolving Credit Advance, as applicable.

“Revolving Credit Borrowing” means a US Revolving Credit Borrowing or a
Multicurrency Revolving Credit Borrowing, as applicable.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, and in respect of Revolving Credit
Advances denominated in any Foreign Currency, the Equivalent of $5,000,000 in
such Foreign Currency.

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000, and in respect of Revolving Credit
Advances denominated in any Foreign Currency, the Equivalent of $1,000,000 in
such Foreign Currency.

“Revolving Credit Commitment” means, (a) with respect to each US Revolving
Lender, the US Revolving Credit Commitment of such Lender, (b) with respect to
each Multicurrency Revolving Lender, the Multicurrency Revolving Credit
Commitment of such Lender and (c) with respect to each Incremental Revolving
Credit Lender, the Incremental Revolving Credit Commitment of such Lender.

“Revolving Credit Facility” means the US Revolving Credit Facility or the
Multicurrency Revolving Credit Facility, as applicable.

“Revolving Credit Lender” means a US Revolving Lender or a Multicurrency
Revolving Lender, as applicable.

 

44



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Revolving Credit Lender, delivered pursuant to a request made under
Section 2.17 in substantially the form of Exhibit A hereto, evidencing the
aggregate Indebtedness of such Borrower to such Revolving Credit Lender
resulting from the Revolving Credit Advances made by such Revolving Credit
Lender to such Borrower.

“ROF” means the Declaratory Registry of Financial Operations (Registro
Declaratório de Operações Financeiras) on the Information System of the Central
Bank of Brazil, applicable to the Brazilian Term A Borrowing or any advance made
to the Brazilian Term Borrower.

“S&P” means Standard & Poor’s Financial Services LLC, a Wholly-Owned Subsidiary
of The McGraw-Hill Companies, Inc.

“Sanction(s)” means any economic or financial sanction or trade embargo
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union or
any member state thereof, Her Majesty’s Treasury or other relevant sanctions
authority.

“Sealed Air (Luxembourg)” means Sealed Air Luxembourg S.C.A. or another
Subsidiary of the Company that is incorporated or organized in Luxembourg.

“Second Restatement Agreement” means that certain Amendment and Restatement
Agreement, dated as of July 25, 2014, among the parties thereto and such other
financial institutions and other institutional lenders party thereto.

“Second Restatement Effective Date” means the date on which the conditions
precedent set forth in the Second Restatement Agreement shall be satisfied or
waived.

“Secured Obligations” means: (a) in the case of any Borrower, the Obligations of
such Borrower, (b) in the case of each other Loan Party, the Obligations of such
Loan Party under each Guaranty and the other Loan Documents to which it is a
party (excluding, as to such Loan Party, any Excluded Swap Obligations), (c) the
obligations of the Company or of any Subsidiary thereof under any Swap
Obligations, and (d) any Cash Management Obligations of the Company or any
Subsidiary thereof.

“Secured Parties” means the Lenders, the Swing Line Bank, the Issuing Banks, the
Agent, the Additional Collateral Agent (subject to Section 8.09 of this
Agreement) and any other holder of any Secured Obligation, each of which are
beneficiaries of and subject to the distribution of proceeds provisions provided
in the Intercreditor Agreement.

“Security Agreement” means that certain Pledge and Security agreement, dated as
of October 3, 2011, by and among the Agent and each of the Grantors (as defined
therein) party thereto, together with each other pledge and security agreement
and pledge and security agreement supplement delivered pursuant to
Section 5.01(h), in each case as amended, restated, supplemented or otherwise
modified from time to time.

“Senior Financial Officer” means the President, the Chief Executive Officer, the
Chief Operating Officer, the Chief Financial Officer and the Treasurer of the
Company.

 

45



--------------------------------------------------------------------------------

“Settlement Agreement” means that certain Settlement Agreement and Release,
dated November 10, 2003, by and among the Company, Cryovac, and the official
committees appointed to represent asbestos personal injury claimants and
asbestos property damage claimants in the jointly administered Chapter 11 cases
of W.R. Grace & Co. and its affiliated debtors, Case No. 01-01139 (JKF) (Bankr.
D. Del.).

“Short Term A Advance” means an Advance made by any Short Term A Lender under
the Short Term A Facility.

“Short Term A Borrower” has the meaning specified in the preamble to this
Agreement.

“Short Term A Borrowing” means a borrowing consisting of simultaneous Short
Term A Advances of the same Type and, in the case of Eurocurrency Rate Advances,
having the same Interest Period made by each of the Short Term A Lenders
pursuant to Section 2.01(a)(vii).

“Short Term A Commitment” means, as to each Short Term A Lender, its obligation
to make Short Term A Advances to the Short Term A Borrower pursuant to
Section 2.01(a)(vii) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Short Term A
Lender’s name on Schedule I under the heading “Short Term A Commitment”.

“Short Term A Facility” means, at any time after the Second Restatement
Effective Date, the aggregate principal amount of the Short Term A Advances
extended by all Short Term A Lenders pursuant to Section 2.01(a)(vii)
outstanding at such time.

“Short Term A Lender” means (a) at any time on or prior to the Second
Restatement Effective Date, any Lender that has a Short Term A Commitment at
such time and (b) at any time after the Second Restatement Effective Date, any
Lender that holds Short Term A Advances at such time.

“Short Term A Note” means a promissory note made by the Short Term A Borrower in
favor of a Short Term A Lender evidencing Short Term A Advances made by such
Short Term A Lender, substantially in the form of Exhibit B-1.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than the Borrowers and the
ERISA Affiliates or (b) was so maintained and in respect of which any Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvency Certificate” has the meaning given to such term in Section 3.01(h).

“Solvent” has the meaning given to such term in the Solvency Certificate.

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other Disposition of assets or property, incurrence or repayment of
Indebtedness, Restricted Payment, acquisition, Subsidiary designation,
Incremental Borrowing or other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis”.

 

46



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Agent, or the
applicable Issuing Bank of any Letters of Credit, as applicable, to be the rate
quoted by the person acting in such capacity as the spot rate for the purchase
by such person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 A.M. (New York City time)
on the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Agent or the Issuing Banks may obtain
such spot rate from another financial institution designated by the Agent or the
Issuing Banks if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided, further
that the Issuing Banks may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
determined in a Foreign Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Sterling Borrower” has the meaning specified in the preamble to this Agreement.

“Sterling Term A Advance” means an Advance made by any Sterling Term A Lender
under the Sterling Term A Facility.

“Sterling Term A Borrowing” means a borrowing consisting of simultaneous
Sterling Term A Advances of the same Type and, in the case of Eurocurrency Rate
Advances, having the same Interest Period made by each of the Sterling Term A
Lenders pursuant to Section 2.01(a)(v).

“Sterling Term A Commitment” means, as to each Sterling Term A Lender, its
obligation to make Sterling Term A Advances to the Sterling Borrower pursuant to
Section 2.01(a)(v) in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Sterling Term A Lender’s name
on Schedule I under the heading “Sterling Term A Commitment”.

“Sterling Term A Facility” means, at any time after the Second Restatement
Effective Date, the aggregate principal amount of the Sterling Term A Advances
extended by all Sterling Term A Lenders pursuant to
Section 2.01(a)(v) outstanding at such time.

“Sterling Term A Lender” means (a) at any time on or prior to the Second
Restatement Effective Date, any Lender that has a Sterling Term A Commitment at
such time and (b) at any time after the Second Restatement Effective Date, any
Lender that holds Sterling Term A Advances at such time.

“Sterling Term A Note” means a promissory note made by the Sterling Borrower in
favor of a Sterling Term A Lender evidencing Sterling Term A Advances made by
such Sterling Term A Lender, substantially in the form of Exhibit B-1.

“Subordinated Indebtedness” means unsecured Indebtedness for borrowed money of
the Company, which Indebtedness shall rank in payment and upon liquidation
junior to the Obligations under the Loan Documents on terms reasonably
satisfactory to the Agent.

 

47



--------------------------------------------------------------------------------

“Subordinated Obligations” has the meaning specified in Section 7.06.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, joint stock company, trust or estate of which (or in
which) more than 50% of (a) the issued and outstanding capital stock having
ordinary voting power and/or the power to elect a majority of the board of
directors of such corporation (irrespective of whether at the time capital stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interest in the capital
or profits of such limited liability company, partnership or joint venture or
(c) the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries,
and in relation to any Person incorporated in The Netherlands a subsidiary
(dochtermaatschappij) within the meaning of Section 24a of Book 2 of the Dutch
Civil Code.

“Subsidiary Guaranties” means, collectively, the Foreign Subsidiary Guaranties
and the US Subsidiary Guaranties.

“Subsidiary Guarantors” means, collectively, the Wholly-Owned Subsidiaries of
the Company listed on Schedule 1.01(ii), each other Subsidiary Guarantor of the
Company that guarantees Obligations pursuant to Section 5.01(h). In addition,
the Company may cause any Restricted Subsidiary that is not a Guarantor to
guarantee the Obligations by causing such Restricted Subsidiary to execute a
joinder or supplement to the applicable Guaranty in form and substance
reasonably satisfactory to the Agent, and any such Restricted Subsidiary shall
be a Subsidiary Guarantor hereunder for all purposes.

“Successor Borrower” has the meaning specified in Section 5.02(f)(i).

“Suspension Covenants” has the meaning specified in the last paragraph of
Section 5.02.

“Suspension Debt Covenants” has the meaning specified in the last paragraph of
Section 5.02.

“Suspension Period” means the period of time between the date of a Covenant
Suspension Event and the Reversion Date.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the

 

48



--------------------------------------------------------------------------------

terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means, as applied to the Company or any Subsidiary thereof,
any direct or indirect liability, contingent or otherwise, of such Person in
respect of Swap Contracts provided by the Agent, any Lender or any Affiliate
thereof at the time such Swap Obligations are entered into, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith to the extent provided for in the
documents evidencing such Swap Contract; provided that, as to any Subsidiary
Guarantor, the Swap Obligations shall exclude any Excluded Swap Obligations.

“Swing Line Advance” means a revolving credit advance made by the Swing Line
Bank pursuant to Section 2.01(d) or any other Lender by purchase from the Swing
Line Bank pursuant to Section 2.02(b).

“Swing Line Advance Maturity Date” has the meaning specified in Section 2.02(b).

“Swing Line Bank” means Bank of America.

“Swing Line Borrowing” means a Borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

“Swing Line Exposure” means, at any time, the aggregate outstanding principal
amount of the Swing Line Advances at such time. The Swing Line Exposure of any
US Revolving Lender at any time will be its Ratable Share of the total Swing
Line Exposure at such time, as may be adjusted in accordance with Section 2.19.

“Swing Line Sublimit” has the meaning specified in Section 2.01(d).

“Tax Affiliate” means, with respect to any Person, any Subsidiary or Affiliate
of such Person with which such Person files consolidated, combined or unitary
tax returns.

“Tax Returns” has the meaning specified in Section 4.01(h)(i).

“Taxes” has the meaning specified in Section 2.15(a).

“Term A Advance” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Advances
of the same Type and, in the case of Eurocurrency Rate Advances, having the same
Interest Period made by each of the Term A Lenders pursuant to
Section 2.01(a)(i).

 

49



--------------------------------------------------------------------------------

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Advances to the Company pursuant to Section 2.01(a)(i) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A Lender’s name on Schedule I under the heading “Term A
Commitment”.

“Term A Facility” means, at any time after the Second Restatement Effective
Date, the aggregate principal amount of the Term A Advances extended by all
Term A Lenders pursuant to Section 2.01(a)(i) outstanding at such time.

“Term A Lender” means (a) at any time on or prior to the Second Restatement
Effective Date, any Lender that has a Term A Commitment at such time and (b) at
any time after the Second Restatement Effective Date, any Lender that holds
Term A Advances at such time.

“Term A Note” means a promissory note made by the Company in favor of a Term A
Lender evidencing Term A Advances made by such Term A Lender, substantially in
the form of Exhibit B-1.

“Term Advance” means a Term A Advance, a CDN Term A Advance, a JPY Term A-1
Advance, a Euro Term A Advance, a Sterling Term A Advance, Brazilian Term A
Advance, a Short Term A Advance, an Incremental Term Advance or an Other
Term Advance, as applicable.

“Term Borrowing” means a Term A Borrowing, a CDN Term A Borrowing, a JPY
Term A-1 Borrowing, a Euro Term A Borrowing, a Sterling Term A Borrowing, a
Brazilian Term Borrowing, a Short Term A Borrowing or an Incremental
Term Borrowing, as applicable.

“Term Commitment” means a Term A Commitment, a CDN Term A Commitment, a JPY Term
A-1 Commitment, a Euro Term A Commitment, a Sterling Term A Commitment, a
Brazilian Term Commitment, a Short Term A Commitment, or an Incremental
Term Commitment, as applicable.

“Term Facility” means the Term A Facility, the CDN Term A Facility, the JPY
Term A-1 Facility, the Euro Term A Facility, the Sterling Term A Facility, the
Brazilian Term A Facility, the Short Term A Facility or the Incremental
Term Facility, as applicable.

“Term Lender” means a Term A Lender, a CDN Term A Lender, a JPY Term A-1 Lender,
a Euro Term A Lender, a Sterling Term A Lender, a Brazilian Term Lender, a Short
Term A Lender or an Incremental Term Lender, as applicable.

“Term Note” means a Term A Note, a CDN Term A Note, a JPY Term A-1 Note, a Euro
Term A Note, a Sterling Term A Note, a Brazilian Term Note, a Short Term A Note
or any promissory note made in favor of an Incremental Lender evidencing
Incremental Term Advances made by such Incremental Lender, as applicable.

“Termination Date” means (a) with respect to the US Revolving Credit Facility
and the Multicurrency Revolving Credit Facility, the earlier of (i) July
25, 2019 and (ii) the date of termination in whole of the Commitments pursuant
to Section 2.06 or 6.01, (b) with respect to the Term A Facility, the CDN Term A
Facility, the JPY Term A-1 Facility, the Sterling Term A Facility, the Brazilian
Term A Facility and the Euro Term A Facility, July 25, 2019, (c) with

 

50



--------------------------------------------------------------------------------

respect to the Short Term A Facility, July 25, 2017, and (d) with respect to
each Incremental Facility, if any, the date specified as such in the applicable
Incremental Assumption Agreement. However, if the Termination Date falls on a
day which is not a Business Day, the Termination Date shall fall on the previous
Business Day.

“Test Period” means the four consecutive fiscal quarters of the Company then
last ended.

“Type” means, with respect to an Advance, its character as a Base Rate Advance
or a Eurocurrency Rate Advance.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unpaid Drawings” has the meaning specified in the definition of “L/C Exposure”.

“Unrestricted Subsidiary” means any Subsidiary of the Company (other than any
Borrower or any Guarantor as of the Second Restatement Effective Date (or any
Person required to become a Guarantor pursuant to Section 5.01(h))) listed on
Schedule 1.01(i) or designated by the Company as an Unrestricted Subsidiary
pursuant to Section 5.01(l) subsequent to the date hereof.

“Unused Amount” has the meaning specified in Section 5.021(c)(v).

“Unused Revolving Credit Commitment” means, with respect to each Revolving
Credit Lender at any time, (a) the amount of such Lender’s US Revolving Credit
Commitment and Multicurrency Revolving Credit Commitment, if any, at such time
minus (b) the sum of the aggregate principal amount of all Revolving Credit
Advances (based, in respect of any Revolving Credit Advances denominated in a
Committed Currency other than Dollars, on the Equivalent in Dollars at such
time) made by such Lender (in its capacity as a Lender) and outstanding at such
time, plus such Lender’s L/C Exposure.

“US Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to
which a portion of the US Letter of Credit Commitment hereunder has been
assigned pursuant to Section 9.07 so long as such Eligible Assignee expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as an Issuing
Bank and notifies the Agent of its Applicable Lending Office (which information
shall be recorded by the Agent in the Register), for so long as the Initial
Issuing Bank or Eligible Assignee, as the case may be, shall have a US Letter of
Credit Commitment.

“US Letter of Credit” has the meaning specified in Section 2.01(e).

“US Letter of Credit Commitment” means, with respect to each US Issuing Bank,
the obligation of such US Issuing Bank to issue Letters of Credit for the
account of any Borrower in (a) the amount set forth opposite the US Issuing
Bank’s name on Schedule I hereto under the

 

51



--------------------------------------------------------------------------------

caption “US Letter of Credit Commitment”, or (b) if such Issuing Bank has
entered into one or more Assignment and Acceptances, the amount set forth for
such US Issuing Bank in the Register maintained by the Agent pursuant to
Section 9.07(d) as such US Issuing Bank’s “US Letter of Credit Commitment”, in
each case as such amount may be reduced prior to such time pursuant to
Section 2.06.

“US Letter of Credit Sublimit” means, at any time, an amount equal to
$100,000,000, as such amount may be reduced at or prior to such time pursuant to
Section 2.06. The US Letter of Credit Sublimit is part of, and not in addition
to, the US Revolving Credit Facility.

“US Revolver Borrowers” has the meaning specified in the preamble to this
Agreement.

“US Revolving Credit Advance” means an Advance by a US Revolving Lender to any
Borrower as part of a US Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurocurrency Rate Advance.

“US Revolving Credit Borrowing” means a borrowing consisting of simultaneous US
Revolving Credit Advances of the same Type made by each of the US Revolving
Lenders pursuant to Section 2.01(c)(i).

“US Revolving Credit Commitment” means, as to any US Revolving Lender, the
commitment, if any, of such Lender to make US Revolving Credit Advances and/or
to acquire participations in Letters Credit and Swing Line Advances hereunder,
denominated in Dollars, as such commitment may be (a) reduced from time to time
in accordance with the terms of this Agreement and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to any
Assignment and Acceptance. The initial amount of the US Revolving Credit
Commitment of each US Revolving Lender party hereto on the date of this
Agreement is set forth on Schedule I hereto, and the initial amount of the US
Revolving Credit Commitment of each US Revolving Lender becoming party hereto
after the date of this Agreement shall be as set forth in the Assignment and
Acceptance pursuant to which such Lender becomes party hereto.

“US Revolving Credit Facility” means, at any time, the aggregate amount of the
US Revolving Lenders’ US Revolving Credit Commitments at such time.

“US Revolving Exposure” means, with respect to any US Revolving Lender at any
time, the sum of the aggregate outstanding principal amount of such Lender’s US
Revolving Credit Advances and its L/C Exposure under the US Revolving Credit
Facility and Swing Line Exposure at such time.

“US Revolving Lender” means a Lender with a US Revolving Credit Commitment or a
US Revolving Exposure.

“US Subsidiary Guaranty” has the meaning specified in Section 3.01(a)(iii).

“US Tax Returns” has the meaning specified in Section 4.01(h)(i).

 

52



--------------------------------------------------------------------------------

“Voting Stock” means capital stock or share capital, as applicable, issued by a
corporation, or equivalent interests in any other Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

“Wholly-Owned” means, as to any Person, (i) any corporation 100% of whose
capital stock (other than director’s qualifying shares and, in the case of a
Foreign Subsidiary, other than up to 2.0% of the capital stock of such Foreign
Subsidiary, to the extent that it is required to be held by a third party
pursuant to a requirement of law) is at the time owned by such Person and/or one
or more Wholly-Owned Subsidiaries of such Person and (ii) any partnership,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has a 100% Equity Interest at such
time.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with generally accepted accounting principles
as in effect from time to time in the United States, applied on a basis
consistent (except for changes concurred with by the Borrower’s independent
registered public accountants) with the most recent audited Consolidated
financial statements of the Company delivered to the Agent (“GAAP”); provided
that, if the Company notifies the Agent that the Company wishes to amend any
covenant in Article V to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Agent notifies the Company that the
Required Lenders wish to amend Article V for such purpose), then the Borrower’s
compliance with such covenant shall be applied on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Company and the Required Lenders.

SECTION 1.04 Exchange Rates; Currency Equivalents.

(a) The Agent shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Equivalent amounts of Advances and Available Amounts
denominated in JPY, Sterling, Euro and other Committed Currencies. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Equivalent
amount as so determined by the Agent.

 

53



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with an Advance, conversion,
continuation or prepayment of a Eurocurrency Rate Advance or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Advance,
Eurocurrency Rate Advance or Letter of Credit is denominated in a Committed
Currency, such amount shall be the relevant Equivalent of such Dollar amount
(rounded to the nearest unit of Committed Currency, with 0.5 of a unit being
rounded upward), as determined by the Agent.

SECTION 1.05 Construction. English language words used in this Agreement to
describe Japanese Law, Dutch law, Belgium law or Luxembourg law concepts intend
to describe such concepts only and the consequences of the use of those words in
New York law or any other foreign law are to be disregarded.

SECTION 1.06 Dutch Terms. In this Agreement, where it relates to a Dutch entity,
a reference to:

(a) A necessary action to authorize, where applicable, includes without
limitation:

(i) any action required to comply with the Dutch Works Council Act (Wet op de
ondernemingsraden); and

(ii) obtaining unconditional positive advice (advies) from each competent works
council;

(b) a winding-up, administration or dissolution includes a Dutch entity being:

(i) declared bankrupt (failliet verklaard)

(ii) dissolved (ontbonden)

(c) a moratorium includes surséance van betaling and granted a moratorium
includes surséance verleend;

(d) a trustee in bankruptcy includes a curator;

(e) an administrator includes a bewindvoerder;

(f) a receiver or an administrative receiver does not include a curator or
bewindvoerder; and

(g) an attachment includes a beslag.

SECTION 1.07 Québec Matters. For purposes of any assets, liabilities or entities
located in the Province of Québec and for all other purposes pursuant to which
the interpretation or construction of this Agreement may be subject to the laws
of the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall include “movable property”,
(b) “real property” or “real estate” shall include

 

54



--------------------------------------------------------------------------------

“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”,
(e) “security interest”, “mortgage” and “lien” shall include a “hypothec”,
“right of retention”, “prior claim” and a resolutory clause, (f) all references
to filing, perfection, priority, remedies, registering or recording under the
Uniform Commercial Code or a Personal Property Security Act shall include
publication under the Civil Code of Québec, (g) all references to “perfection”
of or “perfected” liens or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties,
(h) any “right of offset”, “right of setoff” or similar expression shall include
a “right of compensation”, (i) “goods” shall include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall include a “mandatary”, (k) “construction liens”
shall include “legal hypothecs”; (l) “joint and several” shall include
“solidary”; (m) “gross negligence or wilful misconduct” shall be deemed to be
“intentional or gross fault”; (n) “beneficial ownership” shall include
“ownership on behalf of another as mandatary”; (o) “easement” shall include
“servitude”; (p) “priority” shall include “prior claim”; (q) “survey” shall
include “certificate of location and plan”; (r) “state” shall include
“province”; (s) “fee simple title” shall include “absolute ownership”;
(t) “accounts” shall include “claims”. The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only. Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.

SECTION 1.08 Code of Banking Practice. The parties hereto agree that the Code of
Banking Practice does not apply to the Loan Documents.

SECTION 1.09 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time.

 

55



--------------------------------------------------------------------------------

SECTION 1.10 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.11 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

SECTION 1.12 Additional Foreign Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Advances be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Foreign Currency”; provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. In the case of
any such request with respect to the making of Eurocurrency Rate Advances, such
request shall be subject to the approval of the Agent and all applicable
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the Agent
and the Issuing Bank.

(b) Any such request shall be made to the Agent not later than 11:00 a.m. (New
York City time), 10 Business Days prior to the date of the desired Borrowing (or
such other time or date as may be agreed by the Agent and, in the case of any
such request pertaining to Letters of Credit, the Issuing Bank, in its or their
sole discretion). In the case of any such request pertaining to Eurocurrency
Rate Advances, the Agent shall promptly notify each Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Agent shall
promptly

 

56



--------------------------------------------------------------------------------

notify the Issuing Bank thereof. Each Lender (in the case of any such request
pertaining to Eurocurrency Rate Advances) or the Issuing Bank (in the case of a
request pertaining to Letters of Credit) shall notify the Agent, not later than
11:00 a.m., five Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Advances or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Lender or the Issuing Bank, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the Issuing Bank, as the case may
be, to permit Eurocurrency Rate Advances to be made or Letters of Credit to be
issued in such requested currency. If the Agent and all the Lenders consent to
making Eurocurrency Rate Advances in such requested currency, the Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be a Foreign Currency hereunder for purposes of any Borrowings of
Eurocurrency Rate Advances; and if the Agent and the Issuing Bank consent to the
issuance of Letters of Credit in such requested currency, the Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be a Foreign Currency hereunder for purposes of any Letter of Credit
issuances. If the Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Agent shall promptly so notify
the Company.

SECTION 1.13 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any issuer document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Equivalent of the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01 The Advances and Letters of Credit. (a)

(i) The Term A Advance. Subject to the terms and conditions set forth herein and
in the Second Restatement Agreement, each Term A Lender severally agrees to make
a single loan to the Company on the Second Restatement Effective Date,
denominated in Dollars, in an amount not to exceed such Term A Lender’s
respective Term A Commitment, as set forth on Schedule I. The Term A Borrowing
shall consist of Term A Advances made simultaneously by the Term A Lenders in
accordance with their respective Ratable Share of the Term A Facility. Term A
Advances which are repaid or prepaid may not be reborrowed. Term A Advances may
be Base Rate Advances or Eurocurrency Rate Advances, as further provided herein.

 

57



--------------------------------------------------------------------------------

(ii) The CDN Term A Advance. Subject to the terms and conditions set forth
herein and in the Second Restatement Agreement, each CDN Term A Lender severally
agrees to make a single Eurocurrency Rate Advance to the CDN Borrower on the
Second Restatement Effective Date, denominated in CDN, in an amount not to
exceed such CDN Term A Lender’s respective CDN Term A Commitment, as set forth
on Schedule I. The CDN Term A Borrowing shall consist of CDN Term A Advances
made simultaneously by the CDN Term A Lenders in accordance with their
respective Ratable Share of the CDN Term A Facility. CDN Term A Advances which
are repaid or prepaid may not be reborrowed.

(iii) The JPY Term A-1 Advance. Subject to the terms and conditions set forth
herein and in the Second Restatement Agreement, each JPY Term A-1 Lender
severally agrees to make a single Eurocurrency Rate Advance to the JPY Borrower
on the Second Restatement Effective Date, denominated in JPY, in an amount not
to exceed such JPY Term A-1 Lender’s respective JPY Term A-1 Commitment as set
forth on Schedule I. The JPY Term A-1 Borrowing shall consist of JPY Term A-1
Advances made simultaneously by the JPY Term A-1 Lenders in accordance with
their respective Ratable Share of the JPY Term A-1 Facility. JPY Term A-1
Advances which are repaid or prepaid may not be reborrowed.

(iv) The Euro Term A Advance. Subject to the terms and conditions set forth
herein and in the Second Restatement Agreement, each Euro Term A Lender
severally agrees to make a single Eurocurrency Rate Advance to either, or to
each of, the Euro TLA Borrowers on the Second Restatement Effective Date,
denominated in Euros, in an aggregate amount for all such Eurocurrency Rate
Advances under this Section 2.01(a)(iv) not to exceed such Euro Term A Lender’s
respective Euro Term A Commitment, as set forth on Schedule I. The Euro Term A
Borrowing shall consist of Euro Term A Advances made simultaneously by the Euro
Term A Lenders in accordance with their respective Ratable Share of the Euro
Term A Facility. Euro Term A Advances which are repaid or prepaid may not be
reborrowed.

(v) The Sterling Term A Advance. Subject to the terms and conditions set forth
herein and in the Second Restatement Agreement, each Sterling Term A Lender
severally agrees to make a single Eurocurrency Rate Advance to the Sterling
Borrower on the Second Restatement Effective Date, denominated in Sterling, in
an amount not to exceed such Sterling Term A Lender’s respective Sterling Term A
Commitment, as set forth on Schedule I. The Sterling Term A Borrowing shall
consist of Sterling Term A Advances made simultaneously by the Sterling Term A
Lenders in accordance with their respective Ratable Share of the Sterling Term A
Facility. Sterling Term A Advances which are repaid or prepaid may not be
reborrowed.

(vi) The Brazilian Term A Advance. Subject to the terms and conditions set forth
herein (including, for the avoidance of doubt, in the case of any Brazilian Term
A Advance which occurs on any day following the Second Restatement Effective
Date, the satisfaction of the conditions set forth in Section 3.04 below) and in
the Second Restatement Agreement, each Brazilian Term A Lender severally agrees
to make a single Eurocurrency Rate Advance to the Brazilian Term Borrower at any
time on or from the Second Restatement Effective Date to and including the 20th
Business Day thereafter (or such later date as may be agreed by the Agent in its
sole discretion) (the “Brazilian Facility Effective Date”), denominated in
Dollars, in an amount not to exceed

 

58



--------------------------------------------------------------------------------

such Brazilian Term A Lender’s respective Brazilian Term A Commitment as set
forth on Schedule I. The Brazilian Term A Borrowing shall consist of Brazilian
Term A Advances made simultaneously by the Brazilian Term A Lenders in
accordance with their respective Ratable Share of the Brazilian Term A Facility.
Brazilian Term A Advances which are repaid or prepaid may not be reborrowed.

(vii) The Short Term A Advance. Subject to the terms and conditions set forth
herein and in the Second Restatement Agreement, each Short Term A Lender
severally agrees to make a single Eurocurrency Rate Advance to the Short Term A
Borrower on the Second Restatement Effective Date, in an amount not to exceed
such Short Term A Lender’s respective Short Term A Commitment, as set forth on
Schedule I. The Short Term A Borrowing shall consist of Short Term A Advances
made simultaneously by the Short Term A Lenders in accordance with their
respective Ratable Share of the Short Term A Facility. Short Term A Advances
which are repaid or prepaid may not be reborrowed.

(b) [Reserved].

(c) Revolving Credit Advances.

(i) US. Each US Revolving Lender severally agrees, on the terms and conditions
hereinafter set forth, to make US Revolving Credit Advances denominated in
Dollars to any US Revolver Borrower from time to time on any Business Day during
the period from the Closing Date until the Termination Date applicable to the US
Revolving Credit Facility under clause (a) of the definition of “Termination
Date”, in an aggregate amount not to exceed such Lender’s Unused Revolving
Credit Commitment.

(ii) Multicurrency. Each Multicurrency Revolving Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Multicurrency Revolving
Credit Advances to any Multicurrency Borrower, in each case denominated in a
Committed Currency in which such Multicurrency Borrower is permitted to borrow
under the Multicurrency Revolving Credit Facility as set forth in the definition
of “Committed Currencies” (and as may be otherwise agreed in accordance with
Section 9.09 of this Agreement). from time to time on any Business Day during
the period from the Closing Date until the Termination Date applicable to the
Multicurrency Revolving Credit Facility under clause (a) of the definition of
“Termination Date”, in an aggregate amount not to exceed such Lender’s Unused
Revolving Credit Commitment.

Each Revolving Credit Borrowing shall be in an amount not less than the
Revolving Credit Borrowing Minimum or the Revolving Credit Borrowing Multiple in
excess thereof and shall consist of Revolving Credit Advances of the same Type
and in the same currency made on the same day by the Lenders ratably according
to their respective Revolving Credit Commitments. Within the limits of each
Lender’s Revolving Credit Commitment, the Borrowers may borrow under this
Section 2.01(c), prepay pursuant to Section 2.11 and reborrow under this
Section 2.01(c).

 

59



--------------------------------------------------------------------------------

(d) The Swing Line Advances. The Swing Line Bank agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances, denominated in
Dollars, to the Company from time to time on any Business Day during the period
from the Closing Date until the Termination Date applicable to the US Revolving
Credit Facility under clause (a) of the definition of “Termination Date” (i) in
an aggregate amount not to exceed at any time outstanding $50,000,000 (the
“Swing Line Sublimit”) and (ii) in an amount for each such Swing Line Advance
not to exceed the Unused Revolving Credit Commitments of the US Revolving
Lenders immediately prior to the making of such Swing Line Advance. The Swing
Line Bank agrees to make one or more Swing Line Advances on any Business Day. No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance. Each Swing Line Borrowing shall be in
an amount of $1,000,000 or an integral multiple of $500,000 in excess thereof
and, notwithstanding Section 2.10, shall consist of a Base Rate Advance made by
the Swing Line Bank. Within the limits of the Swing Line Sublimit and within the
limits referred to in clause (ii) above, the Company may borrow under this
2.01(d), prepay pursuant to Section 2.11 and reborrow under this
Section 2.01(d).

(e) US Letters of Credit. Each US Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “US Letter
of Credit”) for the account of any Borrower under the US Revolving Credit
Facility from time to time on any Business Day during the period from the
Closing Date until 30 days before the Termination Date applicable to the US
Revolving Credit Facility under clause (a)(i) of the definition of “Termination
Date” (i) in an aggregate Available Amount for all US Letters of Credit not to
exceed at any time the US Letter of Credit Sublimit, (ii) in an amount for each
US Issuing Bank not to exceed the amount of such US Issuing Bank’s US Letter of
Credit Commitment at such time (iii) in an amount for each such US Letter of
Credit not to exceed an amount equal to the aggregate Unused Revolving Credit
Commitments of the US Revolving Lenders at such time and (iv) issued to provide
support with respect to the undertakings of the Company and/or any Subsidiary of
the Company. Each US Letter of Credit shall be in an amount of $500,000 or more
and shall be denominated in Dollars. No US Letter of Credit shall have an
expiration date (including all rights of such Borrower or the beneficiary to
require renewal) of greater than one year or later than the Termination Date
applicable to the US Revolving Credit Facility under clause (a)(i) of the
definition of “Termination Date”; provided that any US Letter of Credit which
provides for automatic one-year extension(s) of such expiration date shall be
deemed to comply with the foregoing requirement if the US Issuing Bank has the
unconditional right to prevent any such automatic extension from taking place.
Within the limits referred to above, any Borrower under the US Revolving Credit
Facility may request the issuance of Letters of Credit under this
Section 2.01(e), repay any Advances resulting from drawings thereunder pursuant
to Section 2.03(c) and request the issuance of additional US Letters of Credit
under this Section 2.01(e). If a US Letter of Credit shall be requested on
behalf of a Subsidiary that is not a Borrower hereunder, the Company shall have
furnished to the US Issuing Bank, in form and substance reasonably satisfactory
to the US Issuing Bank, customary “know your customer” information regarding
such Subsidiary at least three Business Days prior to the date of the requested
issuance. Each “Existing Letter of Credit” listed on Part A of Schedule 2.01(e)
shall be deemed to constitute a US Letter of Credit issued hereunder, and each
Lender that is an issuer of such a US Letter of Credit shall, for purposes of
Section 2.03, be deemed to be a US Issuing Bank for each such letter of credit,
provided that any renewal or replacement of any such letter of credit shall be
issued by an US Issuing Bank pursuant to the terms of this Agreement. The terms
“issue”, “issued”, “issuance” and all similar terms, when applied to a US Letter
of Credit, shall include any renewal, extension or amendment thereof.

 

60



--------------------------------------------------------------------------------

(f) Multicurrency Letters of Credit. Each Multicurrency Issuing Bank agrees, on
the terms and conditions hereinafter set forth, to issue multicurrency letter of
credit (each, a “Multicurrency Letter of Credit”) for the account of any
Multicurrency Borrower under the Multicurrency Revolving Credit Facility from
time to time on any Business Day during the period from the Closing Date until
30 days before the Termination Date applicable to the Multicurrency Revolving
Credit Facility under clause (a)(i) of the definition of “Termination Date”
(i) in an aggregate Available Amount (by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable Notice of Issuance)
for all Multicurrency Letters of Credit not to exceed at any time the
Multicurrency Letter of Credit Sublimit, (ii) in an amount (by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Issuance) for each Multicurrency Issuing Bank not to exceed
the amount of such Multicurrency Issuing Bank’s Multicurrency Letter of Credit
Commitment at such time (iii) in an amount (by reference to the Equivalent
thereof in Dollars determined on the date of delivery of the applicable Notice
of Issuance) for each such Multicurrency Letter of Credit not to exceed an
amount equal to the aggregate Unused Revolving Credit Commitments of the
Multicurrency Revolving Lenders at such time and (iv) issued to provide support
with respect to the undertakings of the Company and/or any Subsidiaries that are
Foreign Subsidiaries. Each Multicurrency Letter of Credit shall be in an amount
equal to the Equivalent of $500,000 or more and may be denominated in any
Committed Currency. No Multicurrency Letter of Credit shall have an expiration
date (including all rights of such Borrower or the beneficiary to require
renewal) of greater than one year or later than the Termination Date applicable
to the Multicurrency Revolving Credit Facility under clause (a)(i) of the
definition of “Termination Date”; provided that any Multicurrency Letter of
Credit which provides for automatic one-year extension(s) of such expiration
date shall be deemed to comply with the foregoing requirement if the
Multicurrency Issuing Bank has the unconditional right to prevent any such
automatic extension from taking place. Within the limits referred to above, any
Multicurrency Borrower under the Multicurrency Revolving Credit Facility may
request the issuance of Letters of Credit under this Section 2.01(f), repay any
Advances resulting from drawings thereunder pursuant to Section 2.03(c) and
request the issuance of additional Multicurrency Letters of Credit under this
Section 2.01(f). If a Multicurrency Letter of Credit shall be requested on
behalf of a Foreign Subsidiary that is not a Multicurrency Borrower hereunder,
the Company shall have furnished to the Multicurrency Issuing Bank, in form and
substance reasonably satisfactory to the Multicurrency Issuing Bank, customary
“know your customer” information regarding such Foreign Subsidiary at least
three Business Days prior to the date of the requested issuance. Each letter of
credit listed on Part B of Schedule 2.01(e) shall be deemed to constitute a
Multicurrency Letter of Credit issued hereunder, and each Lender that is an
issuer of such a Multicurrency Letter of Credit shall, for purposes of
Section 2.03, be deemed to be a Multicurrency Issuing Bank for each such letter
of credit, provided that any renewal or replacement of any such letter of credit
shall be issued by a Multicurrency Issuing Bank pursuant to the terms of this
Agreement. The terms “issue”, “issued”, “issuance” and all similar terms, when
applied to a Multicurrency Letter of Credit, shall include any renewal,
extension or amendment thereof.

(g) Incremental Advances. Each Lender having an Incremental Term Commitment or
an Incremental Revolving Credit Commitment agrees, on the terms and conditions
set forth in the applicable Incremental Assumption Agreement, to make
Incremental Term Advances to the Company and/or Incremental Revolving Credit
Advances to the Borrowers, in an aggregate principal amount not to exceed its
Incremental Term Commitment or Incremental Revolving Credit Commitment, as the
case may be.

 

61



--------------------------------------------------------------------------------

SECTION 2.02 Borrowing Mechanics.

(a) Each Term Borrowing and each Revolving Credit Borrowing shall be made upon
the applicable Borrower’s irrevocable notice to the Agent. Each such notice must
be received by the Agent not later than (I)12:00 P.M. (New York City time) on
the third Business Day prior to the date of any proposed Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (II) 12:00 P.M. (New York
City time) on the fourth Business Day prior to the date of any proposed
Borrowing consisting of Eurocurrency Rate Advances denominated in any Foreign
Currency and (III) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing consisting of Base Rate Advances, and the Agent shall then give to
each Lender prompt notice thereof by telecopier. Each such notice of a
Term Borrowing or a Revolving Credit Borrowing (a “Notice of Borrowing”) shall
be given by telephone, confirmed promptly in writing or telecopier in
substantially the form of Exhibit C hereto, specifying therein the
(i) applicable Borrower, (ii) applicable Facility, (iii) date of such Borrowing,
(iv) Type of Advances comprising such Borrowing, (v) aggregate amount of such
Borrowing, (vi) in the case of a Borrowing consisting of Eurocurrency Rate
Advances, the initial Interest Period for such Advance, and (vii) currency for
each such Advance; provided, that the applicable Borrower shall not be entitled
to request any Borrowing that, if made, would result in more than fifteen
different Interest Periods being in effect hereunder at any one time. Each
Lender shall before 2:00 P.M. (New York City time) on the date of such
Borrowing, in the case of a Borrowing consisting of Advances denominated in
Dollars and, not later than the Applicable Time specified by the Agent in the
case of any Borrowing in any Foreign Currency, make available for the account of
its Applicable Lending Office to the Agent at the applicable Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower requesting the applicable Borrowing at the address and in the account
of such Borrower specified in the applicable Notice of Borrowing.

(b) Each Swing Line Borrowing shall be made on notice, given not later than
1:00 P.M. (New York City time) on the date of the proposed Swing Line Borrowing
by the applicable Borrower to the Swing Line Bank and the Agent, of which the
Agent shall give prompt notice to the Lenders. Each such notice of a Swing Line
Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone, confirmed
promptly in writing or telecopier, specifying therein the requested (i) date of
such Borrowing, (ii) amount of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the earlier of (A) the tenth
Business Day after the requested date of such Borrowing and (B) the Termination
Date applicable to the US Revolving Credit Facility under clause (a) of the
definition of “Termination Date” (the “Swing Line Advance Maturity Date”)). The
Swing Line Bank shall, before 3:00 P.M. (New York City time) on the date of such
Swing Line Borrowing, make such Swing Line Borrowing available to the Agent at
the Agent’s Account, in same day funds. After the Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the applicable Borrower at the address
and in the account of such Borrower specified in the applicable Notice of Swing
Line Borrowing. Upon written

 

62



--------------------------------------------------------------------------------

demand by the Swing Line Bank, with a copy of such demand to the Agent, each
other US Revolving Lender will purchase from the Swing Line Bank, and the Swing
Line Bank shall sell and assign to each such other US Revolving Lender, such
other US Revolving Lender’s Ratable Share of such outstanding Swing Line
Advance, by making available for the account of its Applicable Lending Office to
the Agent for the account of the Swing Line Bank, by deposit to the Agent’s
Account, in same day funds, an amount equal to its Ratable Share of such Swing
Line Advance. Each Borrower hereby agrees to each such sale and assignment. Each
US Revolving Lender agrees to purchase its Ratable Share of an outstanding Swing
Line Advance on (i) the Business Day on which demand therefor is made by the
Swing Line Bank, provided that notice of such demand is given not later than
12:00 P.M. (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. Upon any such assignment by the Swing Line Bank to any other US Revolving
Lender of a portion of a Swing Line Advance, the Swing Line Bank represents and
warrants to such other US Revolving Lender that the Swing Line Bank is the legal
and beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, this Agreement, the Notes or the Borrowers. If and to the
extent that any US Revolving Lender shall not have so made its Ratable Share of
such Swing Line Advance available to the Agent, such US Revolving Lender agrees
to pay to the Agent forthwith on demand such amount together with interest
thereon, for each day from the date such US Revolving Lender is required to have
made such amount available to the Agent until the date such amount is paid to
the Agent, at the Federal Funds Rate. If such US Revolving Lender shall pay to
the Agent such amount for the account of the Swing Line Bank on any Business
Day, such amount so paid in respect of principal shall constitute a Swing Line
Advance made by such US Revolving Lender on such Business Day for purposes of
this Agreement, and the outstanding principal amount of the Swing Line Advance
made by the Swing Line Bank shall be reduced by such amount on such Business
Day.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) after
giving effect to all Term A Borrowings, CDN Term A Borrowings, JPY Term A-1
Borrowings, Euro Term A Borrowings, Sterling Term A Borrowings, Brazilian Term A
Borrowings and Short Term A Borrowings, there shall not be more than five
Interest Periods in effect in respect of any of the Term A Facility, CDN Term A
Facility, JPY Term A-1 Facility, Euro Term A Facility, Sterling Term A Facility,
Brazilian Term A Facility or Short Term A Facility, (iii) after giving effect to
all Revolving Credit Borrowings, there shall not be more than (A) ten Interest
Periods in effect in respect of the US Revolving Credit Facility and (B) ten
Interest Periods in effect in respect of the Multicurrency Revolving Credit
Facility.

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing of any Borrower
shall be irrevocable and binding on such Borrower. In the case of any Borrowing
that the related Notice of Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Borrower requesting such Borrowing shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

63



--------------------------------------------------------------------------------

(e) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing under the applicable Revolving Credit Facility that such Lender
will not make available to the Agent such Lender’s ratable portion of such
Borrowing under the applicable Revolving Credit Facility, the Agent may assume
that such Lender has made such portion available to the Agent on the date of
such Borrowing under the applicable Revolving Credit Facility in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower requesting such Borrowing under the
applicable Revolving Credit Facility on such date a corresponding amount. If and
to the extent that such Lender shall not have so made such ratable portion
available to the Agent, such Lender agrees to repay to the Agent forthwith on
demand such corresponding amount. If such Lender does not pay such corresponding
amount forthwith upon the Agent’s demand therefor, the Agent shall promptly
notify the applicable Borrower and such Borrower shall immediately pay such
corresponding amount to the Agent. The Agent shall also be entitled to receive
from such Lender or such Borrower, as the case may be, interest on such
corresponding amount, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Agent, at (i) in
the case of such Borrower, the interest rate applicable at the time to Advances
comprising such Borrowing under the applicable Revolving Credit Facility and
(ii) in the case of such Lender, (A) the Federal Funds Rate in the case of
Advances denominated in Dollars or (B) the cost of funds incurred by the Agent
in respect of such amount in the case of Advances denominated in Committed
Currencies or other Foreign Currencies. If such Lender shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing or to make the Swing Line Advance to be made by it as part of any
Swing Line Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing or to prejudice
any rights which any Borrower may have against any Lenders as a result of any
default by such Lender hereunder. No Lender shall be responsible for the failure
of any other Lender to make the Advance to be made by such other Lender on the
date of any Borrowing.

(g) Notwithstanding anything herein to the contrary, each Lender at its option
may make any Advances by causing any domestic or foreign branch or Affiliate of
such Lender to make such Advances through any Applicable Lending Office;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Advances in accordance with the terms of this
Agreement. Unless the context otherwise requires, each reference to a Lender
shall include its Applicable Lending Office.

SECTION 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit.

(a) Request for Issuance. Each Letter of Credit issued under a Revolving Credit
Facility shall be issued upon notice (a “Notice of Issuance”), given not later
than 12:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed issuance of such Letter of Credit (or on such shorter notice as
the applicable Issuing Bank may agree) or 12:00 P.M. (Sydney, Australia time) on
the fourth Business Day prior to the date of the

 

64



--------------------------------------------------------------------------------

proposed issuance of such Letter of Credit if denominated in AU$, by (i) any
Borrower under the US Revolving Credit Facility to any US Issuing Bank and/or
(ii) any Multicurrency Borrower under the Multicurrency Revolving Credit
Facility to any Multicurrency Issuing Bank, and in each case of clauses (i) and
(ii) of this sentence, such US Issuing Bank or Multicurrency Issuing Bank, as
the case may be, shall give the Agent prompt notice thereof by facsimile,
following its receipt of a Notice of Issuance from the applicable Borrower;
provided that any Letter of Credit requested pursuant to this Agreement may
state or indicate that the Company or any of its Restricted Subsidiaries is the
“Account Party”, “Applicant”, “applicant”, “Requesting Party” or any similar
designation. Each such Notice of Issuance of a Letter of Credit shall be
initially made by telephone, confirmed promptly thereafter in writing or by
facsimile, and shall specify therein the requested (A) date of such issuance
(which shall be a Business Day), (B) Available Amount of such Letter of Credit,
(C) Revolving Credit Facility under which such Letter of Credit is to be issued,
(D) if applicable, the Committed Currency in which such Multicurrency Letter of
Credit is to be denominated, (E) expiration date of such Letter of Credit (which
shall not be later than the earlier of five Business Days prior to the scheduled
Termination Date applicable to the applicable Revolving Credit Facility (under
clause (a)(i) of the definition of “Termination Date”) or one year after the
date of issuance thereof; provided that any Letter of Credit which provides for
automatic one-year extension(s) of such expiration date shall be deemed to
comply with the foregoing requirement if the Issuing Bank has the unconditional
right to prevent any such automatic extension from taking place after such
scheduled Termination Date), (F) name and address of the beneficiary of such
Letter of Credit, and (G) form of such Letter of Credit, and shall be
accompanied by such customary application and agreement for issuance of letters
of credit as such Issuing Bank may specify to the Borrower requesting such
issuance for use in connection with such requested Letter of Credit (a “Letter
of Credit Agreement”). If the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its sole discretion, such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in the Second
Restatement Agreement and Section 3.02, make such Letter of Credit available to
the Borrower requesting such issuance at its office referred to in Section 9.02
or as otherwise agreed with such Borrower in connection with such issuance. In
the event and to the extent that the provisions of any Letter of Credit
Agreement shall conflict with this Agreement, the provisions of this Agreement
shall govern. Each Borrower hereby acknowledges and agrees that, notwithstanding
anything to the contrary in any Letter of Credit requested pursuant to or issued
under this Agreement which may state or indicate that the “Account Party”,
“Applicant”, “applicant”, “Requesting Party” or any similar designation with
respect to such requested Letter of Credit is a Person other than the applicable
requesting Borrower, (i) such Borrower is, and shall at all times remain, the
“Applicant” (as defined in Section 5-102(a) of the Uniform Commercial Code, as
in effect in the State of New York) with respect to each Letter of Credit issued
by the Issuing Bank pursuant to a Notice of Issuance, and (ii) all such Letters
of Credit shall constitute “Letters of Credit” under, and as defined in, this
Agreement.

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Credit Lenders under
the applicable Revolving Credit Facility, such Issuing Bank hereby grants to
each such applicable Revolving Credit Lender under such Revolving Credit
Facility, and each such Revolving Credit Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Ratable Share of the Available Amount of such Letter of Credit. Each Borrower
hereby agrees to each such

 

65



--------------------------------------------------------------------------------

participation. In consideration and in furtherance of the foregoing, each of the
Revolving Credit Lenders under each Revolving Credit Facility hereby absolutely
and unconditionally agree to pay to the Agent, for the account of such Issuing
Bank under such Revolving Credit Facility, such Revolving Credit Lender’s
Ratable Share of each drawing made under a Letter of Credit issued under such
Revolving Credit Facility and funded by such Issuing Bank, and not reimbursed by
the applicable Borrower by payment in full to the Agent not later than 3:00 p.m.
(New York City time) on the Business Day following the date of such payment, in
accordance with the terms of this Agreement, or of any reimbursement payment
required to be refunded to any Borrower for any reason. Each Revolving Credit
Lender hereby acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of any Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit under the
applicable Revolving Credit Facility at each time such Lender’s Revolving Credit
Commitment is amended pursuant to an assignment in accordance with Section 9.07
or otherwise pursuant to this Agreement.

(c) Drawing and Reimbursement. Not later than 3:00 p.m. (New York City time) on
the Business Day following the date of any payment by the applicable Issuing
Bank under a Letter of Credit or 3:00 P.M. (Sydney, Australia time) on the
Business Day following the date of any payment by the applicable Issuing Bank
under a Letter of Credit denominated in AU$, the Company shall pay (or shall
cause the applicable Borrower to pay) to the Agent, an amount equal to the full
amount of such drawing plus all accrued and unpaid interest thereon from the
date of such drawing through and including the date of such payment (which shall
accrue at the Base Rate), which amount shall be payable in the Committed
Currency in which such Letter of Credit was issued, and the Agent shall promptly
apply such amount to either (x) reimburse the applicable Issuing Bank for the
full amount of such drawing plus all accrued and unpaid interest thereon, or
(y) to the extent that the Revolving Credit Lenders under the applicable
Revolving Credit Facility shall have already funded participations or Revolving
Credit Advances with respect to the payment under such Letter of Credit,
pursuant to Section 2.03(b) above or this Section 2.03(c), to pay to each such
Revolving Credit Lender an amount equal to such Revolving Credit Lender’s
Ratable Share of such drawing plus all accrued and unpaid interest thereon
(which shall accrue at the Base Rate). If the Company does not comply with the
provisions of the preceding sentence, then the payment by an Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by such Issuing Bank of a Revolving Credit Advance under
the applicable Revolving Credit Facility, which shall be a Base Rate Advance, in
the amount of such draft (and if such Letter of Credit was originally
denominated in a Committed Currency other than Dollars, such deemed Advance
shall also automatically be exchanged for an Equivalent amount of Dollars at the
then applicable Spot Rate). The applicable Issuing Bank shall give prompt notice
(and such Issuing Bank will use its commercially reasonable efforts to deliver
such notice within one Business Day) of each drawing under any Letter of Credit
issued by it to the Company, the applicable Borrower (if not the Company) and
the Agent. Upon written demand by such Issuing Bank, with a copy of such demand
to the Agent and the Company, each Revolving Credit Lender

 

66



--------------------------------------------------------------------------------

under the applicable Revolving Credit Facility shall pay to the Agent such
Revolving Credit Lender’s Ratable Share of such outstanding Revolving Credit
Advance under such Revolving Credit Facility, by making available for the
account of its Applicable Lending Office to the Agent for the account of such
Issuing Bank, by deposit to the Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Advance to be
funded by such Lender. Each Revolving Credit Lender acknowledges and agrees that
its obligation to make Revolving Credit Advances pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly after receipt thereof, the Agent shall transfer
such funds to such Issuing Bank. Each Revolving Credit Lender agrees to fund its
Ratable Share of an outstanding Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank; provided that notice of such demand is
given not later than 12:00 P.M. (New York City time) on such Business Day or
11:00 A.M. (Sydney, Australia time) on such Business Day in the case of Advances
denominated in AU$, or (ii) the first Business Day next succeeding such demand
if notice of such demand is given after such time. If and to the extent that any
Revolving Credit Lender shall not have so made the amount of such Revolving
Credit Advance available to the Agent, such Revolving Credit Lender agrees to
pay to the Agent forthwith on demand such amount together with interest thereon,
for each day from the date of demand by any such Issuing Bank until the date
such amount is paid to the Agent, at the Federal Funds Rate for its account or
the account of such Issuing Bank, as applicable.

(d) Letter of Credit Reports. The applicable Issuing Bank shall furnish (A) to
the Agent on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit under each Revolving Credit
Facility during the preceding month and drawings during such month under all
Letters of Credit and (B) to the Agent (with a copy to the Company) on the first
Business Day of each calendar quarter a written report setting forth the actual
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit.

SECTION 2.04 Incremental Commitments.

(a) The Company may, by written notice to the Agent from time to time, request
Incremental Term Commitments and/or Incremental Revolving Credit Commitments, as
applicable, in an amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Credit Lenders (which may
include any existing Lender) willing to provide such Incremental Term Advances
and/or Incremental Revolving Credit Advances, as the case may be, in their sole
discretion; provided, that each Incremental Term Lender and/or Incremental
Revolving Credit Lender (which is not an existing Lender) shall be subject to
the approval requirements of Section 9.07. Such notice shall set forth (A) the
amount of the Incremental Term Commitments and/or Incremental Revolving Credit
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $25,000,000 or equal to the remaining Incremental
Amount), (B) the date on which such Incremental Term Commitments and/or
Incremental Revolving Credit Commitments are requested to become effective (the
“Increased Amount Date”) and

 

67



--------------------------------------------------------------------------------

(C) (i) whether such Incremental Term Commitments are to be commitments to make
term advances (“Other Term Advances”) and/or (ii) whether such Incremental
Revolving Credit Commitments are to be Revolving Credit Commitments or
commitments to make revolving advances with pricing and/or amortization terms
different from the Revolving Credit Advances (“Other Revolving Credit
Advances”).

(b) The applicable Borrower and such other Loan Parties as may be required with
respect to such Incremental Term Commitment or Incremental Revolving Credit
Commitment and each Incremental Term Lender and/or Incremental Revolving Credit
Lender shall execute and deliver to the Agent an Incremental Assumption
Agreement, guarantor acknowledgments and consents, Notes (if requested in
advance by the applicable Lenders) and such other closing or corporate
documentation as the Agent (acting at the direction of the applicable
Incremental Lenders) shall reasonably request. Each Incremental Assumption
Agreement shall specify the terms of the Incremental Term Advances and/or
Incremental Revolving Credit Advances to be made thereunder, and shall be made
(x) on terms and conditions agreed to by the applicable Borrower and the
applicable Incremental Lenders, and in a form that is reasonably acceptable to
the Agent; provided, that (i) the Other Term Advances and Other Revolving
Facility Advances shall rank pari passu in right of payment and of security with
the Term Advances and Revolving Credit Advances, as applicable, (ii) the final
maturity date of (A) any Other Term Advances shall be no earlier than the Latest
Scheduled Term Loan Termination Date and (B) any Other Revolving Facility
Advances shall be no earlier than the scheduled Termination Date applicable to
the Revolving Credit Facilities (under clause (a)(i) of the definition of
“Termination Date”), (iii) the weighted average life to maturity of any Other
Term Advances shall be no shorter than the longest remaining weighted average
life to maturity of any Term Facility outstanding immediately prior to the
execution and delivery of such Incremental Assumption Agreement, (iv) the Other
Revolving Facility Advances shall require no scheduled amortization or mandatory
commitment reductions prior to the scheduled Termination Date applicable to the
Revolving Credit Facilities (under clause (a)(i) of the definition of
“Termination Date”), (v) no Default shall have occurred and be continuing or
would result from such Incremental Term Advances and/or Incremental Revolving
Credit Advances and (vi) until the date that is twelve months after the Second
Restatement Effective Date, in the event that the Applicable Margin for any
Other Term Advances or Other Revolving Facility Advances is more than 50 basis
points greater than the Applicable Margin for the Term Advances or Revolving
Credit Advances, as applicable, then the Applicable Margin for the Term Advances
or Revolving Credit Advances, as applicable, shall be increased to the extent
necessary so that the Applicable Margin for the Other Term Advances or Other
Revolving Facility Advances is no more than 50 basis points greater than the
Applicable Margin for the Term Advances or Revolving Credit Advances, as
applicable; provided further, that in determining the Applicable Margin
applicable to the Term Advances, Revolving Credit Advances, Other Term Advances
and Other Revolving Credit Advances, (x) original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by such Borrower to the Lenders in the primary syndication thereof shall be
included (with OID being equated to interest based on an assumed four-year life
to maturity) and (y) customary arrangement or commitment fees payable to the
arrangers (or their affiliates) of such loans shall be excluded. The Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to

 

68



--------------------------------------------------------------------------------

reflect the existence and terms of the Incremental Term Commitments and/or
Incremental Revolving Credit Commitments evidenced thereby. Any such deemed
amendment may be memorialized in writing by the Agent with the Company’s consent
(not to be unreasonably withheld, delayed or conditioned) and furnished to the
other Persons then party to this Agreement.

(c) Notwithstanding the foregoing, no Incremental Term Commitment or Incremental
Revolving Credit Commitment shall become effective under this Section 2.04
unless (i) on the date of such effectiveness, the representations and warranties
set forth in Section 4.01 shall be true and correct and the Agent (acting at the
direction of the applicable Incremental Lenders) shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of the applicable Borrower, (ii) the Agent shall have received legal opinions,
board resolutions and other closing certificates and documentation as required
by the relevant Incremental Assumption Agreement and consistent with those
delivered on the Closing Date under Section 3.01 and such additional documents
and filings (including amendments to the Mortgages and other Collateral
Documents and title endorsement bringdowns) as the Agent may reasonably require
to assure that the Incremental Term Advances and/or Incremental Revolving
Facility Advances are secured by the Collateral ratably with the existing
Term Advances and Revolving Credit Advances, and (iii) the Borrowers would be in
Pro Forma Compliance, calculated as of the last day of the most recently ended
fiscal quarter for which financial statements delivered under
Section 5.01(a)(i) are available, determined on a Pro Forma Basis giving effect
to such Incremental Term Commitment and/or Incremental Revolving Credit
Commitments (assuming for such purpose that any such Incremental Revolving
Credit Commitments are fully drawn) and the Advances to be made thereunder and
the application of the proceeds therefrom as if made and applied on such date.

(d) Each of the parties hereto hereby agrees that the Agent may take any and all
action as may be reasonably necessary to ensure that all Incremental
Term Advances and/or Incremental Revolving Facility Advances (other than Other
Term Advances or Other Revolving Credit Advances), when originally made, are
included in each Borrowing of outstanding Term Advances or Revolving Facility
Advances on a pro rata basis.

SECTION 2.05 Fees. (a) Commitment Fee. The Company will pay, or will cause
another Borrower to pay (with regard to the JPY Borrower, to the extent
permitted by Japanese Law, if applicable), to the Agent for the account of each
Revolving Credit Lender under the applicable Revolving Credit Facility (other
than any Defaulting Lender), three Business Days after the last day of March,
June, September and December in each year, and on the Termination Date of such
Revolving Credit Facility (pursuant to clause (a) of the definition of
“Termination Date”), a commitment fee (the “Commitment Fee”) on the daily amount
of the Unused Revolving Credit Commitments of such Revolving Credit Facility
Lender during the preceding quarter (or shorter period commencing with the
Closing Date or ending with such Termination Date), which shall accrue at
0.30% per annum initially and, after delivery of the financial statements for
the fiscal quarter ending September 30, 2014, pursuant to Section 5.01(a)(ii),
at the applicable percentage per annum indicated in the pricing grid described
in the definition of “Applicable Margin”. All Commitment Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days. For the
purpose of calculating any US Revolving Lender’s Commitment Fee, the outstanding
Swing Line Advances during the

 

69



--------------------------------------------------------------------------------

period for which such US Revolving Lender’s Commitment Fee is calculated shall
be deemed to be zero. The Commitment Fee due to each Revolving Credit Lender
shall commence to accrue on the Closing Date and shall cease to accrue on the
Termination Date applicable to such Revolving Credit Facility.

(b) Letter of Credit Fees. (i) The Company will pay, or will cause another
Borrower to pay (with regard to the JPY Borrower, to the extent permitted by
Japanese Law, if applicable), to the Agent for the account of each Revolving
Credit Lender a commission on such Revolving Credit Lender’s Ratable Share of
the actual daily aggregate Available Amount of all Letters of Credit under each
Revolving Credit Facility issued and outstanding from time to time at a rate per
annum equal to the Applicable Margin for Eurocurrency Rate Advances for
Revolving Credit Advances in effect from time to time during each calendar
quarter, payable in arrears quarterly within three Business Days after the last
day of each March, June, September and December, commencing with the quarter
ended December 31, 2011, and on the Termination Date (pursuant to clause (a) of
the definition of “Termination Date”) and thereafter payable upon demand.

(ii) The Company will pay (with regard to the JPY Borrower, to the extent
permitted by Japanese Law, if applicable), or will cause another Borrower to
pay, to the respective Issuing Bank, for its own account, (x) a fronting fee
equal to 0.125% per annum on the aggregate face amount of each Letter of Credit
issued by such Issuing Bank under the applicable Revolving Credit Facility and
(y) other customary administrative, issuance, amendment and other charges.

(c) Agent’s Fees. The Company will pay (with regard to the JPY Borrower, to the
extent permitted by Japanese Law, if applicable), or will cause another Borrower
to pay, to the Agent for its own account such fees as may from time to time be
agreed between the Company and the Agent.

(d) Defaulting Lender. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender shall not
be entitled to any fees accruing during such period pursuant to
Section 2.19(b)(iii) and this Section 2.05 (without prejudice to the rights of
the Non-Defaulting Lenders in respect of such fees), provided that (a) to the
extent that a portion of the L/C Exposure or Swing Line Exposure of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.19(a), such fees that would have accrued for the benefit of such
Defaulting Lender shall instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (b) to the extent of any portion of such L/C Exposure or Swing
Line Exposure that cannot be so reallocated such fees shall instead accrue for
the benefit of and be payable to the Issuing Banks and the Swing Line Bank as
their interests appear (and the pro rata payment provisions of
Section 2.19(b) shall automatically be deemed adjusted to reflect the provisions
of this Section).

SECTION 2.06 Termination or Reduction of the Commitments. (a) Optional. The
Company shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce, ratably among the Revolving
Credit Lenders under the applicable Revolving Credit Facility (except as
otherwise permitted by Section 2.19), the respective Unused Revolving Credit
Commitments of such Lenders, provided that each partial reduction shall be in
the aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

70



--------------------------------------------------------------------------------

(b) Mandatory.

(i) The aggregate Term Commitments under each Term Facility shall be
automatically and permanently reduced to zero on the date of the Borrowings in
respect of such Facility.

(ii) If, after giving effect to any reduction or termination of US Revolving
Credit Commitments under this Section 2.06, the aggregate amount of the US
Letter of Credit Sublimit plus the Swing Line Sublimit exceeds the total amount
of the US Revolving Credit Facility at such time, then the US Letter of Credit
Sublimit and/or the Swing Line Sublimit shall be automatically reduced by the
amount of such excess (provided, that the Company may determine the allocation
of reductions between the US Letter of Credit Sublimit and/or the Swing Line
Sublimit, except to the extent that its ability to reduce the US Letter of
Credit Sublimit is limited by outstanding Letters of Credit and/or Unpaid
Drawings).

(iii) If, after giving effect to any reduction or termination of Multicurrency
Revolving Credit Commitments under this Section 2.06, the aggregate amount of
the Multicurrency Letter of Credit Sublimit exceeds the total amount of the
Multicurrency Revolving Credit Facility at such time, then the Multicurrency
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess.

(c) Termination of Defaulting Lender. The Company may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than three Business Days’ prior notice to the Agent (which shall promptly notify
the Lenders thereof), and in such event the provisions of Section 2.19(b) will
apply to all amounts thereafter paid by the Company for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (i) no Event of
Default shall have occurred and be continuing and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the Agent,
the Issuing Banks, the Swing Line Bank or any Lender may have against such
Defaulting Lender.

SECTION 2.07 Repayment of Advances. (a)

(i) Term A Advances. The Company shall repay to the Term A Lenders, in Dollars,
the aggregate principal amount of all Term A Advances outstanding on the
following dates (or, if such day is not a Business Day, the next preceding
Business Day) in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order or priority set forth in Section 2.11):

 

71



--------------------------------------------------------------------------------

Date

  

Principal Amortization Payment (shown as a % of

Original Principal Amount)

September 30, 2014    0.00% December 31, 2014    0.00% March 31, 2015    0.00%
June 30, 2015    0.00% September 30, 2015    0.00% December 31, 2015    0.00%
March 31, 2016    0.00% June 30, 2016    0.00% September 30, 2016    1.25%
December 31, 2016    1.25% March 31, 2017    1.25% June 30, 2017    1.25%
September 30, 2017    1.25% December 31, 2017    1.25% March 31, 2018    1.25%
June 30, 2018    1.25% September 30, 2018    1.25% December 31, 2018    1.25%
March 31, 2019    1.25% June 30, 2019    1.25% July 25, 2019    Outstanding
Principal Amount   

 

Total:    100.00%   

 

provided, however, that the final principal repayment installment of the Term A
Advances shall be repaid on the Termination Date applicable to the Term A
Facility (under clause (b) of the definition of “Termination Date”) and in any
event shall be in an amount equal to the aggregate principal amount of all
Term A Advances outstanding on such date.

(ii) CDN Term A Advances. The CDN Borrower shall repay, or cause to be repaid,
to the CDN Term A Lenders, in CDN, the aggregate principal amount of all CDN
Term A Advances outstanding on the following dates (or, if such day is not a
Business Day, the next preceding Business Day) in the respective amounts set
forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order or priority set forth in
Section 2.11):

 

Date

  

Principal Amortization Payment (shown as a % of

Original Principal Amount)

September 30, 2014    0.00% December 31, 2014    0.00% March 31, 2015    0.00%
June 30, 2015    0.00%

 

72



--------------------------------------------------------------------------------

Date

  

Principal Amortization Payment (shown as a % of

Original Principal Amount)

September 30, 2015    0.00% December 31, 2015    0.00% March 31, 2016    0.00%
June 30, 2016    0.00% September 30, 2016    1.25% December 31, 2016    1.25%
March 31, 2017    1.25% June 30, 2017    1.25% September 30, 2017    1.25%
December 31, 2017    1.25% March 31, 2018    1.25% June 30, 2018    1.25%
September 30, 2018    1.25% December 31, 2018    1.25% March 31, 2019    1.25%
June 30, 2019    1.25% July 25, 2019    Outstanding Principal Amount   

 

Total:    100.00%   

 

provided, however, that the final principal repayment installment of the CDN
Term A Advances shall be repaid on the Termination Date applicable to the CDN
Term A Facility (under clause (b) of the definition of “Termination Date”) and
in any event shall be in an amount equal to the aggregate principal amount of
all CDN Term A Advances outstanding on such date.

(iii) JPY Term A-1 Advances. The JPY Borrower shall repay, or cause to be
repaid, to the JPY Term A-1 Lenders, in JPY, the aggregate principal amount of
all JPY Term A-1 Advances outstanding on the following dates (or, if such day is
not a Business Day, the next preceding Business Day) in the respective amounts
set forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order or priority set forth in
Section 2.11):

 

Date

  

Principal Amortization Payment (shown as a % of

Original Principal Amount)

September 30, 2014    0.00% December 31, 2014    0.00% March 31, 2015    0.00%
June 30, 2015    0.00% September 30, 2015    0.00% December 31, 2015    0.00%
March 31, 2016    0.00% June 30, 2016    0.00%

 

73



--------------------------------------------------------------------------------

Date

  

Principal Amortization Payment (shown as a % of

Original Principal Amount)

September 30, 2016    1.25% December 31, 2016    1.25% March 31, 2017    1.25%
June 30, 2017    1.25% September 30, 2017    1.25% December 31, 2017    1.25%
March 31, 2018    1.25% June 30, 2018    1.25% September 30, 2018    1.25%
December 31, 2018    1.25% March 31, 2019    1.25% June 30, 2019    1.25% July
25, 2019    Outstanding Principal Amount   

 

Total:    100.00%   

 

provided, however, that the final principal repayment installment of the JPY
Term A-1 Advances shall be repaid on the Termination Date applicable to the JPY
Term A-1 Facility (under clause (b) of the definition of “Termination Date”) and
in any event shall be in an amount equal to the aggregate principal amount of
all JPY Term A-1 Advances outstanding on such date.

(iv) Euro Term A Advances. The Euro TLA Borrowers shall repay, or cause to be
repaid, to the Euro Term A Lenders, in Euros, the aggregate principal amount of
all Euro Term A Advances outstanding on the following dates (or, if such day is
not a Business Day, the next preceding Business Day) in the respective amounts
set forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order or priority set forth in
Section 2.11):

 

Date

  

Principal Amortization Payment (shown as a % of

Original Principal Amount)

September 30, 2014    0.00% December 31, 2014    0.00% March 31, 2015    0.00%
June 30, 2015    0.00% September 30, 2015    0.00% December 31, 2015    0.00%
March 31, 2016    0.00% June 30, 2016    0.00% September 30, 2016    1.25%
December 31, 2016    1.25% March 31, 2017    1.25% June 30, 2017    1.25%

 

74



--------------------------------------------------------------------------------

Date

  

Principal Amortization Payment (shown as a % of

Original Principal Amount)

September 30, 2017    1.25% December 31, 2017    1.25% March 31, 2018    1.25%
June 30, 2018    1.25% September 30, 2018    1.25% December 31, 2018    1.25%
March 31, 2019    1.25% June 30, 2019    1.25% July 25, 2019    Outstanding
Principal Amount   

 

Total:    100.00%   

 

provided, however, that the final principal repayment installment of the Euro
Term A Advances shall be repaid on the Termination Date applicable to the Euro
Term A Facility (under clause (b) of the definition of “Termination Date”) and
in any event shall be in an amount equal to the aggregate principal amount of
all Euro Term A Advances outstanding on such date.

(v) Sterling Term A Advances. The Sterling Borrower shall repay, or cause to be
repaid, to the Sterling Term A Lenders, in Sterling, the aggregate principal
amount of all Sterling Term A Advances outstanding on the following dates (or,
if such day is not a Business Day, the next preceding Business Day) in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order or
priority set forth in Section 2.11):

 

Date

  

Principal Amortization Payment (shown as a % of

Original Principal Amount)

September 30, 2014    0.00% December 31, 2014    0.00% March 31, 2015    0.00%
June 30, 2015    0.00% September 30, 2015    0.00% December 31, 2015    0.00%
March 31, 2016    0.00% June 30, 2016    0.00% September 30, 2016    1.25%
December 31, 2016    1.25% March 31, 2017    1.25% June 30, 2017    1.25%
September 30, 2017    1.25% December 31, 2017    1.25% March 31, 2018    1.25%

 

75



--------------------------------------------------------------------------------

Date

  

Principal Amortization Payment (shown as a % of

Original Principal Amount)

June 30, 2018    1.25% September 30, 2018    1.25% December 31, 2018    1.25%
March 31, 2019    1.25% June 30, 2019    1.25% July 25, 2019    Outstanding
Principal Amount   

 

Total:    100.00%   

 

provided, however, that the final principal repayment installment of the
Sterling Term A Advances shall be repaid on the Termination Date applicable to
the Sterling Term A Facility (under clause (b) of the definition of “Termination
Date”) and in any event shall be in an amount equal to the aggregate principal
amount of all Sterling Term A Advances outstanding on such date.

(vi) Brazilian Term A Advances. The Brazilian Term Borrower shall repay, or
cause to be repaid, to the Brazilian Term A Lenders, in Dollars, the aggregate
principal amount of all Brazilian Term A Advances, to the extent drawn on the
Brazilian Facility Effective Date, outstanding on the following dates (or, if
such day is not a Business Day, the next preceding Business Day) in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order or
priority set forth in Section 2.11):

 

Date

  

Principal Amortization Payment (shown as a % of

Original Principal Amount)

September 30, 2014    0.00% December 31, 2014    0.00% March 31, 2015    0.00%
June 30, 2015    0.00% September 30, 2015    0.00% December 31, 2015    0.00%
March 31, 2016    0.00% June 30, 2016    0.00% September 30, 2016    1.25%
December 31, 2016    1.25% March 31, 2017    1.25% June 30, 2017    1.25%
September 30, 2017    1.25% December 31, 2017    1.25% March 31, 2018    1.25%
June 30, 2018    1.25% September 30, 2018    1.25% December 31, 2018    1.25%

 

76



--------------------------------------------------------------------------------

Date

  

Principal Amortization Payment (shown as a % of

Original Principal Amount)

March 31, 2019    1.25% June 30, 2019    1.25% July 25, 2019    Outstanding
Principal Amount   

 

Total:    100.00%   

 

provided, however, that the final principal repayment installment of the
Brazilian Term A Advances shall be repaid on the Termination Date applicable to
the Brazilian Term A Facility (under clause (b) of the definition of
“Termination Date”) and in any event shall be in an amount equal to the
aggregate principal amount of all Brazilian Term A Advances outstanding on such
date.

(vii) Short Term A Advances. The Short Term A Advances shall be repaid on the
Termination Date applicable to the Short Term A Facility (under clause (c) of
the definition of “Termination Date”) and in any event shall be in an amount
equal to the aggregate principal amount of all Short Term A Advances outstanding
on such date.

(b) [Reserved].

(c) US Revolving Credit Advances. Each Borrower thereunder shall repay to the
Agent for the ratable account of the US Revolving Lenders on the Termination
Date applicable to the US Revolving Credit Facility (under clause (a) of the
definition of “Termination Date”), in Dollars the aggregate principal amount of
the Revolving Credit Advances made to it and then outstanding.

(d) Multicurrency Revolving Credit Advances. Each Multicurrency Borrower
thereunder shall repay to the Agent for the ratable account of the Multicurrency
Revolving Lenders on the Termination Date applicable to the Multicurrency
Revolving Credit Facility (under clause (a) of the definition of “Termination
Date”) the aggregate principal amount of the Multicurrency Revolving Credit
Advances made to it and then outstanding; provided, that each Multicurrency
Revolving Credit Advance shall be repaid in the Committed Currency in which such
Multicurrency Revolving Credit Advance was borrowed.

(e) Swing Line Advances. Each Borrower of a Swing Line Borrowing shall repay to
the Agent for the account of (i) the Swing Line Bank and (ii) each other US
Revolving Lender which has made a Swing Line Advance by purchase from the Swing
Line Bank pursuant to Section 2.02(b), in Dollars, the outstanding principal
amount of each Swing Line Advance made to such Borrower on the Swing Line
Advance Maturity Date specified in the applicable Notice of Swing Line
Borrowing.

(f) Incremental Advances. In the event that any Incremental Advances are made on
an Increased Amount Date, the applicable Borrower shall repay such Incremental
Advances on the dates and in the amounts set forth in the Incremental Assumption
Agreement.

 

77



--------------------------------------------------------------------------------

(g) Letter of Credit Reimbursements. The obligation of any Borrower under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument,
in each case, to reimburse a drawing under a Letter of Credit, or to repay any
Revolving Credit Advance that results from payment of a drawing under a Letter
of Credit, shall in any event be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement, such Letter of
Credit Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances (it being understood
that any such payment by such Borrower is without prejudice to, and does not
constitute a waiver of, any rights such Borrower might have or might acquire as
a result of the payment by any Issuing Bank of any draft or the reimbursement by
such Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of any Letter of Credit;

(iii) the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not comply with the terms of such Letter of
Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of any Borrower in respect of the L/C Related Documents;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing that might, but for the provisions of this Section,
constitute a legal or equitable discharge of a Borrower’s obligations hereunder.

(h) Application of Payments. Subject to Section 2.19, prepayments from:

(i) Except as otherwise provided in Section 2.11(c), all Net Cash Proceeds
pursuant to Section 2.11(b)(ii) and Excess Cash Flow pursuant to
Section 2.11(b)(iii) to be applied to prepay Term Advances shall be applied to
reduce the remaining scheduled amortization payments (in any order of maturity)
of the Term A

 

78



--------------------------------------------------------------------------------

Advances, CDN Term A Advances, JPY Term A-1 Advances, Euro Term A Advances,
Sterling Term A Advances, Brazilian Term A Advances or Short Term A Advances, as
directed by the Company in its sole discretion; provided that such optional
prepayments will be applied on a pro rata basis within each of the
Term Facilities selected by the Borrower in its sole discretion as provided for
above; and

(ii) any optional prepayments of the Term Advances pursuant to
Section 2.11(a) shall be applied to reduce the remaining scheduled amortization
payments of the Term A Advances, CDN Term A Advances, JPY Term A-1 Advances,
Euro Term A Advances, Sterling Term A Advances, Brazilian Term A Advances or
Short Term A Advances, as directed by the Company in its sole discretion,
provided that such optional prepayments will be applied on a pro rata basis
within each of the selected Term Facilities.

(i) Notwithstanding anything to the contrary in this Agreement, no Excluded
Foreign Subsidiary shall be obligated to repay any Advance or loan made to the
Company or any of its Domestic Subsidiaries or any other obligation of the
Company or any of its Domestic Subsidiaries.

SECTION 2.08 Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest (computed in accordance with Section 2.14) on the unpaid principal
amount of each Advance owing by it to each Lender from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance and for each Swing Line Advance, a rate per annum equal at all times to
the sum of (x) the Base Rate in effect from time to time plus (y) the Applicable
Margin in effect from time to time, payable in arrears (A) in the case of a Base
Rate Advance that is not a Swing Line Advance, quarterly on the last Business
Day of each March, June, September and December or (B) in the case of a Base
Rate Advance that is a Swing Line Advance, on the date such Swing Line Advance
shall be paid in full, in each case payable in Dollars.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full, in each case payable in the Committed Currency (or
other Foreign Currency, as applicable) in which the applicable Advance was
borrowed.

(b) Default Interest. If all or a portion of (i) the principal amount of any
Advance or (ii) any interest payable thereon shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per

 

79



--------------------------------------------------------------------------------

annum which is the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section 2.08 plus 2.00% per annum from the date
of such non-payment until such amount is paid in full. If all or a portion of
any fee or other amount payable under this Agreement that is not specified in
clause (i) or (ii) above shall not be paid when due, then such amount shall bear
interest at a rate per annum equal to the rate per annum then required to be
paid on Base Rate Advances plus 2.00% from the date of such non-payment until
such amount is paid in full. For purposes of this Agreement, principal shall be
“overdue” only if not paid in accordance with the provisions of Section 2.07.

SECTION 2.09 Interest Rate Determination. (a) The Agent shall give prompt notice
to the Company and the Lenders of the applicable interest rate determined by the
Agent for purposes of Section 2.08(a)(i) or (ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
applicable currency in the London inter-bank market at or about 11:00 A.M.
(London, England time) on the second Business Day before the making of a
Borrowing in sufficient amounts to fund their respective Advances as a part of
such Borrowing during its Interest Period or (ii) the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurocurrency
Rate Advances in the applicable currency for such Interest Period, the Agent
shall forthwith so notify each Borrower and the Lenders, whereupon (A) the
Borrower of such Eurocurrency Rate Advances in such currency will, on the last
day of the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either (x) prepay such Advances or
(y) Convert such Advances into Base Rate Advances and (2) if such Eurocurrency
Rate Advances are denominated in a Committed Currency or other Foreign Currency
(other than Dollars), either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Revolving Credit Advances into, Eurocurrency Rate Advances in such currency
shall be suspended until the Agent shall notify each Borrower and the Lenders
that the circumstances causing such suspension no longer exist; provided that,
if the circumstances set forth in clause (ii) above are applicable, the
applicable Borrower may elect, by notice to the Agent and the Lenders, to
continue such Advances in such Committed Currency or other Foreign Currency for
Interest Periods of not longer than one month, which Advances shall thereafter
bear interest at a rate per annum equal to the Applicable Margin plus, for each
Lender, the cost to such Lender (expressed as a rate per annum) of funding its
Eurocurrency Rate Advances by whatever means it reasonably determines to be
appropriate. Each Lender shall certify its cost of funds for each Interest
Period to the Agent and the Company as soon as practicable (but in any event not
later than ten Business Days after the first day of such Interest Period).

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency or other Foreign Currency (other than Dollars), be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in a Committed Currency or other Foreign Currency (other than
Dollars), be exchanged for an Equivalent amount of Dollars and Convert into Base
Rate Advances.

 

80



--------------------------------------------------------------------------------

(e) Upon the occurrence and during the continuance of any Event of Default, upon
the request of the Required Lenders, (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be Converted
into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in a Committed Currency or other Foreign Currency (other than
Dollars), be exchanged for an Equivalent amount of Dollars and be Converted into
a Base Rate Advance and (ii) the obligation of the Lenders to make, or to
Convert Advances into, Eurocurrency Rate Advances shall be automatically
suspended.

(f) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as applicable. The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement.

(g) If any provision of this Agreement would oblige the CDN Borrower to make any
payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by applicable Law or would result
in a receipt by that Lender of “interest” at a “criminal rate” (as such terms
are construed under the Criminal Code (Canada)), then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Law or so result in a receipt by that
Lender of “interest” at a “criminal rate”, such adjustment to be effected, to
the extent necessary (but only to the extent necessary), as follows (i) first,
by reducing the amount or rate of interest required to be paid to the affected
Lender under Section 2.08 and (ii) thereafter, by reducing any fees,
commissions, costs, expenses, premiums and other amounts required to be paid to
the affected Lender which would constitute interest for purposes of section 347
of the Criminal Code (Canada).

SECTION 2.10 Optional Conversion of Advances. Each Borrower may on any Business
Day, upon notice given to the Agent (x) not later than (I) 12:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion in the case of conversion of Base Rate Advances to Eurocurrency Rate
Advances denominated in Dollars and (II) 12:00 P.M. (New York City time) on the
fourth Business Day prior to the date of the

 

81



--------------------------------------------------------------------------------

proposed Conversion in the case of conversion of Base Rate Advances to
Eurocurrency Rate Advances denominated in any Foreign Currency, and each subject
to the provisions of Sections 2.09 and 2.13, and (y) not later than 12:00 P.M.
(New York City time) on the date of the proposed conversion in the case of
conversion of Eurocurrency Rate Advances to Base Rate Advances, Convert all
Advances denominated in Dollars of one Type comprising the same Borrowing into
Advances denominated in Dollars of the other Type (provided, however, that the
Conversion of Eurocurrency Rate Advances into Base Rate Advances made on any
date other than the last day of an Interest Period for such Eurocurrency Rate
Advances shall be subject to the payment by the Borrowers of breakage and other
costs pursuant to Section 9.04(c)), any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the Eurocurrency
Rate Borrowing Minimum or the Eurocurrency Rate Borrowing Multiple in excess
thereof and no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(a). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Dollar denominated Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower requesting such Conversion.

SECTION 2.11 Prepayments of Term Advances, Revolving Credit Advances and Swing
Line Advances. (a) Optional. Each Borrower may, upon notice no later than
(I) 12:00 P.M. (New York City time) on the third Business Day prior to the date
of such prepayment consisting of Eurocurrency Rate Advances denominated in
Dollars, (II) 12:00 P.M. (New York City time) on the fourth Business Day prior
to the date of such prepayment consisting of Eurocurrency Rate Advances
denominated in any Foreign Currency, and (III) 12:00 P.M. (New York City time)
on the date of such prepayment consisting of Base Rate Advances (which notice
shall, in each case, be revocable by the applicable Borrower only to the extent
that such prepayment notice stated that such prepayment was conditioned upon the
effectiveness of other credit facilities or issuances of securities, in which
case such notice may be revoked by the applicable Borrower (by written notice
from the Company to the Agent on or prior to the specified effective date) if
such condition to prepayment is or will not be satisfied) to the Agent stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given such Borrower shall, prepay the outstanding principal amount of
the Term Advances comprising part of the same Term Borrowing, Revolving Credit
Advances comprising part of the same Revolving Credit Borrowing or Swing Line
Advances comprising part of the same Swing Line Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of (A) not less than $1,000,000 or a
whole multiple of $100,000 in excess thereof in the case of a Term Advance,
(B) not less than the Revolving Credit Borrowing Minimum or a Revolving Credit
Borrowing Multiple in excess thereof in the case of Revolving Credit Advances or
(V) not less than $500,000 or an integral multiple thereof in the case of Swing
Line Advances and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, other than on the last day of an Interest Period thereunder, the
Borrower making such prepayment shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 9.04(c).

 

82



--------------------------------------------------------------------------------

(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, on any
interest payment date, the sum of (A) the sum of aggregate principal amount of
all Advances denominated in Dollars plus the aggregate Available Amount of all
Letters of Credit denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the second Business Day prior to such
interest payment date) of the sum of the aggregate principal amount of all
Advances denominated in Foreign Currencies plus the aggregate Available Amount
of all Letters of Credit denominated in Foreign Currencies then outstanding,
exceeds 105% of the aggregate Revolving Credit Commitments of the Lenders on
such date, the Company and each other Borrower shall, as soon as practicable and
in any event within three Business Days after receipt of such notice, prepay or
cause to be prepaid the outstanding principal amount of any Advances owing by
the Borrowers in an aggregate amount (or deposit an amount in the L/C Cash
Deposit Account) sufficient to reduce such sum (calculated on the basis of the
Available Amount of Letters of Credit being reduced by the amount in the L/C
Cash Deposit Account) to an amount not to exceed 100% of the aggregate Revolving
Credit Commitments of the Lenders on such date together with any interest
accrued to the date of such prepayment on the aggregate principal amount of
Advances prepaid. The Agent shall give prompt notice of any prepayment required
under this Section 2.11(b) to the Company and the Lenders, and shall provide
prompt notice to the Company of any such notice of required prepayment received
by it from any Lender.

(ii) The Company shall, within five Business Days (or in the case of any
Indebtedness incurred pursuant to Section 5.02(b)(xiv), ten Business Days) of
receipt by the Company or any Restricted Subsidiary of Net Cash Proceeds arising
from (A) any Asset Disposition in respect of a sale or other disposition of any
property or assets of the Company or any such Restricted Subsidiary but
excluding any Asset Disposition permitted by Sections 5.02(e)(ii), (iv) through
(vii), (ix), (xi), (xv) and (xvi) (B) any Insurance and Condemnation Event with
respect to any property of the Company or any Restricted Subsidiary in excess of
$10,000,000 or (C) the issuance or incurrence of Indebtedness by the Company or
any Restricted Subsidiary (other than Indebtedness permitted by Section 5.02(b),
except as provided in subsection (b)(xi) or (b)(xiv) thereof), immediately pay
or cause to be paid to the Agent for the account of the Lenders an amount equal
to 100% of such Net Cash Proceeds; provided, however, that, so long as no Event
of Default shall have occurred and be continuing the Company may, upon any such
receipt of proceeds referred to in clause (A) or (B), reinvest such Net Cash
Proceeds in the business of the Company or any Subsidiary, within the earlier of
(I) the last Termination Date scheduled to occur under the definition thereof
and (II) the later of (A) 12 months following the date of receipt of such Net
Cash Proceeds and (B) 18 months following the date of receipt of such Net Cash
Proceeds if the Company or such Restricted Subsidiary has committed to reinvest
such proceeds within such 12 month period referred to in clause (A).

(iii) Not later than 90 days after the end of each Excess Cash Flow Period, the
Company shall calculate Excess Cash Flow for such Excess Cash Flow Period and an
amount equal to the excess, if any, of (A) 50% of such Excess Cash Flow over
(B) the sum of (1) the aggregate principal amount of voluntary prepayments of
Term Advances pursuant to Section 2.11(a) and (2) permanent voluntary reductions
of Revolving Facility Commitments pursuant to Section 2.06(a), in each case,
during the period from the beginning of such Excess Cash Flow Period to the date
of payment of Excess Cash Flow for such Excess Cash Flow Period (but excluding
any such

 

83



--------------------------------------------------------------------------------

prepayments or reductions which reduce the payment due under this subsection in
respect of any preceding Excess Cash Flow Period), shall be applied to prepay
Term Advances in accordance with Section 2.07(h); provided, that the foregoing
percentage shall be reduced to (i) 25% if the Net Total Leverage Ratio is equal
to or less than 3.50:1.00 but greater than 2.50:1.00 and (ii) 0% if the Net
Total Leverage Ratio is equal to or less than 2.50:1.00, provided, further, that
to the extent any Term Advance is prepaid at a discount to par, for purpose of
this subsection (b)(iii), the amount of such prepayment shall be the actual
amount of cash expended for such prepayment and not the face amount of such
Term Advance; provided, further, that notwithstanding the foregoing, no Excess
Cash Flow prepayments shall be required pursuant to this clause 2.11(b)(ii) with
respect to each Excess Cash Flow Period if, on the last day of such Excess Cash
Flow Period, the Company’s senior secured indebtedness has a credit ratings of
BB+ or better from S&P and Ba1 or better from Moody’s, in each case with no
negative outlook or negative watch.

(iv) Each prepayment made pursuant to this Section 2.11(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.04(c). The Agent shall give prompt notice of any prepayment required
under this Section 2.11(b) to the Company and the Lenders.

(c) Notwithstanding anything to the contrary contained in this Section 2.11 or
any other provision of this Agreement, the Company may prepay any outstanding
Term Advances at a discount to par pursuant to one or more auctions (each, an
“Auction”) on the following basis (any such prepayment, an “Auction
Prepayment”):

(i) All Term Lenders (other than Defaulting Lenders) with respect to the
applicable Term Facility shall be permitted (but not required) to participate in
each Auction. Any such Lender who elects to participate in an Auction may choose
to offer all or part of such Lender’s Term Advance of the applicable
Term Facility for prepayment.

(ii) Each Auction Prepayment shall be subject to the conditions that (A) the
Agent shall have received a certificate to the effect that (I) immediately prior
to and after giving effect to the Auction Prepayment, no Default shall have
occurred and be continuing, (II) as of the date of the Auction Notice (as
defined in Exhibit M), the Company is not in possession of any material
non-public information with respect to the Company or any of its Subsidiaries
that either (x) has not been disclosed to the Lenders (other than Lenders that
do not wish to receive material non-public information with respect to the
applicable Borrower or any of its Restricted Subsidiaries) prior to such date or
(y) if not disclosed to the Lenders, could reasonably be expected to have a
Material Adverse Effect upon, or otherwise be material to, (1) a Lender’s
decision to participate in any Auction or (2) the market price of the
Term Advances subject to such Auction, and (III) each of the conditions to such
Auction Prepayment has been satisfied, (B) each offer of prepayment made
pursuant to this Section 2.11(c) must be in an amount not less than

 

84



--------------------------------------------------------------------------------

$1,000,000, (C) no Auction Prepayment shall be made from the proceeds of any
Revolving Credit Advance or Swing Line Advance, and (D) any Auction Prepayment
shall be offered to all Lenders with Term Advances on a pro rata basis.

(iii) All Term Advances prepaid by the Company pursuant to this
Section 2.11(c) shall be accompanied by all accrued interest on the par
principal amount so prepaid to, but not including, the date of the Auction
Prepayment. Auction Prepayments shall not be subject to Section 9.04(c). The par
principal amount of Term Advances prepaid pursuant to this Section 2.11(c) shall
be applied pro rata to reduce the remaining scheduled installments of principal
thereof pursuant to Section 2.07(a) through (d), as applicable.

(iv) The aggregate principal amount (calculated on the face amount thereof) of
all Term Advances so purchased by the Company shall automatically be cancelled
and retired by the Company on the settlement date of the relevant purchase (and
may not be resold).

(v) Each Auction shall comply with the Auction Procedures and any such other
procedures established by the Agent in its reasonable discretion and agreed to
by the Borrowers.

(vi) This Section 2.11(c) shall neither (A) require the Company to undertake any
Auction nor (B) limit or restrict the Company from making voluntary prepayments
of Term Advances in accordance with Section 2.11(a).

SECTION 2.12 Increased Costs. (a) If, after the date hereof, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law, and for the avoidance of doubt, including any
changes resulting from (A) requests, rules, guidelines or directives issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (B) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (A) and (B), regardless of the date enacted, adopted or issued), there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining Eurocurrency Rate Advances or agreeing to issue or of
issuing or maintaining or participating in Letters of Credit (excluding for
purposes of this Section 2.12 any such increased costs resulting from (x) taxes
other than taxes on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto and (y) Excluded Taxes), then the Company shall pay to the
Agent for the account of such Lender (in accordance with Section 2.12(c))
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to the Company
and the Agent by such Lender, showing calculations in reasonable detail, shall
be conclusive and binding for all purposes, absent manifest error.

 

85



--------------------------------------------------------------------------------

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority in
each case made subsequent to the date hereof (whether or not having the force of
law, and for the avoidance of doubt, including any changes resulting from
(i) requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, and in
each case for both clauses (i) and (ii), regardless of the date enacted, adopted
or issued) affects or would affect the amount of capital required or expected to
be maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend or issue or participate in letters of credit
hereunder and other commitments of this type, then, the Company shall pay to the
Agent for the account of such Lender, (in accordance with Section 2.12(c))
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Company and the Agent by such Lender (which certificate shall,
if the Company so requests, include reasonably detailed calculations) shall be
conclusive and binding for all purposes, absent manifest error.

(c) The Company shall pay to the Agent for the account of the applicable Lender
the amounts shown on any written notice delivered in accordance with the final
sentence of Section 2.12(a) and Section 2.12(b) within 30 days after receipt
thereof; provided, that the Company shall not be required to compensate a Lender
pursuant to this Section 2.12 for any such increased costs or adjustments in
capital adequacy or liquidity requirements incurred or suffered more than
nine months prior to the date that such Lender notifies the Company and the
Agent of the circumstances giving rise to such increased costs or adjustments in
capital adequacy requirements and of such Lender’s intention to claim
compensation therefor; provided further that if the cause of such claim is
retroactive in nature, then such nine month period shall be extended to include
such period of retroactivity.

SECTION 2.13 Illegality. (a) Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or another Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or another
Committed Currency in Dollars or any Foreign Currency hereunder on the last day
of the applicable Interest Period (or earlier if required by law, regulation or
other Governmental Authority), (i) each Eurocurrency Rate Advance in the
applicable currency will automatically, upon such demand, Convert into a Base
Rate Advance, (A) if such Eurocurrency Rate Advance is denominated in Dollars,
be Converted into a Base Rate Advance, and (B) if such Eurocurrency Rate Advance
is denominated in any Foreign Currency, be exchanged into an Equivalent amount
of Dollars and be Converted into a Base Rate Advance, and (ii) the obligation of
the Lenders to make Eurocurrency Rate Advances in such currency or to Convert
Revolving Credit Advances into Eurocurrency Rate Advances in such currency shall
be suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

 

86



--------------------------------------------------------------------------------

(b) If, in any applicable jurisdiction, the Agent or any Brazilian Term A Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Brazilian Term A Lender or its
Applicable Lending Office to (i) perform its obligation to fund Brazilian Term A
Advances hereunder or (ii) issue, make, maintain, fund or charge interest with
respect to any Brazilian Term A Advance, such Brazilian Term A Lender shall
promptly notify the Agent, then, upon the Agent notifying the Company, and until
such notice by such Brazilian Term A Lender is revoked, any obligation of such
Brazilian Term A Lender to issue, make, maintain, fund or charge interest with
respect to any such Brazilian Term A Advance or other credit extension related
thereto shall be suspended, and to the extent required by applicable Law,
cancelled. Upon receipt of such notice, the Loan Parties shall (A) repay that
Brazilian Term A Lender’s participation in the Brazilian Term A Advances or
other applicable Obligations related to such Brazilian Term A Advances on the
last day of the Interest Period for such Brazilian Term A Advances or such other
Obligations (as applicable) occurring after the Agent has notified the Company
or, if earlier, the date specified by such Brazilian Term A Lender in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by applicable Law) and (B) take all reasonable actions
requested by such Brazilian Term A Lender to mitigate or avoid such illegality.

SECTION 2.14 Payments and Computations. (a) Each Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Foreign Currency), irrespective
of any right of counterclaim or set-off, not later than 12:00 P.M. (New York
City time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. Each Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Foreign Currency, irrespective of any right of counterclaim or
set-off, not later than the Applicable Time (at the Payment Office for such
Foreign Currency) on the day when due in such Foreign Currency to the Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.12, 2.15 or 9.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

 

87



--------------------------------------------------------------------------------

(b) All computations of interest based on the Base Rate or the Australian Bill
Rate shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, all computations of interest based on the Eurocurrency Rate or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Agent on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest, fees or commissions are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest, fee or commission, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurocurrency Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Foreign
Currencies.

(e) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.14, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Foreign Currency or from Dollars to a Foreign Currency or from
a Foreign Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.14; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.14(e) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that each Borrower agrees to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.14(e).

SECTION 2.15 Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender or the Agent hereunder or under any Loan Document shall be
made, in accordance with Section 2.14 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto (“Taxes”), excluding, (i) in the

 

88



--------------------------------------------------------------------------------

case of each Lender and the Agent, taxes imposed on net income (however
denominated), franchise taxes or branch profit taxes imposed, in each case as a
result of a present or former connection between such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising from such Lender or Agent having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), (ii) any withholding or similar tax
imposed on a Lender pursuant to FATCA, (iii) withholding taxes (other than
withholding taxes imposed by the Federative Republic of Brazil or any political
subdivision or taxing authority thereof or therein (such as the Imposto sobre
Operações Financeiras (IOF) created pursuant to certain applicable laws
(including, but not limited to, Decree 6,306/2007, as amended)), with respect to
which the Loan Parties shall bear sole liability and shall not be indemnified),
resulting from any requirement of law in effect on the date such Lender acquires
an interest in an Advance or Commitment (or designates a new lending office or
exercises its option pursuant to Section 2.02(g)), except to the extent that
such Lender (or such Lenders’ assignor, or the entity exercising such option)
was entitled, at the time of designation of a new lending office (or assignment
or exercise of such option), to receive additional amounts from the applicable
Loan Party with respect to such withholding taxes pursuant to this Section 2.15,
(iv) any Tax imposed on a Lender pursuant to section 49 para 1 no 5 lit c) aa)
German Income Tax Act (Einkommensteuergesetz), (v) Taxes attributable to a
Lender’s failure to comply with subsections (e) or (f) and, (vi) any withholding
Tax required in respect of the Luxembourg law(s) implementing the EU Savings
Directive (Council Directive 2003/48/EC or any amendment thereof) and several
agreements entered into between Luxembourg and some EU dependent and associated
territories or the Luxembourg law of 23 December 2005 (all such non-excluded
Taxes in respect of payments hereunder or any Loan Document hereinafter referred
to as “Indemnified Taxes”, and any Taxes excluded under clauses (i) through
(vi) above being hereinafter referred to as the “Excluded Taxes”). If any Loan
Party shall be required by law to deduct any Indemnified Taxes from or in
respect of any sum payable hereunder or under any Loan Document, (A) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions of Indemnified Taxes applicable to additional
sums payable under this Section 2.15) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (B) such Loan Party shall make such deductions and
(C) such Loan Party shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, each Loan Party shall pay any present or future stamp or
documentary taxes or any other excise, property, intangible, mortgage recording,
or similar taxes, charges or levies that arise from any payment made hereunder
or under any Loan Documents or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Agreement or any other Loan
Document, including a Belgian documentary duty of EUR 0.15 to be paid in respect
of each original copy of this Agreement if executed in Belgium and for Belgian
documentary and registration duties in respect of the Collateral Documents
governed by Belgian law (hereinafter referred to as “Other Taxes”), except for
any Luxembourg tax payable due to a registration of Notes (or any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes) when such registration (i) is not required to maintain, preserve,
establish or enforce the rights of the Lenders or the Agent, or (ii) is in
connection with transfers, assignments or changes in lending offices not
required by the Loan Documents and after the Second Restatement Effective Date.

 

89



--------------------------------------------------------------------------------

(c) Each Loan Party shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Indemnified Taxes or Other Taxes (including
Indemnified Taxes imposed on amounts payable under this Section 2.15) imposed on
or paid by such Lender or the Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, excluding for the avoidance of doubt, any Excluded Taxes. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor, stating the amounts of
Indemnified Taxes or Other Taxes paid or payable and describing the basis for
the indemnification claim.

(d) Within 30 days after the date of any payment of Indemnified Taxes paid by a
Loan Party pursuant to Section 2.15(a), each Loan Party shall furnish to the
Agent, at its address referred to in Section 9.02, the original or a certified
copy of a receipt evidencing such payment to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Agent.

(e)

(i) Each Lender that is a United States person shall deliver to the Company and
the Agent on or before the date on which it becomes a party to this Agreement
two properly completed and duly signed copies of U.S. Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal withholding tax. Each Lender that is not a United States person (a
“Non-U.S. Lender”), on or prior to the date on which it becomes party to this
Agreement, and from time to time thereafter as reasonably requested in writing
by any Borrower (but only so long as such Lender remains lawfully able to do
so), shall provide each of the Agent and such Borrower with (i) two original
Internal Revenue Service Forms W-8BEN, W-BEN-E, W-8ECI or W-8IMY (together with
any applicable underlying IRS forms), as appropriate, or any successor or other
form prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes, (ii) in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Internal Revenue Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit L and the applicable
IRS Form W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents, or (iii) any other form prescribed by
applicable requirements of U.S. federal income tax law, or reasonably requested
by a Borrower or the Agent, as will permit payments under any Loan Document to
be made without or at a reduced rate of U.S. federal withholding tax, duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Company and the Agent to determine
the withholding or deduction required to be made. Notwithstanding any other
provision of this Section, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this Section that such Non-U.S. Lender is not legally able
to deliver. For purposes of this subsection (e), the term “United States person”
shall have the meaning specified in Section 7701(a)(30) of the Internal Revenue
Code.

 

90



--------------------------------------------------------------------------------

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company or the Agent to comply with their obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by such Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without or
at a reduced rate of withholding; provided that such Lender is legally entitled
to complete, execute and deliver such documentation and that doing so does not
subject such Lender to any material unreimbursed costs.

(g) If the Agent or any Lender determines, in their sole discretion, that it has
received a refund (or a credit in lieu of a refund) of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Borrower or with respect to
which a Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund (or credit) to such Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by such Borrower under
this Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund) (or credit)), net of all out-of-pocket expenses of the
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund (or credit)).
Nothing in this paragraph shall be construed to require the Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.

SECTION 2.16 Sharing of Payments, Etc. Subject to Section 2.19 in the case of a
Defaulting Lender, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Advances owing to it (other than pursuant to
Section 2.11(c), 2.12, 2.15 or 9.04(c)) in excess of its Ratable Share of
payments on account of such Advances obtained by the applicable Lenders, such
Lender shall forthwith purchase from the other applicable Lenders such
participations in the relevant Advances owing to them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such

 

91



--------------------------------------------------------------------------------

excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.16 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.

SECTION 2.17 Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from each Term Advance, Revolving Credit
Advance and each Swing Line Advance owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder in respect of Term Advances, Revolving Credit
Advances and Swing Line Advances. Each Borrower agrees that upon notice by any
Lender to such Borrower (with a copy of such notice to the Agent) to the effect
that a Term Note or Revolving Credit Note is required or appropriate in order
for such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Term Advances, Revolving Credit Advances and Swing Line Advances
owing to, or to be made by, such Lender, such Borrower shall promptly execute
and deliver to such Lender a Term Note or Revolving Credit Note, as the case may
be, payable to the order of such Lender in a principal amount up to the
Advances, Term Commitment or Revolving Credit Commitment, as applicable, of such
Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from such Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

 

92



--------------------------------------------------------------------------------

SECTION 2.18 Use of Proceeds. The proceeds of (a) the Term A Advances, CDN
Term A Advances, JPY Term A-1 Advances, Euro Term A Advances, Sterling Term A
Advances, and Short Term A Advances shall be available (and each Loan Party
agrees that it shall use such proceeds) in connection with the refinancing of
the remaining “Term Advances” (as defined in the Existing Credit Agreement)
outstanding immediately prior to the Second Restatement Effective Date, in
accordance with the Second Restatement Agreement, (b) the Brazilian Term A
Advance may be made available in accordance with Section 2.01(a)(vi) (and the
Brazilian Term Borrower agrees that it shall use the proceeds thereunder, if
any) solely for the working capital and general corporate purposes of the
Brazilian Term Borrower, and the Company and its Subsidiaries, (c) on the Second
Restatement Effective Date, the Revolving Credit Advances shall be made
available (and each Loan Party agrees that it shall use such proceeds) in
connection with the refinancing of certain “Revolving Credit Advances” (as
defined in the Existing Credit Agreement) in accordance with the Second
Restatement Agreement, and (d) on and following the Second Restatement Effective
Date, the Revolving Credit Advances and Incremental Advances shall be available
(and each Loan Party agrees that it shall use such proceeds) solely for the
working capital and general corporate purposes of the Company and its
Subsidiaries (including, without limitation, any acquisition permitted
hereunder).

SECTION 2.19 Defaulting Lenders. (a) In addition to the other conditions
precedent herein set forth, if any Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Banks will not be required to issue
any Letter of Credit or to amend any outstanding Letter of Credit, and the Swing
Line Bank will not be required to make any Swing Line Advance, unless any of
clauses (i), (ii) or (iii) below is satisfied:

(i) in the case of a Defaulting Lender, so long as no Default has occurred and
is continuing, the L/C Exposure and Swing Line Exposure of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders as provided in clause (i) of
Section 2.19(b);

(ii) to the extent full reallocation does not occur as provided in
clause (i) above, the Company Cash Collateralizes the obligations of the
Borrowers in respect of such Letter of Credit or Swing Line Advance in an amount
at least equal to the aggregate amount of the unallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or Swing Line Advance, or makes other arrangements satisfactory to the
Agent, the Issuing Bank and the Swing Line Bank in their reasonable discretion
to protect them against the risk of non-payment by such Defaulting Lender; and

(iii) to the extent that neither full reallocation nor full Cash
Collateralization occurs pursuant to clauses (i) and/or (ii), then in the case
of a proposed issuance of a Letter of Credit or making of a Swing Line Advance,
by an instrument or instruments in form and substance reasonably satisfactory to
the Agent, and to the Issuing Banks and the Swing Line Bank, as the case may be,
(A) the Company agrees that the face amount of such requested Letter of Credit
or the principal amount of such requested Swing Line Advance will be reduced by
an amount equal to the unallocated, non Cash-Collateralized portion thereof as
to which such Defaulting Lender would otherwise be liable, and (B) the
Non-Defaulting Lenders confirm, in their discretion, that their obligations in
respect of such Letter of Credit or Swing Line Advance shall be on a pro rata
basis in accordance with the Commitments of the Non-Defaulting Lenders, and that
the pro rata payment provisions of Section 2.16 will be deemed adjusted to
reflect this provision.

 

93



--------------------------------------------------------------------------------

(b) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any L/C Exposure or Swing
Line Exposure of such Defaulting Lender:

(i) so long as no Default has occurred and is continuing, the LC Exposure and
the Swing Line Exposure of such Defaulting Lender will, upon notice by the
Agent, and subject in any event to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (a) the sum of the total outstanding
Revolving Credit Advances and Swing Line Advances owed to each Non-Defaulting
Lender and its L/C Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation, (b) such
reallocation will not constitute a waiver or release of any claim the Borrowers,
the Agent, the Issuing Banks, the Swing Line Bank or any other Lender may have
against such Defaulting Lender, and (c) neither such reallocation nor any
payment by a Non-Defaulting Bank as a result thereof will cause such Defaulting
Lender to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure and/or Swing Line Exposure cannot be so
reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Company shall, not later than three Business Days after demand by
the Agent, (a) Cash Collateralize the obligations of the Borrowers to the
Issuing Banks and the Swing Line Bank in respect of such L/C Exposure or Swing
Line Exposure, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of such L/C Exposure or Swing Line Exposure,
(b) in the case of such Swing Line Exposure, prepay in full the unreallocated
portion thereof, or (c) make other arrangements reasonably satisfactory to the
Agent, and to the Issuing Banks and the Swing Line Bank, as the case may be, in
their reasonable discretion to protect them against the risk of non-payment by
such Defaulting Lender; and

(iii) any amount paid by the Company for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but shall instead be retained by the Agent in a segregated escrow
account until (subject to Section 2.19(c)) the termination of the Commitments
and payment in full of all obligations of the Borrowers hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority:

first to the payment of any amounts owing by such Defaulting Lender to the Agent
under this Agreement,

second to the payment of any amounts owing by such Defaulting Lender to the
Issuing Banks or the Swing Line Bank (pro rata as to the respective amounts
owing to each of them) under this Agreement,

 

94



--------------------------------------------------------------------------------

third to the payment of post-default interest and then current interest due and
payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such interest then due and payable to them,

fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them,

fifth to pay principal and unreimbursed Letters of Credit then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them,

sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders,

seventh as the Company may direct to the funding of any Loan in respect of which
a Defaulting Lender has failed to fund its portion,

eighth to any amounts owing by the Defaulting Lender to the Company or any of
its Subsidiaries, and

ninth after the termination of the Commitments and payment in full of all
obligations of the Borrowers hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.

(c) If the Company, the Agent, the Issuing Banks and the Swing Line Bank agree
in writing that a Lender that is a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated escrow account referred to in
Section 2.19(b)), such Lender shall purchase such portions of the outstanding
Advances of the other Lenders, and/or make such other adjustments, as the Agent
may determine to be necessary to cause the Lenders to hold Loans on a pro rata
basis in accordance with their respective Commitments, whereupon such Lender
shall cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
the L/C Exposure and Swing Line Exposure of each Lender shall automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments shall be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company and applied as set forth in
Section 2.19(b)(iii) while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
shall constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

 

95



--------------------------------------------------------------------------------

SECTION 2.20 Replacement of Lenders. (a) If any Lender requests compensation
under Section 2.12, or if the Company is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.12 or 2.15, as applicable, in the future and (ii) would
not subject such Lender to any material unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender in any material respect. The
Company hereby agrees to pay all reasonable and documented costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender is a Defaulting Lender, or if any Lender is subject to the provisions of
Section 2.13, then the Company may, at its sole expense and effort, upon notice
to such Lender and the Agent, require any such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.07), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that (i) to the extent
that such prospective assignee is not an existing Lender, an Approved Fund or an
Affiliate of an existing Lender, the Company shall have received the prior
written consent of the Agent (and, if in respect of any Revolving Credit
Commitment or Revolving Credit Advance, the Swing Line Bank and the Issuing
Banks), which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Advance and participations in Letters of Credits and Swing Line
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company (in the case of all other amounts)
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments,
(iv) the Company shall have paid to the Agent the assignment fee specified in
Section 9.07, and (v) such assignment does not conflict with any applicable
Laws. A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment cease to apply.
Nothing in this Section 2.20 shall be deemed to prejudice any rights that the
Company or any of its Subsidiaries may otherwise have against any Lender that is
a Defaulting Lender.

(c) If any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 9.01 requires the
consent of all the Lenders affected and with respect to which the Required
Lenders shall have granted their consent (any such Lender referred to above, a
“Non-Consenting Lender”) or if the Company opts to replace any Protesting Lender
pursuant to Section 9.09(A)(i) then the Company shall have the right (unless
such Non-Consenting Lender grants such consent) to replace any such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign all of
its Advances and Commitments hereunder to one or more assignees selected by the
Company and that are

 

96



--------------------------------------------------------------------------------

reasonably acceptable to the Agent (and, if in respect of any Revolving Credit
Commitment or Revolving Credit Advance, the Swing Line Bank and the Issuing
Banks); provided, that the replacement Lender shall pay in full to such
Non-Consenting Lender, concurrently with such assignment, a price equal to the
principal amount thereof plus accrued and unpaid interest thereon and fees in
connection therewith. In connection with any such assignment the Company, the
Agent, such Non-Consenting Lender and the replacement Lender shall otherwise
comply with Section 9.07.

SECTION 2.21 Borrower Representative. Each Borrower hereby designates and
appoints the Company as its representative and agent on its behalf (the
“Borrower Representative”) for the purposes of issuing Notices of Borrowings,
Notices of Conversion/continuation, Notices of Issuance, Notices of Swing Line
Borrowing and delivering certificates including Compliance Certificates, giving
instructions with respect to the disbursement of the proceeds of the Advances,
selecting interest rate options, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or Borrowers under the Loan Documents. The Borrower Representative
hereby accepts such appointment. The Agent and each Lender may regard any notice
or other communication pursuant to any Loan Document from the Borrower
Representative as a notice or communication from all Borrowers. Each warranty,
covenant, agreement and undertaking made on behalf of a Borrower by the Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

SECTION 2.22 Public Offer (a) (a) Each Joint Lead Arranger represents and
warrants that: (x) it has made or will make on or before the date of the first
Advance, jointly with each other Joint Lead Arranger, on behalf of each Borrower
invitations in a form agreed with the Australian Borrowers to become a “Lender”
under this Agreement publicly in an electronic form on either the Bloomberg or
Reuters screen: or (y) as dealer, manager, or underwriter, in relation to the
placement of debt interests issued under this Agreement, will jointly with each
other Joint Lead Arranger, make invitations to become a “Lender” under this
Agreement within 30 days after the date of this Agreement in a way consistent
with Section 2.22(a)(x).

(b) Each Australian Borrower represents and warrants that it does not know, or
have reasonable grounds to suspect, that an Offshore Associate of any Australian
Borrower will become a “Lender” under this Agreement and agrees to notify the
Joint Lead Arrangers immediately if any proposed substitute Lender disclosed to
it is known or suspected by it to be an Offshore Associate of the Australian
Borrower.

(c) Each Lender that becomes a Lender as a result of an invitation under
Section 2.22(a) represents and warrants that except as disclosed to the
Australian Borrower and the Joint Lead Arrangers, it is not, so far as its
relevant officers involved in the transaction on a day to day basis are actually
aware, an Offshore Associate of the Australian Borrower.

 

97



--------------------------------------------------------------------------------

(d) If, for any reason, the requirements of 128F of the Australian Tax Act have
not been satisfied in relation to interest payable hereunder (except to an
Offshore Associate of an Australian Borrower), then on request by a Joint Lead
Arranger or an Australian Borrower, each party hereto shall co-operate and take
steps reasonably requested with a view to satisfying those requirements:

(i) where a Joint Lead Arranger breached Section 2.22(a) or a Lender has
breached Section 2.22(d), at the cost of that Joint Lead Arranger or Lender (as
the case may be); or

(ii) in all other cases, at the cost of the Australian Borrower.

(e) Each Joint Lead Arranger and each Lender undertakes that it will not
directly or indirectly offer or sell any debt interest or distribute or
circulate any offer document or other material in connection with this Agreement
or any debt interest hereunder in any jurisdiction except under circumstances
which would result in compliance with the laws and regulations of that
jurisdiction.

Notwithstanding any other provision of this Section 2.22, the guarantee,
indemnity and other obligations of any Dutch Obligor expressed to be assumed in
this Section 2.22 shall be deemed not to be assumed by such Dutch Obligor to the
extent that the same would constitute unlawful financial assistance within the
meaning of Article 2:98c Dutch Civil Code or any other applicable financial
assistance rules under any relevant jurisdiction (the “Prohibition”) and the
provisions of this Agreement and the other Loan Documents shall be construed
accordingly. For the avoidance of doubt, it is expressly acknowledged that the
relevant Dutch Obligors will continue to guarantee all such obligations which,
if included, do not constitute a violation of the Prohibition.

ARTICLE III

CONDITIONS TO LENDING

SECTION 3.01 Conditions Precedent to the Initial Advances. On the Closing Date:

(a) Execution of Loan Documents and Notes. The Agent shall have received the
following, each of which shall be originals or facsimiles, or pdf scans of
originals (followed promptly by originals) unless otherwise specified, each duly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Agent and each of the Lenders (provided, that each Lender
that delivers its executed counterpart to the Existing Credit Agreement to the
Agent shall be deemed to be satisfied with the form and substance of each of the
following):

(i) this Agreement, executed and delivered by each of the Borrowers, the Lenders
named on the signature pages hereof, the Swing Line Bank, the Issuing Banks and
the Agent;

(ii) a Note executed by the applicable Borrower in favor of each Lender
requesting a Note;

 

98



--------------------------------------------------------------------------------

(iii) A guaranty in substantially the form of Exhibit E-1 hereto (together with
each other guaranty or guaranty supplement delivered pursuant to
Section 5.01(h), in each case as amended, the “US Subsidiary Guaranty”),
executed by each of the Domestic Subsidiaries listed on
Schedule 1.01(ii) hereto;

(iv) A guaranty in substantially the form of Exhibit E-2 hereto (together with
each other guaranty or guaranty supplement delivered pursuant to
Section 5.01(h), in each case as amended, the “Foreign Subsidiary Guaranty”),
executed by each of the Foreign Subsidiaries listed on Schedule 1.01(ii) hereto;

(v) the Security Agreement, executed and delivered by the Company and each Loan
Party, together with proper UCC-1 Financing Statements in form appropriate for
filing under the Uniform Commercial Code of all jurisdictions that the Agent may
deem necessary in order to perfect the Liens created under each of the
Collateral Documents, covering the Collateral described in the Collateral
Documents; and

(vi) the Intercreditor Agreement, executed and delivered by the Agent and the
Lenders.

(b) Incumbency. Each Loan Party shall have certified to the Agent the name and
signature of each of the Responsible Officers authorized (i) to sign on its
respective behalf this Agreement and each of the other Loan Documents to which
it is a party and (ii) in the case of the Company and the Designated Borrowers,
to borrow under this Agreement. The Lenders may conclusively rely on such
certifications until they receive notice in writing from the respective Loan
Party to the contrary.

(c) Loan Certificates. The Agent shall have received a loan certificate of each
Loan Party, in substantially the form of Exhibit F attached hereto, together
with appropriate attachments which shall include the following items: (i) a
true, complete and correct copy of the articles of incorporation, certificate of
limited partnership, certificate of formation or organization or other
constitutive document of such Loan Party, to the extent applicable certified by
an appropriate Governmental Authority, (ii) a true, complete and correct copy of
the by-laws, partnership agreement or limited liability company or operating
agreement (or other applicable organizational document) of such Loan Party,
(iii) a copy of the resolutions of the board of managers/directors or other
appropriate entity (including the resolutions of the managers of the general
partner of the Lux Revolver Borrower) of such Loan Party authorizing the
execution, delivery and performance by such Loan Party of this Agreement and the
other Loan Documents to which it is a party and, with respect to the Borrower,
authorizing the borrowings hereunder, (iv) certificates of existence, to the
extent available, of such Loan Party issued by an appropriate Governmental
Authority and (v) in respect of each Australian Loan Party, confirmation that
there will be no contravention of Section 260A of the Corporations Act as a
consequence of the execution, delivery or performance of the Loan Documents or
the drawing and application of funds thereunder.

 

99



--------------------------------------------------------------------------------

(d) Solvency. The Agent shall have received a solvency certificate from the
chief financial officer of the Company in the form of Exhibit G (the “Solvency
Certificate”).

(e) Opinions of Counsel to the Loan Parties. The Lenders shall have received
favorable opinions of:

(i) Clifford Chance US LLP, counsel to the Loan Parties, substantially in the
form of Exhibit H-2 hereto;

(ii) opinions of special counsel for the Agent, dated the Closing Date and
covering such additional matters relating to the transactions contemplated
hereby as the Agent may reasonably request; and

(iii) opinions of special counsel for certain Restricted Subsidiaries of the
Company in each of the jurisdictions in which the Agent may reasonably request,
substantially in the form of Exhibit H-3 hereto.

(f) [Reserved].

(g) Patriot Act. The Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act that has been requested by the Agent in writing at least 5 days prior to the
Closing Date.

(h) Fees. Payment of all fees required to be paid on the Closing Date pursuant
to the Fee Letter (as defined in the Existing Credit Agreement) and reasonable
out-of-pocket expenses required to be paid on the Closing Date pursuant to the
Commitment Letter (as defined in the Existing Credit Agreement), to the extent
invoiced at least 2 Business Days prior to the Closing Date, shall have been
paid (which amounts may be offset against the proceeds of the Facilities).

SECTION 3.02 Conditions to all Advances. The obligation of each Lender to make
an Advance (other than a Brazilian Term A Advance made on any date following the
Second Restatement Effective Date), and the obligation of each Issuing Bank to
issue a Letter of Credit shall be subject to the following conditions precedent
(provided, that clause (a) shall not apply to Advances made on the Closing
Date):

(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance and the acceptance by the Borrower requesting such Borrowing of the
proceeds of such Borrowing or such Letter of Credit shall constitute a
representation and warranty by such Borrower that on the date of such Borrowing
or issuance such statements are true):

(i) all representations and warranties made by any Loan Party in this Agreement
and in each other Loan Document shall be true and correct in all material
respects, with the same effect as though such representations and warranties
were made on and as of the date of such Borrowing or issuance (except

 

100



--------------------------------------------------------------------------------

that (x) where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date and (y) where
such representations and warranties are already qualified as to materiality or
Material Adverse Effect, such qualified representations and warranties shall be
true and correct); and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or issuance or from the application of the proceeds therefrom, that
constitutes a Default; and

(b) the Agent shall have received a Notice of Borrowing, Notice of Swing Line
Borrowing or Notice of Issuance, as applicable, in accordance with the
requirements hereof.

SECTION 3.03 Determinations Under Sections 3.01 and 3.04. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.04,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Lenders, designates as the proposed Closing Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Closing Date.

SECTION 3.04 Conditions to Brazilian Term A Advances. The obligation of each
Brazilian Term A Lender to make a Brazilian Term A Advance to the Brazilian Term
Borrower on any day following the Second Restatement Effective Date shall be
subject to the following conditions precedent, which shall be fulfilled on or
prior to the Brazilian Facility Effective Date:

(a) Receipt by the Agent (or by the Agent’s counsel on its behalf) of the
following, each of which shall be originals or scanned versions (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the Brazilian Term Borrower:

(i) a favorable opinion, dated as of the Brazilian Facility Effective Date and
addressed to the Agent and each Brazilian Term A Lender from special counsel for
the Brazilian Term Borrower, in form and substance reasonably satisfactory to
the Agent;

(ii) if the Brazilian Facility Effective Date occurs more than 5 (five) Business
Days following the Second Restatement Effective Date, a new certificate of good
standing and legal existence for the Brazilian Term Borrower (to the extent such
concept exists in Brazil), dated as at the Brazilian Facility Effective Date or,
to the extent a certificate of good standing and legal existence for the
Brazilian Term Borrower was delivered on the Second Restatement Effective Date,
a bring-down good standing certificate for the Brazilian Term Borrower dated as
at the Brazilian Facility Effective Date;

 

101



--------------------------------------------------------------------------------

(iii) not later than four (4) Business Days immediately preceding the Brazilian
Facility Effective Date, a Notice of Borrowing delivered in respect of the
Brazilian Term A Advances; and

(iv) all documentation and other information that is (A) reasonably requested by
the Agent (including on behalf of a Brazilian Term A Lender at such Brazilian
Term A Lender’s reasonable request) prior to the Brazilian Facility Effective
Date and (B) required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.

(b) The following statements shall be true (and giving of the Notice of
Borrowing, and the acceptance by the Brazilian Term Borrower of the proceeds of
such Brazilian Term A Borrowing shall constitute a representation and warranty
by the Brazilian Term Borrower that on the date of such Brazilian Term A
Borrowing such statements are true):

(i) all representations and warranties made by any Loan Party in this Agreement
and in each other Loan Document shall be true and correct in all material
respects, with the same effect as though such representations and warranties
were made on and as of the date of such Brazilian Term A Borrowing (except that
(x) where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date and (y) where such
representations and warranties are already qualified as to materiality or
Material Adverse Effect, such qualified representations and warranties shall be
true and correct);

(ii) no event has occurred and is continuing, or would result from such
Brazilian Term A Borrowing or from the application of the proceeds therefrom,
that constitutes a Default; and

(iii) none of the corporate authorizations, including all resolutions, articles
of incorporation, bylaws, certificates of formation and other constitutive
documents delivered by or on behalf of the Brazilian Term Borrower on the Second
Restatement Effective Date under the Second Restatement Agreement shall have
been amended, rescinded, superseded, terminated or withdrawn in any respect as
of the Brazilian Facility Effective Date.

 

102



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:

(a) Organization, Existence and Good Standing. Each of the Company and its
Restricted Subsidiaries (i) is duly organized or incorporated, validly existing
or incorporated and registered (as applicable) and, if applicable, in good
standing, under the laws of the jurisdiction of its incorporation or
organization, (ii) has the corporate or comparable power and authority to own
its property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is duly qualified as a foreign
corporation and, if applicable, in good standing in each jurisdiction where the
ownership, leasing or operation of property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority. Each Borrower and each Subsidiary Guarantor has the
corporate or comparable power and authority to execute, deliver and perform the
terms and provisions of each of the Loan Documents to which it is a party and
has taken all necessary corporate or comparable action to authorize the
execution, delivery and performance by it of each of such Loan Documents. Each
Borrower and each Subsidiary Guarantor has duly executed and delivered each of
the Loan Documents to which it is a party, and each of such Loan Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and to
equitable principles (regardless of whether enforcement is sought in equity or
at law).

(c) Real Property.

(i) Schedule 4.01(c)(i) sets forth a complete list of all real property owned by
each of the Loan Parties and their Subsidiaries as of the Closing Date (each, an
“Owned Property”), showing, as of the Closing Date, the street address, county
or other relevant jurisdiction, state or province, record owner and book value
thereof. Except as otherwise disclosed on Schedule 4.01(c)(i), the Loan Parties,
or their Subsidiaries (as applicable), have good and marketable fee simple title
to all Owned Property located within the United States and a substantially
equivalent ownership interest in the Owned Property located in each other
jurisdiction and all buildings, structures and other improvements located
thereon, free and clear of all Liens, other than Permitted Liens.

(ii) Schedule 4.01(c)(ii) sets forth a complete list of all material Leases
under which any of the Loan Parties or their Subsidiaries are the lessee as of
the Closing Date (each a “Leased Property”), showing the street address, county
or other relevant jurisdiction, state or province and lessee. Each of the Leases
with

 

103



--------------------------------------------------------------------------------

respect to the Leased Property is in full force and effect. Except as disclosed
in Schedule 4.01(c)(ii), each of the Loan Parties or their Subsidiaries (as
applicable) has a valid, binding and enforceable leasehold interest and actual
possession in and to the properties and all buildings, structures or other
improvements located on the Leased Property in each case free and clear of all
Liens, except Permitted Liens.

(iii) All of the buildings, fixtures and improvements included on or in the
Owned Property or the Leased Property are in satisfactory condition and repair
for the continued use of the Owned Property or the Leased Property in the
ordinary course of business consistent with past practices.

(d) No Conflict. Neither the execution, delivery or performance by any Borrower
or any Subsidiary Guarantor of the Loan Documents to which it is a party, nor
compliance by it with the terms and provisions thereof, (i) contravenes any
provision of any law, statute, rule or regulation or any material order, writ,
injunction or decree of any court or governmental instrumentality,
(ii) conflicts or is inconsistent with or results in any breach of any of the
terms, covenants, conditions or provisions of, or constitutes a default under,
any material indenture, mortgage, deed of trust, credit agreement, loan
agreement or any other material agreement, contract or instrument to which the
Company or any of its Restricted Subsidiaries is a party or by which it or any
of its property or assets are bound or to which it may be subject (except for
documentation with respect to Liquidity Structures to which the Agent, any
Co-Documentation Agent, any Co-Syndication Agent or any Affiliate of any of the
aforementioned is a party), (iii) results in the creation or imposition of (or
the obligation to create or impose) any Lien upon any of the property or assets
of the Company or any of its Restricted Subsidiaries pursuant to the terms of
any material indenture, mortgage, deed of trust, credit agreement, loan
agreement or any other material agreement, contract or instrument to which the
Company or any of its Restricted Subsidiaries is a party or by which it or any
of its property or assets are bound or to which it may be subject, or
(iv) violates any provision of the certificate of incorporation or by-laws (or
the equivalent documents) of the Company or any of its Restricted Subsidiaries,
except in the case of subclauses (i), (ii) and (iii) of this clause (d) where
such contravention or breach would not reasonably be expected to have a Material
Adverse Effect.

(e) Governmental Consents. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except as have been
obtained or made and which remain in full force and effect), or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required to be obtained by the Company, any Borrower or any Subsidiary Guarantor
to authorize, or is required for, (i) the execution, delivery and performance of
any Loan Document (ii) the perfection of the Liens created under the Collateral
Documents or (iii) the legality, validity, binding effect or enforceability of
any Loan Document, except, in each case, (A) where such failure to obtain
authorization would not reasonably be expected to have a Material Adverse Effect
and (B) with respect to the Brazilian Term Borrower, (I) the registration of the
main financial terms of the Brazilian Term A Borrowing under the ROF prior to
the remittance of funds for the payment of any amounts due and payable

 

104



--------------------------------------------------------------------------------

hereunder, (II) registration with the Central Bank of Brazil of the schedule of
payments in connection with the Brazilian Term A Borrowing, after the entry of
the related proceeds into Brazil, (III) any amendment to the ROF that may be
required pursuant to Central Bank of Brazil’s regulations to enable the
Brazilian Term Borrower to remit payments abroad in foreign currency under the
Brazilian Term A Borrowing other than original scheduled payments of principal,
interest, commissions, costs and expenses contemplated by the relevant ROF, (IV)
the registry of the Brazilian Collateral Documents before the competent Registry
of Deeds and Documents and Real Estate Registry Office, as applicable and
(V) any other approvals, authorizations, or other actions, notices or filings
that have been obtained or completed prior to the date hereof.

(f) Financial Statements; Financial Condition. The audited Consolidated balance
sheet of the Company and its Restricted Subsidiaries for the Fiscal Year ended
December 31, 2013 and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year of the
Company and its Restricted Subsidiaries (i) were prepared in accordance with
generally accepted accounting principles consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(ii) fairly present in all material respects the financial condition of the
Company and its Restricted Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with generally
accepted accounting principles consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein. The unaudited
Consolidated financial statements of the Company and its Subsidiaries dated
March 31, 2014, and the related Consolidated statements of income or operations,
and cash flows for the three months ended on March 31, 2014 (i) were prepared in
accordance with generally accepted accounting principles consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and subject to normal year-end audit adjustments and to the fact that
such financial statements may be abbreviated and may omit footnotes or contain
incomplete footnotes; and (ii) fairly present in all material respects the
financial condition of the Company and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby.
Since March 31, 2014 there has been no change in the business, results of
operations or financial condition of the Company and its Restricted
Subsidiaries, taken as a whole, that would reasonably be expected to have a
Material Adverse Effect.

(g) Adverse Proceedings. Except as disclosed in the Company’s filings with the
Securities and Exchange Commission prior to the date hereof, there are no
actions, suits or proceedings pending or, to the knowledge of any Borrower,
threatened against the Company or any Restricted Subsidiary in which there is a
reasonable possibility of an adverse decision (i) which in any manner draws into
question the validity or enforceability of any Loan Document or (ii) that would
reasonably be expected to have a Material Adverse Effect.

(h) Taxes. Except to the extent the following would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect:

 

105



--------------------------------------------------------------------------------

(i) All U.S. federal and state tax returns, reports and statements (excluding
information returns) (the “US Tax Returns”) and all local U.S. tax returns and
all U.S. information returns, foreign tax returns, reports and statements
(collectively, the “Other Tax Returns” and, together with the US Tax Returns,
the “Tax Returns”) required to be filed by each Loan Party or any of its Tax
Affiliates have been filed with the appropriate governmental authorities, all
such Tax Returns are true and correct, and all taxes, charges and other
impositions reflected therein have been paid prior to the date when due except
where contested in good faith and by appropriate proceedings if adequate
reserves have been established on the books of such Loan Party or such Tax
Affiliate in conformity with GAAP;

(ii) Proper amounts have been withheld by each Loan Party from its employees for
all periods in full compliance with the tax, social security and unemployment
withholding provisions of applicable requirements of law and such withholdings
have been timely paid to the respective governmental authorities; and

(iii) Each of the Foreign Subsidiaries has paid or made adequate provision for
the payment of all Taxes levied on it or on its property or income that are due
and payable, including interest and penalties, or has accrued such amounts in
its financial statements for the payment of such Taxes except Taxes that are not
material in amount, that are not delinquent or if delinquent are being
contested, and in respect of which non-payment would not individually or in the
aggregate constitute, or be reasonably likely to cause, a Material Adverse
Effect.

(i) True and Complete Disclosure. All written information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Company or any
of its Restricted Subsidiaries in writing to any Lender (including, without
limitation, all information relating to the Company and its Restricted
Subsidiaries contained in the Loan Documents but excluding any forecasts and
projections of financial information and results submitted to any Lender) for
purposes of or in connection with this Agreement, or any transaction
contemplated herein, is to the knowledge of the Company true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not materially misleading at such time in light
of the circumstances under which such information was provided.

(j) Margin Regulations. (i) No part of the proceeds of any Advance will be used
by any Borrower or any Restricted Subsidiary thereof to purchase or carry any
Margin Stock (other than repurchases by the Company of its own stock) or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

(ii) Neither the making of any Advance or Letter of Credit nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

(k) Compliance with ERISA/Pension Laws.

 

106



--------------------------------------------------------------------------------

(i) No Reportable Event has occurred or is reasonably expected to occur with
respect to a Plan, except for any such event which would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(ii) Schedule SB (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
United States Department of Labor and furnished to the Lenders, is complete and
accurate and fairly presents the funding status of each such Plan as of the end
of the most recent Plan year for which such report was so filed, and since the
date of such Schedule SB through the date of this Agreement there has been no
material adverse change in such funding status.

(iii) Neither any Borrower nor any ERISA Affiliate has incurred or, to their
knowledge, is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan, except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(iv) Neither any Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
Reorganization, Insolvent or has been determined to be in “endangered or
“critical” status within the meaning of Section 432 of the Internal Revenue Code
or Section 305 of ERISA, and no such Multiemployer Plan is reasonably expected
to be in Reorganization, Insolvent or in “endangered” or “critical” status,
except as would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(v) (a) Except as would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect (i) each Canadian Pension Plan is
duly registered, to the extent such registration is required, under all
applicable federal, provincial and territorial pension benefits legislation and
the Income Tax Act (Canada), (ii) there are no outstanding disputes concerning
the assets held pursuant to any funding agreement held in relation to a Canadian
Pension Plan, except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (iii) all
contributions or premiums required to be made by any Borrower or Restricted
Subsidiary under each Canadian Pension Plan have been made in a timely fashion
in accordance with applicable legislation, (iv) all employee contributions to
each Canadian Pension Plan made by the employees of any Borrower or Restricted
Subsidiary by way of authorized payroll deduction have been fully paid into the
applicable Canadian Pension Plan in a timely fashion in accordance with
applicable legislation, (v) all reports and disclosures relating to each
Canadian Pension Plan required by applicable legislation have been filed or
distributed in a timely fashion, (vi) to the best of their knowledge, there have
been no improper withdrawals, or applications of, the assets of any Canadian
Pension Plan, excluding withdrawals or applications approved by the applicable
pension regulator, (vii) no amount is owing by any Canadian Pension Plans under
the

 

107



--------------------------------------------------------------------------------

Income Tax Act (Canada) or any provincial or territorial taxation statute,
except as would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, (viii) to the best of the CDN
Borrower’s knowledge, none of the Canadian Pension Plans is the subject of an
investigation, proceeding, action or claim and (ix) each Canadian Pension Plan
is in material compliance with the applicable terms thereof, any funding
requirements and all applicable law, except as would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(b) no material changes have occurred to any Canadian Pension Plan since the
last filed actuarial valuation in respect of such plan or the financial
statements of a Borrower or Restricted Subsidiary, other than amendments filed
with the applicable pension regulations, housekeeping changes and changes to
comply with applicable legislation.

(l) Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, the
Company has no Subsidiaries, other than (i) certain Subsidiaries of the Company
which, as of the Closing Date, have assets of less than $1,000 each and are
either dormant or intended to be liquidated or terminated by the Company, and
(ii) those Subsidiaries specifically disclosed in Schedule 4.01(l), and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and non-assessable and are owned by each Loan Party in the
percentages specified on Schedule 4.01(l) free and clear of all Liens except
those created under the Collateral Documents or permitted by this Agreement and
the other Loan Documents. Schedule 4.01(l) indicates which Subsidiaries are Loan
Parties as of the Closing Date showing (as to each Loan Party) the jurisdiction
of its incorporation, the address of its principal place of business and its
U.S. taxpayer identification number or, in the case of any non-U.S. Loan Party
that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation, if
any.

(m) Environmental Matters. (i) Each of the Company and its Restricted
Subsidiaries is, to the knowledge of the Senior Financial Officers, in
compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws, except for any such noncompliance
or failures which would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

(ii) Neither the Company nor any Restricted Subsidiary has received notice to
the effect that its operations are not in compliance with any of the
requirements of any Environmental Law or are the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to
release of any toxic or hazardous waste or substance into the environment,
except for notices that relate to noncompliance or remedial action which would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(n) No Default. No Default has occurred and is continuing, or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Documents.

 

108



--------------------------------------------------------------------------------

(o) Investment Company Act. Neither the Company nor any other Loan Party is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

(p) Employee Matters. Neither the Company nor any of its Restricted Subsidiaries
is engaged in any unfair labor practice that would reasonably be expected to
have a Material Adverse Effect.

(q) Solvency. The Company and its Subsidiaries, taken as a whole, are Solvent.
No Subsidiary having its center of main interests in Germany is unable to pay
its debts when they fall due (zahlungsunfähig) or over-indebted (überschuldet)
within the meaning sect. 17 or 19 of the German Insolvency Code or has filed for
the opening of insolvency proceedings; no third party has filed for the opening
of insolvency proceedings with respect to such subsidiary.

(r) Compliance with Laws. The Company and each Restricted Subsidiary thereof is
in compliance with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(s) Intellectual Property; Licenses, Etc. The Company and each of its Restricted
Subsidiaries own, or have the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, except where the
failure to own or have the right to use such IP Rights could not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Company, the
use of such IP Rights by the Company or any Restricted Subsidiary does not
infringe upon any intellectual property rights held by any other Person, except
for any infringement that could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Company, threatened, which, either individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

(t) Senior Debt. The Obligations constitute “Senior Debt” (or the equivalent
term) as such term is defined in each subordinated debt document to which the
Company or any of its Restricted Subsidiaries is a party and that contains such
a definition or any similar definition.

(u) Foreign Assets Control Regulations; Patriot Act. No Loan Party (i) is or
will become a Person or entity described by section 1 of Executive Order 13224
of September 24, 2001 Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism (12 C.F.R. 595),
and no Loan Party engages in dealings or transactions with any such Persons or
entities; or (ii) is in violation of the Patriot Act or any foreign Law to
similar effect with respect to materiality.

 

109



--------------------------------------------------------------------------------

(v) Collateral Documents. As and when executed and delivered, the provisions of
the Collateral Documents are or will be effective to create in favor of the
Agent for the benefit of the Secured Parties legal, valid and enforceable Liens
on all right, title and interest of the Collateral owned by the Loan Parties and
described therein, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) and by a covenant of good faith and fair dealing. When filings or
recordations are made or other actions taken to reflect the liens and security
interests in the Collateral as required pursuant to the terms of this Agreement
and the Collateral Documents, the Liens in the Collateral described herein and
therein will be perfected and prior to all other Liens, except any Liens
permitted to be prior to the Liens of the Secured Parties under the terms of the
Loan Documents.

(w) No Financial Assistance. The proceeds of any Advances have not been and will
not be used to finance or refinance the acquisition of or subscription for
shares in any Loan Party incorporated under the laws of the Netherlands and/or
Belgium (save for share buy-backs carried out in accordance with Belgian company
law).

(x) No Listed Securities. None of the Borrowers and Guarantors incorporated in
Belgium has issued listed securities, or is a Subsidiary of a Belgian company
that has issued listed securities.

(y) Trustee. None of the Borrowers or Guarantors organized under the laws of
Australia have entered into any Loan Document, or hold any property, as a
trustee.

(z) OFAC and Anti-Corruption Laws.

(i) Neither the Borrowers, nor any of their respective Subsidiaries, nor, to the
knowledge of any Responsible Officer of the Company, any director, officer,
employee, agent, Affiliate or representative of any Borrower or any of their
respective Subsidiaries, is an individual or entity currently the subject of any
Sanctions, nor is any Borrower or any of their respective Subsidiaries located,
organized or resident in a Designated Jurisdiction.

(ii) To the knowledge of the Company, the Borrowers and their respective
Subsidiaries, officers, employees, directors, agents and Affiliates, are in
compliance with applicable Anti-Corruption Laws, and the Borrowers have
instituted and maintained reasonable policies and procedures designed to promote
and achieve compliance therewith.

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.01 Affirmative Covenants. So long as any Advance or Letter of Credit
shall remain outstanding or any Lender shall have any Commitment hereunder:

 

110



--------------------------------------------------------------------------------

(a) Information Covenants. The Company will furnish to the Agent (in sufficient
quantity for each Lender):

(i) Quarterly Financial Statements. Within 60 days after the close of each of
the first three quarterly accounting periods in each Fiscal Year of the Company,
the Consolidated balance sheet of the Company and its Restricted Subsidiaries as
at the end of such quarterly accounting period and the related Consolidated
statements of income for such quarterly accounting period and for the elapsed
portion of the Fiscal Year ended with the last day of such quarterly accounting
period and the related Consolidated statement of cash flows for the elapsed
portion of the Fiscal Year ended with the last day of such quarterly accounting
period, accompanied by a copy of the certification by the chief executive
officer or the chief financial officer of the Company delivered to the
Securities and Exchange Commission in connection with any report filed by the
Company on a Form 10-Q (or any successor form), subject to normal year-end audit
adjustments and to the fact that such financial statements may be abbreviated
and may omit footnotes or contain incomplete footnotes.

(ii) Annual Financial Statements. Within 120 days after the close of each Fiscal
Year of the Company, the Consolidated balance sheet of the Company and its
Restricted Subsidiaries as at the end of such Fiscal Year and the related
Consolidated statements of income and retained earnings and cash flows for such
Fiscal Year, in each case reported on by independent certified public
accountants of recognized national standing.

(iii) Compliance Certificate. At the time of the delivery of the financial
statements provided for in 5.01(a)(i) and (ii), a certificate of a Financial
Officer of the Company certifying that to the best of such officer’s knowledge,
no Default has occurred and is continuing (a “Compliance Certificate”), or if
the Financial Officer is unable to make such certification, such officer shall
supply a statement setting forth the reasons for such inability, specifying the
nature and extent of such reasons. Such Compliance Certificate shall also set
forth (a) the calculations required to establish whether the Company was in
compliance with Section 5.03, at the end of such fiscal quarter or year, as the
case may be, (b) a list of names of all Immaterial Subsidiaries for the
following fiscal quarter, certifying that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitations set forth in
clauses (i) and (ii) of the definition of the term Immaterial Subsidiary, and
(c) a list of names of all Unrestricted Subsidiaries, certifying that each
Subsidiary set forth on such list individually qualifies as an Unrestricted
Subsidiary.

(iv) Notice of Default or Litigation. Promptly, and in any event within five
Business Days after a Senior Financial Officer obtains actual knowledge thereof,
notice of (A) the occurrence of any Default or Event of Default or (B) a
development or event which would reasonably be expected to have a Material
Adverse Effect.

 

111



--------------------------------------------------------------------------------

(v) Other Information. From time to time, such other information or documents
(financial or otherwise) as any Lender may reasonably request.

Notwithstanding the foregoing, the obligations in clauses (i) and (ii) of this
Section 5.01(a) may be satisfied with respect to financial information of the
Company and its Restricted Subsidiaries by the Company furnishing a Form 10-K or
10-Q, as applicable, filed with the Securities and Exchange Commission.

(b) Books, Records and Inspections. The Company will, and will cause each of its
Restricted Subsidiaries to, permit officers and designated representatives of
the Agent or the Lenders, at their own expense, upon five Business Days’ notice,
to visit and inspect (subject to reasonable safety and confidentiality
requirements) any of the properties of the Company or such Restricted
Subsidiary, and to examine the books of account of the Company or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Company or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all at such reasonable times
during normal business hours and intervals and to such reasonable extent as the
Agent or the Lenders may request; provided that such Lender shall have given the
Company’s Chief Financial Officer or Treasurer a reasonable opportunity to
participate therein in person or through a designated representative; provided,
further that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Agent on behalf of the Lenders may exercise
rights of the Agent and the Lenders under this Section 5.01(b) and the Agent
shall not exercise such rights more often than once during any calendar year
absent the existence of an Event of Default at the Borrower’s expense; and
provided, further, that when an Event of Default has occurred and is continuing,
the Agent or any Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and upon reasonable advance
notice. The Agent and the Lenders shall give the Company the opportunity to
participate in any discussions with the Company’s independent public
accountants.

(c) Maintenance of Insurance.

(i) Each of the Company and the Restricted Subsidiaries will maintain insurance
issued by financially sound and reputable insurance companies with respect to
its properties and business in such amounts and against such risks as is usually
carried by owners of similar businesses and properties in the same general areas
in which the Company or such Restricted Subsidiary operates. The Company will
furnish to the Agent, upon a reasonable request of the Agent (which may be at
the direction, and for the benefit, of a Lender) from time to time, a customary
insurance broker’s certificate as to the insurance maintained in accordance with
this Section 5.01.

(ii) With respect to any Mortgaged Property, if at any time the area in which
the property is located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), the Company will obtain and maintain flood insurance in an
amount sufficient to comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time.

 

112



--------------------------------------------------------------------------------

(d) Maintenance of Existence. The Company and each of its Restricted
Subsidiaries will (i) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Sections 5.02(d) or 5.02(e);
(ii) take all reasonable action to maintain in rights, privileges, permits,
licenses and franchises necessary for the normal conduct of its business, the
non-maintenance of which could reasonably be expected to have a Material Adverse
Effect; and (iii) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

(e) Maintenance of Properties. The Company and each of its Restricted
Subsidiaries shall, and shall cause each of their respective Restricted
Subsidiaries to, maintain and preserve (i) in good working order and condition
(subject to ordinary wear and tear) all of its properties necessary in the
conduct of its business, (ii) all rights, permits, licenses, approvals and
privileges necessary in the conduct of its business and (iii) all registered
patents, trademarks, trade names, copyrights and service marks with respect to
its business, except where failure to so maintain and preserve the items set
forth in clauses (i), (ii) and (iii) above could not, in the aggregate over all
such failures, reasonably be expected to have a Material Adverse Effect.

(f) Compliance with Laws, etc. The Company will, and will cause each of its
Restricted Subsidiaries to, comply in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation, all
Environmental Laws applicable to the ownership or use of real property now or
hereafter owned or operated by the Company or any of its Restricted
Subsidiaries), except where the necessity of compliance therewith is being
contested in good faith or where failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

(g) ERISA. (i) Reportable Events and ERISA Reports. (A) Promptly and in any
event within 10 days after any Borrower or any ERISA Affiliate knows or has
reason to know that any Reportable Event has occurred, a statement of the
Company describing such Reportable Event and the action, if any, that such
Borrower or such ERISA Affiliate has taken and proposes to take with respect
thereto and (B) on the date any records, documents or other information must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.

(ii) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Borrower or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

 

113



--------------------------------------------------------------------------------

(iii) Plan Annual Reports. Promptly upon the written request of the Agent,
copies of each Schedule SB (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan.

(iv) Multiemployer Plan Notices. Promptly and in any event within five Business
Days after receipt thereof by any Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, or (B) such
Multiemployer Plan is in Reorganization, Insolvent or a determination has been
made that the Multiemployer Plan is in “endangered” or “critical” status within
the meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA
and (C) the amount of liability incurred, or that may be incurred, by such
Borrower or any ERISA Affiliate in connection with any event described in
clause (A) or (B).

(v) Canadian Pension Plans. The CDN Borrower shall (a) cause each of the
Canadian Pension Plans of which a Borrower or a Restricted Subsidiary, as
applicable, is the administrator or plan sponsor, to be administered in
accordance with the requirements of the applicable pension plan texts, funding
agreements, the Income Tax Act (Canada) and applicable federal, provincial or
territorial pension benefits legislation, except as would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; (b) other than in the normal course of business, not voluntarily
terminate any Canadian Pension Plan of which a Borrower or a Restricted
Subsidiary is the administrator or plan sponsor if such plan would have a
solvency deficiency or wind-up deficiency on termination that could reasonably
be expected to have, either individually or in the aggregate, including
following a filing by such Borrower or Restricted Subsidiary for protection from
its creditors pursuant to the Companies Creditors Arrangement Act (Canada), a
Material Adverse Effect; (c) promptly provide the Agent with any filed
documentation relating to the Canadian Pension Plans as the Agent may reasonably
request, subject to applicable law; (d) notify the Agent within thirty (30) days
of becoming aware of (i) a material increase in the liabilities of any Canadian
Pension Plan, other than an increase resulting from the merger of any existing
Canadian Pension Plans, (ii) the establishment of a new registered pension plan
that is a defined benefit pension plan, other than one created through the
merger of any existing Canadian Pension Plans, or (iii) the commencement of
payments of contributions to any defined benefit Canadian Pension Plan to which
any Borrower or Restricted Subsidiary had not previously been paying or
contributing, other than one created through the merger of any existing Canadian
Pension Plans, in each case as could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; (e) promptly notify
the Agent on becoming aware of any order or notice of intention to issue an
order from the applicable pensions standards regulator that could reasonably be
expected to cause the termination, in whole or in part, of any Canadian Pension
Plan if such plan would have a solvency deficiency or wind-up deficiency on
termination that could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, and (f) promptly

 

114



--------------------------------------------------------------------------------

notify the Agent on becoming aware of the occurrence of any event with respect
to a Canadian Pension Plan that is reasonably likely to result in the occurrence
by a Borrower or a Restricted Subsidiary, of any liability, fine or penalty that
would reasonably be expected to have a Material Adverse Effect, and in the
notice to the Agent thereof, provide copies of all documentation in the
possession of any Borrower or Restricted Subsidiary (or documentation which such
Borrower or Restricted Subsidiary may reasonably request) relating thereto.

(h) Covenant to Guarantee Obligations and Give Security.

(i) Upon (w) the formation or acquisition of any new direct or indirect
Wholly-Owned Subsidiary by any Loan Party in a jurisdiction listed on Part I of
Schedule 5.01(h) hereto or any other jurisdiction (other than any jurisdiction
listed on Part II of Schedule 5.01(h) until such time as the Agent reasonably
determines that the costs associated with the respective Subsidiaries entering
into guaranties and granting Liens, and the perfection thereof, in such
jurisdiction listed on Part II of Schedule 5.01(h) are materially less than in
effect on the Closing Date) in which, as of the end of the fiscal quarter
immediately preceding the date of determination, the aggregate “ebitda” (as
defined at the end of this subsection (h)) for the 12 month period ending in
such quarter of the Subsidiaries of the Company operating primarily in such
jurisdiction is greater than 3% of ebitda of the Company and its Restricted
Subsidiaries for such 12 month period and for which the Agent acting in
consultation with the Company has reasonably determined that the value of the
guarantees and Liens granted by such Subsidiaries outweighs the aggregate costs
associated in connection therewith, (x) any Subsidiary ceasing to qualify as an
Immaterial Subsidiary, (y) the Borrower’s designation of a Wholly-Owned
Unrestricted Subsidiary as a Restricted Subsidiary pursuant to Section 5.01(l)
(unless such Subsidiary is an Immaterial Subsidiary) or (z) the acquisition of
any property by any Loan Party (subject to the applicable limitations set forth
in the Security Agreement) that is not already subject to a perfected first
priority security interest (subject to Permitted Liens) in favor of the Agent
for the benefit of the Secured Parties, the Company shall, in each case at the
Company’s expense:

(A) in the case of any Domestic Subsidiary, within 90 days after such formation,
acquisition, designation or failure to qualify as an Immaterial Subsidiary,
except to the extent prohibited or restricted by applicable law or by contract
existing on the Closing Date, cause such Domestic Subsidiary to duly execute and
deliver to the Agent a counterpart of the US Subsidiary Guaranty guaranteeing
the other Loan Parties’ obligations under the Loan Documents; provided the
foregoing requirement shall not apply to (i) Domestic Subsidiaries which are
owned directly or indirectly, by one or more Foreign Subsidiaries, (ii) any
Wholly-Owned domestic Restricted Subsidiary substantially all of the assets of
which constitute the equity of controlled foreign corporations,
(iii) Subsidiaries which are designated as, and which qualify as, Unrestricted
Subsidiaries, (iv) captive insurance company subsidiaries, (v) not-for-profit
subsidiaries, (vi) special purpose entities and (vii) Immaterial Subsidiaries.

 

115



--------------------------------------------------------------------------------

(B) in the case of any Foreign Subsidiary, within 90 days after such formation,
acquisition, designation or failure to qualify as an Immaterial Subsidiary,
cause such Foreign Subsidiary to duly execute and deliver to the Agent a
counterpart of the Foreign Subsidiary Guaranty guaranteeing the other Foreign
Subsidiaries’ obligations under the Loan Documents; provided that the foregoing
requirement shall not apply to (i) Unrestricted Subsidiaries, (ii) captive
insurance companies, (iii) not-for-profit subsidiaries, (iv) special purpose
entities and (v) Immaterial Subsidiaries.

(C) within 90 days after such formation, acquisition, designation or failure to
qualify as an Immaterial Subsidiary, furnish to the Agent a description of the
real and personal properties of such Subsidiary in detail reasonably
satisfactory to the Agent;

(D) within 90 days after such formation, acquisition, designation or failure to
qualify as an Immaterial Subsidiary, take, and cause such Subsidiary to take,
whatever action (including, without limitation, supplements to the Security
Agreement, supplements to the Intellectual Property Security Agreements and
other security and pledge agreements, in all such cases, as specified by and in
form and substance reasonably satisfactory to the Agent (including delivery of
all Pledged Debt of such Subsidiary, and other instruments representing such
Pledged Debt indorsed in blank to the extent required by the applicable
Collateral Document), in all such cases to the same extent that such documents
and instruments would have been required to have been delivered by Persons that
were Guarantor Subsidiaries on the Closing Date, securing payment of all the
Obligations of such Subsidiary under the Loan Documents; provided that in no
event shall Excluded Foreign Subsidiaries be required to grant Liens on their
properties to secure the Obligations of the Company or any Domestic Subsidiary
of the Company;

(E) with respect to any Material Owned Real Property of a Subsidiary not owned
by such Subsidiary as of the Closing Date, within 60 days after such formation,
acquisition, designation or failure to qualify as an Immaterial Subsidiary,
take, and cause such Subsidiary Guarantor or such parent to take, whatever
action (including, without limitation, the recording of mortgages, assignments,
the filing of Uniform Commercial Code financing statements, the giving of
notices, the endorsement of notices on title documents and the furnishing to the
Agent of a ‘life of loan’ flood zone determination and evidence of flood
insurance) as may be necessary or advisable in the reasonable opinion of the
Agent to vest in the Agent (or in any representative of the Agent designated by
it) valid and subsisting Liens on the Material Owned Real Property; provided
that in no event shall Excluded Foreign Subsidiaries be required to grant Liens
on their properties to secure the Obligations of the Company or any Domestic
Subsidiary of the Company;

 

116



--------------------------------------------------------------------------------

(F) contemporaneously with the delivery of such Collateral Documents required to
be delivered to the Agent, upon the request of the Agent in its reasonable
discretion, a signed copy of an opinion, addressed to the Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Agent, as to the validity and enforceability of the agreements entered into
pursuant to this Section 5.01(h) and as to such other related matters as the
Agent may reasonably request, within 90 days after such formation or
acquisition; and

(G) at any time and from time to time, promptly execute and deliver any and all
further instruments and documents and take all such other action as the Agent
may reasonably deem necessary or desirable in perfecting and preserving the
Liens of the Secured Parties under the mortgages, pledges, assignments, security
agreement supplements, Intellectual Property Security Agreement supplements and
security agreements required under the terms of the Loan Documents.

(ii) The time periods set forth in this Section 5.01(h) may be extended in the
reasonable discretion of the Agent, upon the request of the Company, if the
Company and the Loan Parties are actively pursuing same. Any documentation
delivered pursuant to this Section 5.01(h) shall constitute a Loan Document
hereunder and any such document creating or purporting to create a Lien in favor
of the Agent for the benefit of the Secured Parties shall constitute a
Collateral Document hereunder.

The foregoing requirements of this Section 5.01(h) (a) shall not apply to
(i) pledges and security interests prohibited or restricted by applicable law
(including any requirement to obtain the consent of any Governmental Authority
or third party), (ii) pledges and security interests in agreements, licenses and
leases that are prohibited or restricted by such agreements, licenses and leases
(including any requirement to obtain the consent of any Governmental Authority
or third party), to the extent prohibited or restricted thereby, and except to
the extent such prohibition or restriction is ineffective under the Uniform
Commercial Code or other applicable law, other than proceeds thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code notwithstanding such prohibition, (iii) any assets or guaranty to the
extent a security interest in such assets or the making of such guaranty would
result in material adverse tax consequences as reasonably determined by the
Company and the Agent, (iv) any real property interest constituting “Principal
Property”, as defined in the Existing Sealed Air Notes and the capital stock of
any Subsidiary, in each case which cannot be pledged thereunder without
triggering the equal and ratable clauses thereunder, while any Existing Sealed
Air Notes remain outstanding, (v) any immaterial fee-owned real property and any
leasehold interest (it being understood there shall be no requirement to obtain
any landlord waivers, estoppels or collateral access letters), (vi) letter of
credit rights and

 

117



--------------------------------------------------------------------------------

commercial tort claims valued at less than $10,000,000, (vii) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security interest in any such license, franchise, charter or
authorization is prohibited or restricted thereby, (viii) Margin Stock and to
the extent prohibited by the terms of any applicable charter, joint venture
agreement, shareholders agreement or similar agreement, equity interests in any
Person other than material Wholly-Owned Restricted Subsidiaries, (ix) any lease,
license or agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money arrangement or create a right of termination in favor of any
other party thereto after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable law, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code or other applicable law
notwithstanding such prohibition and (x) in the case of the capital stock of any
Excluded Foreign Subsidiary to secure the Obligations of the Company or any
Domestic Subsidiary of the Company, shall be limited to 65% of the stock of such
foreign subsidiary or such U.S. entity, as the case may be, (b) shall require no
actions to perfect a security interest in letter of credit rights, chattel
paper, hedge agreements, tax refunds, motor vehicles and other assets subject to
certificates of title or commercial tort claims other than the filing of a
Uniform Commercial Code financing statement or analogous form and (c) shall
require no control agreements with respect to any Collateral.

For purposed of clause (i) above, “ebitda” means the net income of the
respective Subsidiary for the respective period adjusted by adding thereto (or
subtracting in the case of a gain) the following amounts to the extent deducted
or included, as applicable, and without duplication, when calculating net income
(a) interest expense, (b) income taxes, (c) any extraordinary gains or losses,
(d) gains or losses from sales of assets (other than from sales of inventory in
the ordinary course of business), (e) all amortization of goodwill and other
intangibles and (f) depreciation.

(i) Use of Proceeds. The Borrowers shall use the entire amount of the proceeds
of the Advances as provided in Section 2.18.

(j) Payment of Taxes, Etc. The Company and each Subsidiary shall, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies (including but not limited to,
taxes or levies imposed pursuant to ERISA), except where (a) contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Company, the appropriate Subsidiary in
conformity with GAAP or (b) the failure to comply with the covenants in this
Section 5.01 would not, in the aggregate over all such failures, have a Material
Adverse Effect.

(k) Maintenance of Ratings. Use commercially reasonable efforts to maintain at
all times (a) corporate family ratings from Moody’s and corporate credit ratings
from S&P and (b) ratings for the Facilities from Moody’s and S&P.

 

118



--------------------------------------------------------------------------------

(l) Designation of Subsidiaries. The Company may at any time designate any
Subsidiary (other than the Company or any other Borrower) as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default (including in
respect of Section 5.02(d)) shall have occurred and be continuing and
(b) immediately after giving effect to such designation, the Borrowers shall be
in compliance, on a Pro Forma Basis, with the covenant set forth in
Section 5.03. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an investment by the Borrowers therein (and must comply as such
with the limitations investments under Section 5.02(d)) at the date of
designation in an amount equal to the net book value of the Borrowers’
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time. Any
Subsidiary designated as an Unrestricted Subsidiary may subsequently be
re-designated as a Restricted Subsidiary; provided that no Restricted Subsidiary
may be designated as an Unrestricted Subsidiary if it was previously designated
as an Unrestricted Subsidiary.

(m) Post-Closing Matters. The Borrowers shall ensure that the matters specified
in Schedule 5.01(m) shall be completed or otherwise satisfied as set forth and
in the time periods (as extended by the Agent in its discretion) in such
Schedule.

(n) Belgian Real Estate. Each Borrower and each Guarantor which at any time
acquires real estate located in Belgium shall, within ten Business Days thereof
and unless it has already done so previously, deliver to the Agent a mandate for
notarial acknowledgment of debt granted by it to Persons nominated by the Agent,
duly executed by two directors (or, if applicable, such other number of
directors or officers as have full representation powers pursuant to the
statutes) of such Borrower or Guarantor, in such form as the Agent shall
request.

(o) Accounting Changes. The Loan Parties and Restricted Subsidiaries shall
provide written notice to the Agent at least thirty (30) days prior to any
changes in (i) its accounting policies or reporting practices, except as
permitted or required by GAAP or (ii) its Fiscal Year.

(p) [Reserved].

(q) Australian PPSA and New Zealand PPSA. If the Agent determines that a Loan
Document (or a transaction in connection with it) is or contains a security
interest for the purposes of the Australian PPSA and/or the New Zealand PPSA,
each Borrower and each Guarantor agrees to do anything (such as obtaining
consents, signing and producing documents, getting documents completed and
signed and supplying information) which the Agent asks and considers necessary
for the purposes of:

(i) ensuring that the security interest is enforceable, perfected (including,
where possible, by control in addition to registration) and otherwise effective;
or

 

119



--------------------------------------------------------------------------------

(ii) enabling the Agent to apply for any registration, or give any notification,
in connection with the security interest so that the security interest has the
priority required by the Agent; or

(iii) enabling the Agent to exercise rights in connection with the security
interest.

(r) Sanctions and Anti-Corruption Laws. Each Borrower agrees that it shall not,
and shall not permit any of its respective Subsidiaries to:

(i) use the proceeds of any Borrowing or any Letter of Credit directly or, to
the knowledge of any Responsible Officer of the Company, indirectly, to fund any
activities of, or business with, any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation of any Sanctions.

(ii) use the proceeds of any Borrowing or any Letter of Credit directly, or, to
the knowledge of any Responsible Officer of the Company, indirectly, for any
purpose which would result in any material breach the United States Foreign
Corrupt Practices Act of 1977, as amended, the UK Bribery Act 2010, or other
similar legislation relating to bribery or corruption in other jurisdictions
applicable to the Borrowers or their respective Subsidiaries (collectively,
“Anti-Corruption Laws”).

SECTION 5.02 Negative Covenants. So long as any Advance or Letter of Credit
shall remain outstanding or any Lender shall have any Commitment hereunder:

(a) Liens. The Company will not, and will not permit any of its Restricted
Subsidiaries to, create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

(i) Liens arising under the Collateral Documents or any incremental amendment
agreement;

(ii) Liens on any asset securing Indebtedness permitted under
Section 5.02(b)(viii);

(iii) Liens existing on the date hereof and listed on Schedule 5.02(a) hereto;

(iv) any Lien on any asset of any Person existing at the time such Person
becomes a Subsidiary of the Company and not created in contemplation of such
event;

(v) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Company or any of its Subsidiaries and
not created in contemplation of such event;

(vi) any Lien on any asset existing prior to the acquisition thereof by the
Company or any of its Subsidiaries and not created in contemplation of such
acquisition;

 

120



--------------------------------------------------------------------------------

(vii) any Lien arising out of the renewal, replacement or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses of
this Section; provided that such Indebtedness is not increased other than by an
amount equal to any reasonable financing fees and is not secured by any
additional assets;

(viii) [Reserved];

(ix) Permitted Liens;

(x) Liens not otherwise permitted by this Section 5.02(a) securing Indebtedness
in an aggregate principal amount outstanding at any time not exceeding
$250,000,000; and

(xi) Liens pursuant to a Permitted Receivables Financing that is permitted
pursuant to Section 5.02(b)(xi).

(b) Indebtedness. None of the Loan Parties will, or will permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness existing on the date hereof and listed on
Schedule 5.02(b) hereto and any Permitted Refinancing Indebtedness in respect
thereof;

(iii) Indebtedness in respect of the Existing Sealed Air Notes and any Permitted
Refinancing Indebtedness in respect thereof;

(iv) Indebtedness of any Person existing at the time such Person becomes a
Subsidiary of the Company or is merged or consolidated into the Company or any
of its Subsidiaries and not created in contemplation of such event; provided
that on a Pro Forma Basis (assuming that such event had been consummated on the
first day of the most recently ended period of four fiscal quarters for which
financial statements have been or are required to have been delivered pursuant
to Section 5.01(a)), the Company would have been in compliance with Section 5.03
determined as of the last day of such period, and any renewal, replacement or
refunding thereof so long as such renewal, replacement or refunding does not
increase the amount of such Indebtedness;

(v) Indebtedness of (A) any Loan Party to any other Loan Party; (B) any Group
Member which is not a Loan Party to any other Group Member which is also not a
Loan Party; (C) any Loan Party to any Group Member which is not a Loan Party and
(D) any Group Member which is not a Loan Party to any Loan Party to the extent
permitted pursuant to Section 5.02(d)(x), and in each

 

121



--------------------------------------------------------------------------------

case as applicable including Indebtedness in connection with obligations under
Liquidity Structures; provided that in each case of subclauses (A) through
(D) of this clause (v), (x) all such Indebtedness owing by or payable by a Loan
Party, shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Agent and (y) all such Indebtedness to the extent owed to a
Loan Party, be pledged to the Agent for the benefit of the applicable Secured
Parties under the applicable Collateral Documents;

(vi) Indebtedness in connection with issuance of one or more performance bonds
securing obligations of the type set forth in clauses (a) and (b) of the
definition of “Permitted Liens”;

(vii) Indebtedness in connection with Cash Management Obligations;

(viii) Capital Lease Obligations and purchase money obligations for fixed or
capital assets in an aggregate amount not to exceed $100,000,000 outstanding at
any time;

(ix) subject to the proviso at the end of this Section 5.02(b), other
Indebtedness; provided that no Event of Default has occurred and is continuing
at the time of incurrence thereof and on the date of incurrence thereof (or
would result from such incurrence), either (a) the Company shall be in
compliance with the financial covenant set forth in Section 5.03 (except that
for purposes of determining compliance with this clause (ix), the applicable Net
Total Leverage Ratio in Section 5.03 shall be reduced by 0.50:1.00) determined
as of the end of the fiscal quarter immediately preceding such date on a Pro
Forma Basis to include such Indebtedness and all other Indebtedness incurred
since the end of such fiscal quarter or (b) the Company shall be in compliance
with the financial covenant set forth in Section 5.03 determined as of the end
of the fiscal quarter immediately preceding such date on a Pro Forma Basis to
include such Indebtedness and all other Indebtedness incurred since the end of
such fiscal quarter and the Interest Coverage Ratio is equal to or greater than
2.00:1.00, as determined on a Pro Forma Basis as of the end of the fiscal
quarter immediately preceding such date;

(x) subject to the proviso at the end of this Section 5.02(b), other
Indebtedness in an aggregate principal amount not to exceed the greater of
(A) $750,000,000, and (B) an amount of Indebtedness such that, at the time of
the incurrence of such Indebtedness, the Net Total Secured Leverage Ratio,
determined as of the end of the fiscal quarter immediately preceding the date of
such incurrence, on a Pro Forma Basis, shall not be greater than 3.50:1:00;
provided, in each case, that no Event of Default has occurred and is continuing
at the time of incurrence thereof and on the date of incurrence thereof (or
would result from such incurrence);

 

122



--------------------------------------------------------------------------------

(xi) Indebtedness in respect of Permitted Receivables Financings; provided that,
in the event the aggregate size of Permitted Receivables Financings pursuant to
this clause (xi) exceeds $300,000,000 (or the Equivalent thereof at the time of
incurrence), then 100% of all additional Indebtedness in respect of Permitted
Receivables Financings shall be applied to the mandatory repayment of
indebtedness under this Agreement under the terms of
Section 2.11(b)(ii)(C) hereof;

(xii) any liability arising under a declaration of joint and several liability
(hoofdelijke aansprakelijkheid) as referred to in Section 2:403 of the Dutch
Civil Code;

(xiii) any liability arising as a result of Group Members forming part of a
fiscal unity (fiscale eenheid);

(xiv) unsecured Indebtedness of any Foreign Subsidiary in an aggregate amount
not to exceed $500,000,000 outstanding at any time; and

(xv) Indebtedness of the Company or any Restricted Subsidiary in connection with
obligations under Liquidity Structures.

provided that notwithstanding anything to the contrary contained in clauses (ix)
and (x) above, the total aggregate amount of Indebtedness incurred thereunder by
all Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed
an aggregate amount of $250,000,000 outstanding at any time.

(c) Restricted Payments. Neither the Company nor any Restricted Subsidiary will,
directly or indirectly, declare or make any Restricted Payment or incur any
obligation (contingent or otherwise) to do so, except:

(i) the Company and its Restricted Subsidiaries may make dividends and other
distributions payable solely in Equity Interests of such Person;

(ii) (A) any Group Member may make distributions to the Company or to any Loan
Party, and (B) any Group Member which is not a Loan Party may make distributions
to any other Group Member which is also not a Loan Party; provided that in the
case of Restricted Payments in the form of distributions from Subsidiaries of
the Company that are not Wholly-Owned Subsidiaries of the Company (whether
directly or indirectly held), such distributions are made on a ratable basis to
all equity holders; provided further that in no event shall any Domestic
Subsidiaries be permitted to make Restricted Payments to any Foreign
Subsidiaries that are not Loan Parties under this provision (it being understood
and agreed that (i) distributions may be made by Loan Parties to any Group
Member that is not a Loan Party as part of a related series of transactions in
which the money or property being distributed ultimately is received by a Loan
Party and (ii) distributions may be made by Domestic Subsidiaries to Foreign
Subsidiaries that are not Loan Parties as part of a related series of
transactions in which the money or property being distributed ultimately is
received by a Foreign Subsidiary that is a Loan Party; provided however, that to
the extent any “related series of transactions”, as referred to in this
Section 5.02(c)(ii), involves a transaction that is not a distribution, such
transaction, as determined by the Agent, shall not adversely affect the
interests of the Lenders);

 

123



--------------------------------------------------------------------------------

(iii) repurchases of Equity Interests in a cashless transaction deemed to occur
upon exercise or vesting of restricted stock, stock options or warrants;

(iv) to the extent constituting Restricted Payments, the Company and its
Restricted Subsidiaries may enter into transactions permitted by
Sections 5.02(e) and 5.02(f);

(v) the Company may make Restricted Payments in cash in an aggregate amount not
to exceed (A) $125,000,000 for the Fiscal Year ended December 31, 2014,
(B) $150,000,000 for the Fiscal Year ended December 31, 2015, (C) $175,000,000
for the Fiscal Year ended December 31, 2016, (D) $200,000,000 for the Fiscal
Year ended December 31, 2017 (E) $225,000,000 for the Fiscal Year ended
December 31, 2018, and (F) $250,000,000 for the Fiscal Year ended
December 31, 2019 and each Fiscal Year thereafter; provided, however, that if
the amount of Restricted Payments in cash by the Company is less than the amount
permitted hereunder in the applicable Fiscal Year (the “Unused Amount”), the
Unused Amount may be carried forward for such payments permitted hereunder in
the immediately succeeding two Fiscal Years; and provided, further, to the
extent any such Unused Amount is carried forward to subsequent years, it will be
deemed used in the applicable subsequent Fiscal Year before the amount provided
above for such Fiscal Year;

(vi) the Company may make Restricted Payments in cash so long as (x) the Net
Total Leverage Ratio as of the end of the fiscal quarter immediately preceding
the date of such Restricted Payment, on a Pro Forma Basis, is at least 0.25:1.00
less than the maximum Net Total Leverage Ratio otherwise then required pursuant
to Section 5.03, (y) the Company is Liquidity Test Compliant both before and, on
a Pro Forma Basis, after the consummation of such Restricted Payment, and (z) no
Default or Event of Default has occurred and is continuing, or would result
therefrom;

(vii) the Company may make Restricted Payments in cash in an aggregate amount
not to exceed the Available Basket Amount on the date of such Restricted
Payment;

(viii) the Company may make other Restricted Payments in cash in an aggregate
amount not to exceed $125,000,000 in any Fiscal Year; and

(ix) Restricted Payments to pay for the settlement, repurchase, retirement or
other acquisition or retirement for value, or satisfaction of any obligation, of
Equity Interests of the Company or any direct or indirect parent company of the
Company held by any future, present or former employee,

 

124



--------------------------------------------------------------------------------

director, manager or consultant of the Company, any of its Subsidiaries or any
direct or indirect parent company of the Company pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement, or any stock subscription or shareholder agreement
(including, for the avoidance of doubt, any principal and interest payable on
any notes issued by the Company or any direct or indirect parent company of the
Company in connection with such repurchase, retirement or other acquisition);
provided that the aggregate Restricted Payments made under this clause (ix) do
not exceed in any calendar year $10,000,000 (with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum
(without giving effect to the following proviso) of $15,000,000 in any calendar
year); provided further that such amount in any calendar year may be increased
by an amount not to exceed: (A) the cash proceeds from the sale of Equity
Interests of the Company and, to the extent contributed to the Company, the cash
proceeds from the sale of Equity Interests of any direct or indirect parent
company of the Company, in each case to any future, present or former employees,
directors, managers or consultants of the Company, any of its Subsidiaries or
any direct or indirect parent company of the Company that occurs after the
Closing Date, plus (B) the cash proceeds of key man life insurance policies
received by the Company and the Restricted Subsidiaries after the Closing Date,
less (C) the amount of any Restricted Payments previously made pursuant to
clauses (A) and (B) of this clause (ix); and provided further that cancellation
of Indebtedness owing to the Company or any Restricted Subsidiary from any
future, present or former employees, directors, managers or consultants of the
Company, any direct or indirect parent company of the Company or any Restricted
Subsidiary in connection with a repurchase of Equity Interests of the Company or
any direct or indirect parent company of the Company will not be deemed to
constitute a Restricted Payment for purposes of this Section 5.02(c) or any
other provision of this Agreement.

(d) Investments. Neither the Company nor any Restricted Subsidiary will,
directly or indirectly, make or hold any Investments, except:

(i) Investments held by the Company or any of its Restricted Subsidiaries in the
form of Cash Equivalents;

(ii) Investments existing on the date hereof and listed on Schedule 5.02(d) (or
with respect to Investments in Equity Interests, listed on Schedule 4.01(l))
hereto and extensions, renewals, modifications, restatements or replacements
thereof; provided, that no such extension, renewal, modification or restatement
shall increase the amount of the original loan, advance or investment, except by
an amount equal to any premium or other reasonable amount paid in respect of the
underlying obligations and fees and expenses incurred in connection with such
replacement, renewal or extension;

(iii) advances to officers, directors and employees of the Company and its
Restricted Subsidiaries in an aggregate amount not to exceed $15,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

125



--------------------------------------------------------------------------------

(iv) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(v) Investments (including debt obligations and Equity Interests) received in
satisfaction of judgments or in connection with the bankruptcy or reorganization
of suppliers and customers of the Company and its Restricted Subsidiaries and in
settlement of delinquent obligations of, and other disputes with, such customers
and suppliers arising in the ordinary course of business;

(vi) Permitted Acquisitions;

(vii) Investments consisting of extensions of credit or endorsements for
collection or deposit in the ordinary course of business;

(viii) promissory notes and other similar non-cash consideration received by the
Company and its Restricted Subsidiaries in connection with dispositions not
otherwise prohibited under this Agreement;

(ix) Investments in Swap Contracts entered into in order to manage existing or
anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes;

(x) (A) Investments by the Company or its Restricted Subsidiaries in any Loan
Party or entity that becomes a Loan Party as a result of such Investment,
provided that, the amount of Investments by any Domestic Loan Party under this
clause (x)(A) in any Loan Party that is not a Domestic Loan Party shall be
subject to the applicable restriction in the definition of Liquidity Structures,
(B) Investments by any Group Member which is not a Loan Party in any other Group
Member which is also not a Loan Party and (C) Investments by any Loan Party in a
Group Member which is not a Loan Party in an aggregate amount not to exceed
$250,000,000 (exclusive of any amounts permitted pursuant to clause (A) above)
at any time (net of any returns of capital);

(xi) Guarantees of Leases and of other obligations not constituting Indebtedness
of the Company and its Restricted Subsidiaries entered into in the ordinary
course of business;

(xii) Investments by the Company or any of its Restricted Subsidiaries so long
as (x) the Net Total Leverage Ratio as of the end of the fiscal quarter
immediately preceding the date of such Investment, on a Pro Forma Basis, is at
least 0.25:1.00 less than the maximum Net Total Leverage Ratio otherwise then
required pursuant to Section 5.03, and (y) no Default or Event of Default has
occurred and is continuing or would result therefrom;

 

126



--------------------------------------------------------------------------------

(xiii) Investments by the Company and its Restricted Subsidiaries in an
aggregate amount not to exceed the Available Basket Amount on the date of such
Investment;

(xiv) Investments by the Company and its Restricted Subsidiaries made in cash in
an aggregate amount not to exceed $150,000,000 at any time outstanding; and

(xv) Investments constituting loans and advances among the Company and its
Restricted Subsidiaries for working capital and other ordinary course purposes
pursuant to, and in accordance with, the Liquidity Structures.

(e) Dispositions. Neither the Company nor any Restricted Subsidiary will make
any Disposition or enter into any agreement to make any Disposition, except:

(i) Dispositions of obsolete, worn out, damaged, surplus or otherwise no longer
used or useful machinery, parts, equipment or other assets no longer used or
useful in the conduct of the business of the Company or any of its Restricted
Subsidiaries in the ordinary course of business;

(ii) Dispositions of Cash Equivalents and inventory in the ordinary course of
business (including the sale, transfer or other disposition of overdue or
disputed accounts receivable, in connection with the compromise or collection
thereof) and the conversion of cash into Cash Equivalents and Cash Equivalents
into cash;

(iii) Dispositions of property subject to Events of Loss;

(iv) the sale or issuance of any Subsidiary’s Equity Interests to the Company or
any Restricted Subsidiary; provided that any Subsidiary Guarantor shall only
issue or sell its Equity Interests to the Company or another Loan Party;

(v) Dispositions by the Company to any Subsidiary, or by any Subsidiary to the
Company or to another Subsidiary of the Company; provided that if the transferor
is a Restricted Subsidiary, the transferee thereof must either be the Company or
a Restricted Subsidiary; provided, further that if the transferor is the Company
or a Guarantor, the transferee must be either the Company or a Guarantor;
provided, further that the immediately preceding proviso shall not be applicable
if either (i) (w) the transferor is a Domestic Loan Party and the transferee is
a Foreign Subsidiary that is not a Loan Party, (x) the assets being
transferred are Equity Interests in a Foreign Subsidiary and are being
transferred as part of a foreign subsidiary rationalization program effected in
good faith by the Company and (y) the transfer is made for fair market value as
determined by the Company in its reasonable discretion or (ii) (w) the
transferor is a Foreign Subsidiary that is Loan Party and the transferee is a
Foreign Subsidiary that is not a Loan Party, (x) the assets being
transferred are Equity Interests, (y) the transfer

 

127



--------------------------------------------------------------------------------

is made for cash consideration payable in immediately available funds and
(z) the transfer is made for fair market value as determined by the Company in
its reasonable discretion (it being understood and agreed that Dispositions may
be made between Loan Parties as part of a related series of transactions in
which the money or property being transferred ultimately is received by a Loan
Party; provided however, to the extent any “related series of transactions”, as
referred to in this Section 5.02(e)(v), involves a transaction with a Person
that is not a Loan Party, such transaction shall not adversely affect the
interests of the Lenders as determined by the Agent);

(vi) Dispositions that are Investments not prohibited by Section 5.02(d);

(vii) Dispositions of property or assets (A) with a fair market value (as
reasonably determined by the Company) of less than $5,000,000; and (B) with a
fair market value (as reasonably determined by the Company) of $5,000,000 or
more from a Loan Party to a Subsidiary that is not a Loan Party or to a joint
venture of a Loan Party, provided, that as of the date of such Disposition the
aggregate fair market value of all property and assets subject to such
Dispositions (reasonably determined by the Company at the time of such
Dispositions) pursuant to clause (B) of this clause (vii) during the term of
this Agreement does not exceed $50,000,000;

(viii) Dispositions of Unrestricted Subsidiaries;

(ix) Leases, subleases, licenses or sublicenses of assets or properties in the
ordinary course of business and which do not materially interfere with the
business of the Company and its Restricted Subsidiaries;

(x) Dispositions of IP Rights which, in the reasonable good faith determination
of the Borrower, are not material to the conduct of the business of the Company
and its Restricted Subsidiaries, the expiration and abandonment of IP Rights and
other transfers of IP Rights and copyrighted material in the ordinary course of
business or that are otherwise not material to the conduct of the business of
the Company and its Restricted Subsidiaries;

(xi) Dispositions of assets or properties to the extent that such assets or
properties are exchanged for credit against the purchase price of similar
replacement assets or properties or the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement assets or
properties, in each case, in the ordinary course of business;

(xii) termination of Swap Contracts;

(xiii) other Dispositions by the Company and its Restricted Subsidiaries;
provided that (A) at the time of such Disposition, no Event of Default has
occurred and is continuing (or would result therefrom), (B) the aggregate book

 

128



--------------------------------------------------------------------------------

value of all property Disposed of in reliance on this clause (xiii) in any
Fiscal Year shall not exceed 15% of the Company’s Consolidated Net Tangible
Assets, as determined as of the last day of the preceding Fiscal Year, and
(C) with respect to any Disposition or series of related Dispositions with an
aggregate sale price in excess of $10,000,000, at least 75% of the consideration
received for each such Disposition or series of related Dispositions shall be in
the form of cash or Cash Equivalents;

(xiv) any other Disposition identified prior to the Second Restatement Effective
Date and set forth on Schedule 5.02(e) hereto;1

(xv) sales of any receivables in connection with Permitted Receivables
Financings permitted pursuant to Section 5.02(b)(xi) with a total aggregate
maximum facility size not to exceed $300,000,000 (or the Equivalent thereof at
the time of incurrence); and

(xvi) sales of receivables (other than as part of a Permitted Receivables
Financing) so long as (A) no Default or Event of Default has occurred and is
continuing or would result therefrom, (B) each such sale is for cash which is
paid at the time of such sale, (C) each such receivable sold is not past due,
and (D) following such sale, such receivable is no longer recourse to the
Company or any of its Subsidiaries.

(f) Fundamental Changes. The Company will not, and will not permit any of the
Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(i) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary of the Company or any other Person may be
merged, amalgamated or consolidated with or into the Company or any Borrower;
provided that (A) the Company or such Borrower shall be the continuing or
surviving entity or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not the Company or such Borrower (such other
Person, the “Successor Borrower”), (1) the Successor Borrower shall, as the case
may be, be an entity organized or existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof or in the
case of a Borrower that is a Foreign Subsidiary, under the law of the
jurisdiction where the relevant Borrower that is a Foreign Subsidiary was
organized, (2) the Successor Borrower shall expressly assume all the obligations
of the Company or such Borrower under this Agreement and the other Loan
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Agent, (3) each Guarantor, unless it is the other

 

1 

Note: Disposition schedule to be updated per Term Sheet.

 

129



--------------------------------------------------------------------------------

party to such merger or consolidation, shall have by a supplement to the
Guaranty confirmed that its guaranty thereunder shall apply to any Successor
Borrower’s obligations under this Agreement, (4) each Subsidiary grantor and
each Subsidiary pledgor, unless it is the other party to such merger or
consolidation, shall have by a supplement to any applicable Collateral Document,
affirmed that all of its obligations thereunder shall still apply and (5) the
Successor Borrower shall have delivered to the Agent an officer’s certificate
stating that such merger or consolidation and such supplements preserve the
enforceability of the Guaranty and the perfection and priority of the Liens
under the applicable Collateral Documents (it being understood that if the
foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Company or such Borrower, as applicable, under this
Agreement);

(ii) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary of the Company (other than any Subsidiary
that is a Borrower) or any other Person may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of the Company (other
than any Subsidiary that is a Borrower), provided that (i) in the case of any
merger, amalgamation or consolidation involving one or more Restricted
Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or surviving
Person or (B) the Company shall take all steps necessary to cause the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than a Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the
case of any merger, amalgamation or consolidation involving one or more
Guarantors, a Guarantor shall be the continuing or surviving Person or the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Guarantor) shall, execute a supplement to the Guaranty and the
relevant Collateral Documents in form and substance reasonably satisfactory to
the Agent in order to become a Guarantor and pledgor, mortgagor and grantor, as
applicable, thereunder for the benefit of the Secured Parties, (iii) no Default
or Event of Default has occurred and is continuing or would result from the
consummation of such merger, amalgamation or consolidation and (iv) the Company
shall have delivered to the Agent an officers’ certificate stating that such
merger, amalgamation or consolidation and any such supplements to any Collateral
Document preserve the enforceability of the Guaranties and the perfection and
priority of the Liens under the applicable Collateral Documents;

(iii) any Restricted Subsidiary that is not a Loan Party may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Company or any other Restricted Subsidiary;

(iv) any Subsidiary may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any Loan Party,
provided that the consideration for any such disposition by any Person other
than a Guarantor shall not exceed the fair value of such assets;

 

130



--------------------------------------------------------------------------------

(v) any Restricted Subsidiary may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;

(vi) to the extent that no Default or Event of Default would result from the
consummation of such disposition or investment, the Company and the Restricted
Subsidiaries may consummate a merger, dissolution, liquidation, consolidation,
investment or disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 5.02(e) or an Investment permitted pursuant to
Section 5.02(d);

(vii) the Company and the Restricted Subsidiaries may consummate a Disposition
constituting the sale of manufacturing facilities and related assets, in
connection with establishing outsourcing arrangements providing substantially
similar functionality; and

(viii) any other transaction set forth on Schedule 5.02(e) may be consummated;

provided, however, except as permitted by Section 5.02(e)(x)(v),
Section 5.02(e)(xiv) or Section 5.02(f)(vii), neither the Company nor any
Domestic Subsidiary will convey, sell, lease, assign, transfer or otherwise
dispose of (collectively, a “transfer”) any of its property, business or assets
(including, without limitation leasehold interests), whether now owned or
hereafter acquired, to any Foreign Subsidiary, except to the extent that such
transfer or series of related transfers (A) individually or in the aggregate,
would not reasonably be expected to materially and adversely affect the
business, results of operations or financial condition of the Company and its
Subsidiaries taken as a whole, (B) are made for cash consideration payable in
immediately available funds (provided that this clause (B) shall not apply to
any transfer of Equity Interest for which reasonable equivalent non-cash value
is given), and (C) are made for consideration equal to the value of the asset or
assets that would be attributed to such asset or assets being transferred by an
independent and unaffiliated third party purchasing such assets in an
arms-length sale transaction as of such date, as determined in good faith by the
Company.

(g) Change in Nature of Business. The Company will not, and will not permit any
of its Restricted Subsidiaries to, engage in any business other than the
businesses in which the Company and its Subsidiaries, taken as a whole, are
engaged on the Second Restatement Effective Date, plus extensions and expansions
thereof, and businesses and activities ancillary or complimentary thereto.

(h) Transactions with Affiliates. Neither any Loan Party nor any Restricted
Subsidiary will effect any transaction with any Affiliate of the Company that is
not a Restricted Subsidiary, having a value, or for consideration having a
value, in excess of $50,000,000 unless the board of directors (or the person
duly authorized to perform similar functions) of the Company or such Restricted
Subsidiary shall make a good faith determination that the terms of such
transaction are, taken as a whole, no less favorable to the Company or such
Restricted Subsidiary, as the case may be, than would at the time be obtainable
for a comparable transaction in arms-length dealing with an unrelated third

 

131



--------------------------------------------------------------------------------

party; provided, however, that this Section 5.02(h) shall not apply to
(i) overhead and other ordinary course allocations of costs and services on a
reasonable basis, (ii) allocations of tax liabilities and other tax-related
items among the Company and its Affiliates based principally upon the financial
income, taxable income, credits and other amounts directly related to the
respective parties, to the extent that the share of such liabilities and other
items allocable to the Company and its Restricted Subsidiaries shall not exceed
the amount that such Persons would have been responsible for as a direct
taxpayer and (iii) any Investment permitted by Section 5.02(d) or any Restricted
Junior Payment permitted by Section 5.02(l), and (iv) the Liquidity Structure;
provided, further, that this provision shall not permit Dispositions, sales,
loans, leases, assignments, transfers or other dispositions to any Foreign
Subsidiary which is otherwise restricted under any other provisions of this
Section 5.02.

(i) Speculative Hedging Activities. Neither the Company nor any Restricted
Subsidiary will enter into any Swap Contracts other than in the ordinary course
of business for non-speculative purposes and consistent with sound business
practice.

(j) Sales and Leasebacks. Except as set forth on Schedule 5.02(j), neither any
Loan Party nor any Restricted Subsidiary will (i) become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property, whether now owned or hereafter acquired (A) which such Loan Party has
sold or transferred or is to sell or transfer to any other Person (other than
another Loan Party) or (B) which such Loan Party intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by a Loan Party to any Person (other than another Loan
Party) in connection with such lease, or (ii) create, incur, assume or suffer to
exist any obligations as lessee under operating leases or agreements to lease
having an original term of one year or more that would cause the direct and
contingent liabilities of the Company and its Subsidiaries, on a consolidated
basis, in respect of all such obligations to exceed $50,000,000 payable in any
period of 12 consecutive months; provided that nothing in this Section 5.02(j)
shall be construed to prevent the obligations described herein from being
incurred pursuant to Section 5.02(b)(x) (to the extent such obligations could
otherwise be incurred pursuant to Section 5.02(b)(x)).

(k) Negative Pledge. Neither any Loan Party nor any Restricted Subsidiary will
enter into or suffer to exist, or permit any of its Restricted Subsidiaries to
enter into or suffer to exist, any agreement prohibiting, restricting or
conditioning the creation, maintenance, reapplication or assumption of any Lien
on the Collateral securing the Obligations pursuant to the Collateral Documents,
except (i) agreements in favor of the Secured Parties, (ii) agreements governing
Indebtedness or other arrangements secured by Liens permitted under
Section 5.02(a)) so long as such restrictions extend only to (x) the property
acquired with or subject to such Indebtedness or (y) the property subject to
such other arrangements, as the case may be, (iii) agreements in existence on
the Closing Date and set forth on Schedule 5.02(k) including any renewals,
extensions or replacements of such agreements on terms not materially less
favorable to the interests of the Lenders than those in effect on the date of
this Agreement, (vi) purchase money obligations for property acquired in the
ordinary course of business, (v) pursuant to any requirement of law or any
applicable rule, regulation or order, (vi) any agreement or other

 

132



--------------------------------------------------------------------------------

instrument of a Person acquired by or merged or consolidated with or into the
Company or any Restricted Subsidiary, or of an Unrestricted Subsidiary that is
designated a Restricted Subsidiary, or that is assumed in connection with the
acquisition of assets from such Person, in each case that is in existence at the
time of such transaction (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or
designated, (vii) contracts for the sale of assets, including customary
restrictions with respect to a Subsidiary of the Company pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all of the capital stock or assets of such Subsidiary,
(viii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business, (ix) customary
provisions in joint venture agreements or arrangements and other similar
agreements or arrangements relating solely to such joint venture, (x) customary
provisions contained in leases, sub-leases, licenses, sub-licenses or similar
agreements, in each case, entered into in the ordinary course of business,
(xi) restrictions created in connection with any Permitted Receivables Financing
that, in the good faith determination of the Company, are necessary or advisable
to effect such Permitted Receivables Financing, and (xii) agreements relating to
Liquidity Structures to which the Agent, any Co-Documentation Agent, any
Co-Syndication Agent or any Affiliate of any of the aforementioned is a party.

(l) Restricted Junior Payments. Neither any Loan Party nor any Restricted
Subsidiary will, or will permit any of their Restricted Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment, except:

(i) the Company may make Restricted Junior Payments so long as (A) the Net Total
Leverage Ratio as of the end of the fiscal quarter immediately preceding the
date of such Restricted Junior Payment, on a Pro Forma Basis, is less than the
Net Total Leverage Ratio then required pursuant to Section 5.03, and (B) the
Company is Liquidity Test Compliant both before and, on a Pro Forma Basis, after
the consummation of any such Restricted Junior Payment;

(ii) the Company may make Restricted Junior Payments in cash in an aggregate
amount not to exceed the Available Basket Amount on the date of such Restricted
Junior Payment;

(iii) the Company may make Restricted Junior Payments by the conversion of the
applicable Indebtedness to common equity of the Company or Qualified Preferred
Equity of the Company, applying the Net Cash Proceeds of the issuance of such
common equity or such Qualified Preferred Equity to the payment of such
Indebtedness or exchanging such Indebtedness solely for such common equity or
such Qualified Preferred Equity or Subordinated Indebtedness of the Company; and

(iv) the Company may make other Restricted Junior Payments in cash in an
aggregate amount not to exceed $125,000,000 during the term of this Agreement.

 

133



--------------------------------------------------------------------------------

(m) Capital Increase. The Company and the Loan Parties shall procure that the
stated share capital of (i) any Loan Party incorporated in Germany as a limited
liability company (Gesellschaft mit beschränkter Haftung) or (ii) any general
partner of a Loan Party which is established in Germany as a limited liability
partnership or a partnership (GmbH & Co. KG / GmbH & Co. oHG) will not be
increased without the prior written consent of the Agent.

Notwithstanding anything in this Agreement to the contrary, (i) during any
period of time that (A) the Covenant Ratings Condition has been satisfied and,
as of the applicable date of determination, has remained satisfied for an
uninterrupted period of at least 30 consecutive days, and (B) no Event of
Default has occurred and is continuing (the simultaneous occurrence of both of
the events described in the foregoing clauses (A) and (B) being collectively
referred to as a “Covenant Suspension Event”), the Company and the Restricted
Subsidiaries will not be required comply with the terms of Sections 5.02(c),
5.02(d), 5.02(e), 5.02(j) and 5.02(l) collectively, the “Suspension Covenants”),
and (ii) during any period of time when a Covenant Suspension Event shall have
occurred and be continuing and the Interest Coverage Ratio is greater than or
equal to 2.00:1.00 (as determined on a Pro Forma Basis, giving effect to each
anticipated indebtedness incurrence event, as of the end of the fiscal quarter
immediately preceding such date), the Company and the Restricted Subsidiaries
will not be required to comply with the terms of clauses (i) through (xi) of
Section 5.02(b) (but, for the avoidance of doubt, will still be required to
comply with the proviso at the end of Section 5.02(b)) (the “Suspension Debt
Covenant”). In the event that the Company and the Restricted Subsidiaries are
not required to comply with the Suspension Covenants or the Suspension Debt
Covenant for any period of time as a result of the foregoing, and on any
subsequent date (the “Reversion Date”) the Covenant Ratings Condition is not
satisfied (or in the case of the Suspension Debt Covenant, the Interest Coverage
Ratio shall be less than 2.00:1.00 as of such date), then the Company and the
Restricted Subsidiaries will thereafter again be required to comply with the
Suspension Covenants, and the Suspension Debt Covenant with respect to any
future events or transactions. Notwithstanding that the Suspension Covenants and
the Suspension Debt Covenant may be reinstated, no Default, Event of Default or
breach of any kind shall be deemed to exist under any Loan Document with respect
to the Suspension Covenants or Suspension Debt Covenant, as the case may be, and
none of the Company or any of its Subsidiaries shall bear any liability for any
actions taken or events occurring during the Suspension Period, or any actions
taken at any time pursuant to any contractual obligation arising prior to the
Reversion Date, as a result of a failure to comply with the Suspension Covenants
or the Suspension Debt Covenant during the Suspension Period (or upon
termination of the Suspension Period or after that time based solely on events
that occurred during the Suspension Period); provided, that all prepayment
obligations contained herein that make reference to any Suspension Covenant
shall survive regardless of the occurrence of a Covenant Suspension Event.

SECTION 5.03 Company Net Total Leverage Ratio. So long as any Advance or Letter
of Credit shall remain outstanding or any Lender shall have any Commitment
hereunder, the Company will not permit the Net Total Leverage Ratio for any Test
Period ending on the last day of a fiscal quarter set forth below to be greater
than the ratio set forth opposite

such Test Period below:

 

134



--------------------------------------------------------------------------------

Fiscal Quarter Ending

  

Net Total Leverage Ratio

September 30, 2014    4.75:1.00 December 31, 2014    4.75:1.00 March 31, 2015   
4.75:1.00 June 30, 2015    4.75:1.00 September 30, 2015    4.75:1.00
December 31, 2015    4.50:1.00 March 31, 2016    4.50:1.00 June 30, 2016   
4.50:1.00 September 30, 2016    4.50:1.00 December 31, 2016    4.50:1.00
March 31, 2017    4.50:1.00 June 30, 2017    4.50:1.00 September 30, 2017   
4.50:1.00 December 31, 2017    4.50:1.00 March 31, 2018    4.50:1.00
June 30, 2018    4.50:1.00 September 30, 2018    4.50:1.00 December 31, 2018   
4.50:1.00 March 31, 2019    4.50:1.00 June 30, 2019 and thereafter    4.50:1.00

provided, that the maximum Net Total Leverage Ratio permitted for the purpose of
determining compliance with this Section 5.03 shall be increased by 0.25:1.00
for the first four full fiscal quarters following the consummation of a Material
Acquisition, without duplication (for the avoidance of doubt, no such increase
in the maximum permitted Net Total Leverage Ratio pursuant to this proviso shall
be used in any calculation of the Net Total Leverage Ratio and/or determination
of compliance with this Section 5.03 for purposes of any provision of
Section 5.02); provided, further, that at all times following satisfaction of
the Collateral Ratings Condition and the release of the Collateral pursuant to
Section 9.17(a) hereof, and notwithstanding anything to the contrary in this
Section 5.03, the Company will not permit the Net Total Leverage Ratio for any
Test Period to be greater than 3.50:1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Payments. Any Borrower shall (i) default in the payment when due of any
payment of principal of its Advances or Notes or (ii) default, and such default
shall continue unremedied for at least five Business Days, of any payment of
interest on its Advances or Notes, of any fees or other amounts owing by it
hereunder or thereunder; or

 

135



--------------------------------------------------------------------------------

(b) Representations, etc. Any representation, warranty or statement made by any
Borrower herein or in any other Loan Document or in any certificate delivered
pursuant hereto or thereto shall prove to have been, when made, untrue in any
material respect; or

(c) Covenants. Any Borrower shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Sections 5.01(a)(iv)(A), 5.01(d), 5.01(i), 5.02 (other than subsections (f) or
(g) thereof) or 5.03, or (ii) default in the due performance or observance by it
of any term, covenant or agreement (other than those referred to in
Sections 6.01(a) or (b) and clause (i) of this Section 6.01(c) and other than
Section 5.03 but including Sections 5.02(f) and (g)) contained in this Agreement
and such default described in this clause (ii) shall continue unremedied for a
period of 30 days after written notice to the Company by the Agent or the
Required Lenders; or

(d) Default Under Other Agreements. (i) The Company or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the Notes)
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created or (y) default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Notes) or contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause (determined without regard to whether any
notice is required), any such Indebtedness to become due prior to its stated
maturity, or (ii) any Indebtedness of the Company or any of its Subsidiaries
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled or other mandatory required prepayment or by reason of
optional prepayment or tender by the issuer at its discretion, prior to the
stated maturity thereof; provided that it shall not constitute an Event of
Default pursuant to this clause (d) unless the aggregate amount of all
Indebtedness referred to in clauses (i) and (ii) above exceeds $85,000,000 at
any one time; or

(e) Bankruptcy, etc. The Company or any of its Material Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”) or, in the case of a Foreign Subsidiary, any
similar proceedings in the jurisdiction or state under the laws of which such
Foreign Subsidiary is organized; or an involuntary case is commenced against the
Company or any of its Material Subsidiaries, and the petition is not dismissed
within 60 days, after commencement of the case; or a custodian (as defined in
the Bankruptcy Code) or similar officer is appointed for, or takes charge of,
all or substantially all of the property of the Company or any of its Material
Subsidiaries, or the Company or any of its Material Subsidiaries commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
of its Material Subsidiaries, or there is commenced against the Company or any
of its Material Subsidiaries any such

 

136



--------------------------------------------------------------------------------

proceeding which remains undismissed for a period of 60 days, or the Company or
any of its Material Subsidiaries is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the Company or any of its Material Subsidiaries suffers any appointment of
any custodian or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or the Company or any
of its Material Subsidiaries makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Company or any of its
Material Subsidiaries for the purpose of effecting any of the foregoing; or any
Material Subsidiary having its center of main interests in Germany is unable to
pay its debts when they fall due (zahlungsunfähig) or over-indebted
(überschuldet) within the meaning of sect. 17 or 19 of the German Insolvency
Code, or any third party has filed for the opening of insolvency proceedings
with respect to such Material Subsidiary unless such filing is obviously
frivolous (offensichtlich rechtsmissbräuchlich) and is dismissed by the relevant
insolvency court within 14 days, or the managing directors of such Material
Subsidiary have filed for the opening of insolvency proceedings; or any Material
Subsidiary incorporated in Australia (i) is unable to pay all of its debts as
and when they become due and payable or is otherwise presumed to be insolvent
under the Corporations Act, (ii) is in liquidation, in provisional liquidation,
under administration or wound up or has had a Controller (as defined in the
Corporations Act) appointed to its property or (iii) is subject to any
arrangement, assignment, moratorium or composition, protected from creditors
under any statute or dissolved (in each case, other than to carry out a
reconstruction or amalgamation while solvent on terms approved by the Agent); or

(f) ERISA. (i) any Reportable Event shall have occurred with respect to a Plan
and the sum (determined as of the date of occurrence of such Reportable Event)
of the Insufficiency of such Plan and the Insufficiency of any and all other
Plans with respect to which a Reportable Event shall have occurred and then
exist (or the liability of the Borrowers and the ERISA Affiliates related to
such Reportable Event) would reasonably be expected to have a Material Adverse
Effect;

(ii) any Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount that, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Borrowers and the ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), would reasonably be expected to have a Material Adverse Effect;

(iii) any Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
Reorganization, Insolvent or has been determined to be in “endangered” or
“critical” status within the meaning of Section 432 of the Internal Revenue Code
or Section 305 of ERISA, and as a result of such Reorganization, insolvency or
determination, the aggregate annual contributions of the Borrowers and the ERISA
Affiliates to all Multiemployer Plans that are then in Reorganization, Insolvent
or in endangered or critical status have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
Reorganization, insolvency or determination occurs would reasonably be expected
to have a Material Adverse Effect; and

 

137



--------------------------------------------------------------------------------

(iv) a Canadian Pension Event shall occur which would reasonably be expected to
have a Material Adverse Effect.

(g) Judgments. One or more judgments or decrees shall be entered against the
Company or any of its Subsidiaries involving in the aggregate for the Company
and its Subsidiaries a liability (not paid or fully covered by insurance) of
$85,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or

(h) Guaranty. Article VII hereof, the Subsidiary Guaranties or any material
provision thereof shall cease to be in full force or effect, or the Company or
any Subsidiary Guarantor or any Person acting by or on behalf of the Company or
any Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under Article VII hereof or the Subsidiary Guaranties, as the case
may be; or

(i) Change of Control. A Change of Control shall occur; or

(j) (i) any Lien purported to be created under any Collateral Document shall
cease to be a valid and perfected Lien on Collateral with aggregate fair market
value of at least $85,000,000 with the priority required by the applicable
Collateral Document, or any Lien purported to be created under any Collateral
Document shall be asserted by any Loan Party not to be a valid and perfected
Lien on any Collateral with the priority required by the applicable Collateral
Document, except (i) as a result of the release of a Loan Party or the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents or (ii) as a result of the Agent’s failure to maintain
possession of any stock certificates, promissory notes or other instruments
delivered to it under the Collateral Agreement; or

(ii) (A) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the documentation governing any subordinated obligations of any Loan
Party, or (B) the subordination provisions thereunder shall be invalidated or
otherwise cease, or shall be asserted in writing by any Loan Party to be invalid
or to cease, to be legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their terms;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender pursuant to Section 2.02(b) or by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrowers, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon such
Advances, all such interest and all such amounts

 

138



--------------------------------------------------------------------------------

shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under the Bankruptcy
Code, (A) the obligation of each Lender to make Advances (other than Advances to
be made by a Lender pursuant to Section 2.02(b) or by an Issuing Bank or a
Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue Letters of
Credit shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

Solely for the purposes of determining whether an Event of Default has occurred
under clause (d), (e) or (g) of Section 6.01, any reference in any such
clause to any Subsidiary shall be deemed not to include any Immaterial
Subsidiary affected by any event or circumstance referred to in any such clause.

SECTION 6.02 Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Company to, and forthwith upon such demand the Company
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other reasonable arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under the Bankruptcy
Code, (A) the obligation of the Borrowers to pay to the Agent on behalf of the
Lenders in same day funds at the Agent’s office designated in such demand, for
deposit in the L/C Cash Deposit Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers.
If at any time the Agent reasonably determines that any funds held in the L/C
Cash Deposit Account are subject to any right or interest of any Person other
than the Agent and the Lenders or that the total amount of such funds is less
than the aggregate Available Amount of all Letters of Credit, the Borrowers
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that are free and clear
of any such right and interest. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Deposit Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
law, and if so applied, then such reimbursement shall be deemed a repayment of
the corresponding Advance in respect of such Letter of Credit. After all such
Letters of Credit shall have expired or been fully drawn upon and all other
obligations of the Borrowers hereunder and under the Notes shall have been paid
in full, the balance, if any, in such L/C Cash Deposit Account shall be promptly
returned to the Company.

 

139



--------------------------------------------------------------------------------

ARTICLE VII

GUARANTY

SECTION 7.01 Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of each other Borrower now or hereafter existing
under or in respect of (i) this Agreement or any Notes (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise, (ii) Cash
Management Obligations and (iii) Swap Obligations (all such obligations referred
to clause (i), (ii) and (iii) being the “Guaranteed Obligations”), and agrees to
pay all reasonable and documented out-of-pocket expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any Lender in
enforcing any rights under this Guaranty. Without limiting the generality of the
foregoing, the Company’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any other Borrower to
the Agent or any Lender under or in respect of this Agreement or any Notes but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other
Borrower.

SECTION 7.02 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under each applicable Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.02 for the maximum amount of such liability that can
be hereby or thereby incurred without rendering its obligations under this
Section 7.02, or otherwise under such Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until a discharge or release of
the (i) Guaranteed Obligations, (ii) the “Guaranteed Obligations” (as defined in
the Foreign Subsidiary Guaranty), (iii) the “Guaranteed Obligations” (as defined
in the US Subsidiary Guaranty), and (iv) all guaranteed obligations under each
other Guaranty. Each Qualified ECP Guarantor intends that this Section 7.02
constitutes, and this Section 7.02 shall be deemed to constitutes, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 7.03 Guaranty Absolute. The Company guarantees payment of the Guaranteed
Obligations strictly in accordance with the terms of this Agreement and any
Notes, regardless of any law, regulation or order now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Agent or any
Lender with respect thereto. The obligations of the Company under or in respect
of this Guaranty are independent of the Guaranteed Obligations or any other
obligations of any other Borrower under or in respect of this Agreement and any
Notes, and a separate action or actions may be brought and prosecuted against
the Company to enforce this Guaranty, irrespective of whether any action is
brought against any other Borrower or whether any other Borrower is joined in
any such action or actions. The liability of the Company under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and the
Company hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of this Agreement, the Notes or any
agreement or instrument relating thereto;

 

140



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Borrower under or in respect of this Agreement and any Notes, or any
other amendment or waiver of or any consent to departure from this Agreement or
any Note, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Borrower or
any of its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any other collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement and any Notes or any other
assets of any Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver this any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any other Borrower or
otherwise, all as though such payment had not been made.

SECTION 7.04 Waivers and Acknowledgments. The Company hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance,

 

141



--------------------------------------------------------------------------------

presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Guaranty and any requirement that the Agent
or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.

(a) The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(b) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any of the other Borrower, any other guarantor or any
other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.

(c) The Company hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Borrower or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.

(d) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and any Notes and that the waivers set forth in Section 7.03 and this
Section 7.04 are knowingly made in contemplation of such benefits.

SECTION 7.05 Subrogation. The Company hereby unconditionally and irrevocably
agrees until the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty and the
last-occurring Termination Date not to exercise any rights that it may now have
or hereafter acquire against any other Borrower or any other insider guarantor
that arise from the existence, payment, performance or enforcement of the
Company’s obligations under or in respect of this Guaranty, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Agent or any Lender against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the last-occurring Termination Date,
such amount shall be received and held in trust for the benefit

 

142



--------------------------------------------------------------------------------

of the Agent and the Lenders, shall be segregated from other property and funds
of the Company and shall forthwith be paid or delivered to the Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of this Agreement and any Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Company shall make payment to the Agent or any Lender of all or any part
of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash
and (iii) the last-occurring Termination Date shall have occurred, the Agent and
the Lenders will, at the Company’s request and expense, execute and deliver to
the Company appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Company of
an interest in the Guaranteed Obligations resulting from such payment made by
the Company pursuant to this Guaranty.

SECTION 7.06 Subordination. The Company hereby subordinates any and all debts,
liabilities and other obligations owed to the Company by each other Borrower
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 7.06:

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), the Company may receive
regularly scheduled payments from any other Borrower on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), however, unless the Required
Lenders otherwise agree, the Company shall not demand, accept or take any action
to collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Borrower, the Company agrees that the Agent
and the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Company receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default, the Company shall, if the Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Agent and the Lenders and deliver such payments to the Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of the Company under the other provisions
of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of

 

143



--------------------------------------------------------------------------------

any Event of Default, the Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of the Company, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
the Company (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Agent for application to the Guaranteed Obligations (including any and
all Post Petition Interest).

SECTION 7.07 Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty (other than the Cash Management Obligations
and the Swap Obligations) and (ii) the last-occurring Termination Date, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and any Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07. In the event that a transfer by the
Agent or any Lender of its rights and/or obligations under this Agreement (and
any relevant Loan Documents) occurred or was deemed to occur by way of novation,
the Secured Parties explicitly agree that all securities and guarantees created
under any Loan Documents shall be preserved for the benefit of the new Lender
and the other Secured Parties in accordance with the provisions of article 1278
of the Luxembourg Civil Code. The Company shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Agent and the Lenders.

ARTICLE VIII

THE AGENT

SECTION 8.01 Authorization and Action. (a) Each Lender (in its capacities as a
Lender, Swing Line Bank and/or Issuing Bank, as applicable) hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents,
including as collateral agent for such Lender and the other Secured Parties
under the Collateral Documents as are delegated to the Agent by the terms hereof
and the other Loan Documents, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrowers pursuant
to the terms of this Agreement.

 

144



--------------------------------------------------------------------------------

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender,
Swing Line Bank and Issuing Bank, as applicable) hereby appoints and authorizes
the Agent to act as the agent of such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto (including, but not limited to, execution,
amendment, transfer, termination and renewal of Collateral Documents, and
application for registration of creation, transfer and release of Lien on any
Collateral).

(c) Each Lender (in its capacities as a Lender, Swing Line Bank and Issuing
Bank, as applicable) irrevocably authorizes each of the Agent, at its option and
in its discretion, (i) to release any Lien on any property granted to or held by
the Agent under any Loan Document (A) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration, termination or Cash Collateralization of all
Letters of Credit, (B) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (C) if
approved, authorized or ratified in writing in accordance with Section 9.01
hereof, (ii) to release any Guarantor from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and (iii) to subordinate any Lien on any property granted
to or held by the Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 5.02(a)(ii). Upon request by the
Agent at any time, the Required Lenders will confirm in writing the Agent’s
authority to release its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Loan Documents.

SECTION 8.02 Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Indebtedness resulting therefrom until the
Agent receives and accepts an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.07; (ii) may consult with legal counsel (including counsel for the
Company), independent public accountants and other experts selected by it and
shall not be liable for any action reasonably taken or omitted to be taken in
good faith by it in accordance with the reasonable advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of any Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of any Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier
or telegram) believed by it to be genuine and signed or sent by the proper party
or parties.

 

145



--------------------------------------------------------------------------------

SECTION 8.03 Bank of America and Affiliates. With respect to its Commitments,
the Advances made by it and the Note issued to it, Bank of America shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Bank of America
in its individual capacity. Bank of America and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Company, any of its Subsidiaries and any Person who may do business
with or own securities of the Company or any such Subsidiary, all as if Bank of
America were not the Agent and without any duty to account therefor to the
Lenders. The Agent shall have no duty to disclose any information obtained or
received by it or any of its Affiliates relating to the Company or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as Agent.

SECTION 8.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any Joint Lead Arranger or
any Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any Joint Lead Arranger, or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

SECTION 8.05 Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not reimbursed by a Borrower), from and against such
Lender’s Ratable Share (determined at the time indemnification is sought
hereunder) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence, bad faith or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its Ratable Share (determined at
the time indemnification is sought hereunder) of any out-of-pocket expenses
(including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by a Borrower.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Company) from and against such Lender’s Ratable
Share

 

146



--------------------------------------------------------------------------------

(determined at the time indemnification is sought hereunder) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against any such Issuing Bank in any way
relating to or arising out of this Agreement or any action taken or omitted by
such Issuing Bank hereunder or in connection herewith; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Issuing Bank’s gross negligence, bad faith or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse any such Issuing Bank promptly upon demand for its Ratable Share
(determined at the time indemnification is sought hereunder) of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Company under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Company. In the case of
any investigation, litigation or proceeding to which this
Section 8.05(b) applies, such indemnity shall be effective whether any such
investigation, litigation or proceeding is brought by an Issuing Bank, any
Lender or a third party.

(c) The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any Issuing Bank for such other
Lender’s Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Company or any Borrower.

SECTION 8.06 Appointment as Agent and Administrator in Relation to German
Collateral. (a) In relation to the German Collateral, the Agent shall:

(i) hold, administer and (subject to the same having become enforceable and to
the terms of this Agreement) realise any such German Collateral which is
Collateral transferred or assigned (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted under a non-accessory security right (nicht akzessorische
Sicherheit) to it in its own name as trustee (treuhänderisch) for the benefit of
the Secured Parties; and

(ii) administer and (subject to the same having become enforceable and to the
terms of this Agreement) realise in the name of and on behalf of the Secured
Parties any German Collateral which is pledged (Verpfändung) or otherwise
transferred to any Secured Party under an accessory security right
(akzessorische Sicherheit) in the name and on behalf of the Secured Parties.

(b) Each Secured Party (other than the Agent) hereby authorises the Agent to
accept as its representative (Stellvertreter) any pledge or other creation of
any accessory security right made to such Secured Party in relation to the Loan
Documents and to act and execute on its

 

147



--------------------------------------------------------------------------------

behalf as its representative (Stellvertreter), subject to the terms of the Loan
Documents, amendments or releases of, accessions and alterations to, and to
carry out similar dealings with regard to any German Collateral Document which
creates a pledge or any other accessory security right (akzessorische
Sicherheit).

(c) Each Secured Party which becomes a party to any Loan Document ratifies and
approves all acts and declarations previously done by the Agent on such Secured
Party’s behalf (including for the avoidance of doubt the declarations made by
the Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht)) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Secured Party in respect of the German
Collateral Documents.

(d) Each relevant Loan Party and the Company and each relevant Secured Party
agrees that the German Collateral Documents shall be subject to the terms of
this Agreement.

(e) The Agent shall and is hereby authorised by each of the Secured Parties (and
to the extent it may have any interest therein, every other party hereto) to
execute on behalf of itself and each other party hereto where relevant without
the need for any further referral to, or authority from, any other Person all
necessary releases or confirmations of any security created under the German
Collateral Documents in relation to the disposal of any asset which is permitted
under the German Collateral Documents or consented or agreed upon in accordance
with the Loan Documents.

(f) Each Secured Party hereby irrevocably authorises the Agent to act on its
behalf and if required under applicable law, or if otherwise appropriate, in its
name and on its behalf in connection with the preparation, execution and
delivery of the German Collateral Documents and the perfection and monitoring of
the German Collateral, including but not limited to, any share pledge, mortgage,
assignment or transfer of title for security purposes. The Agent is authorised
to make all statements necessary or appropriate in connection with the foregoing
sentence.

(g) Each of the Loan Parties and the Secured Parties hereby relieves the Agent,
in each case to the extent legally possible, from the restrictions pursuant to
section 181 of the German Civil Code (Bürgerliches Gesetzbuch BGB) or any
comparable provision under any other jurisdiction restricting self-dealing
and/or representing several parties at the same time in order to enable the
Agent to perform its duties and obligations as Agent hereunder. A Loan Party
which is barred by its constitutional documents or by-laws from granting such
exemption shall notify the Agent accordingly.

(h) It is hereby agreed that, in relation to any jurisdiction the courts of
which would not recognise or give effect to the trust expressed to be created by
this Section 8.06 (Appointment as Agent and administrator in relation to German
Collateral), the relationship of the Secured Parties to the Agent in relation to
any German Collateral shall be construed as one of principal and agent but, to
the extent permissible under the laws of such jurisdiction, all the other
provisions of this by this Section 8.06 (Appointment as Agent and administrator
in relation to German Security Collateral) shall have full force and effect
between the Parties.

 

148



--------------------------------------------------------------------------------

SECTION 8.07 Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Company. Upon any such resignation or
removal, the Required Lenders shall, with the Company’s consent (not to be
unreasonably withheld, conditioned or delayed), have the right to appoint a
successor Agent; provided that such successor shall, be (x) a U.S. Person, a
branch of a non-U.S. bank treated as a U.S. Person in accordance with Treasury
Regulation section 1.1441-1(b)(2)(iv) (or, in each case, an Affiliate thereof
which is a U.S. Person) and (y) treated as a financial institution pursuant to
Treasury Regulation section 1.1441-1(b)(2). If no successor Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent (or if the
Company shall not have consented to a successor Agent selected by the Required
Lenders during such 30 day period), then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Agent is (without taking into
account any provision in the definition of “Defaulting Lender” requiring notice
from the Agent or any other party) a Defaulting Lender, the Required Lenders
(determined after giving effect to Section 9.01) may by notice to the Company
and such Person remove such Person as Agent and appoint a replacement Agent
hereunder with the consent of the Company (such consent not to be unreasonably
withheld), provided that (i) such removal shall, to the fullest extent permitted
by applicable law, in any event become effective if no such replacement Agent is
appointed hereunder within 30 days after the giving of such notice and (ii) no
such consent of the Company shall be required if an Event of Default has
occurred and is continuing at the time of such appointment.

SECTION 8.08 Other Agents. Each Lender hereby acknowledges that none of the
Co-Syndication Agents, the Co-Documentation Agents, the Joint Bookrunners, the
Joint Lead Arrangers, or any other Lender designated as any “Agent” on the
signature pages hereof has any liability hereunder other than in its capacity as
a Lender.

SECTION 8.09 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more co-agents or sub-agents appointed by the
Agent. The Agent and any such co-agent or sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. Each such co-agent and sub-agent and the Related Parties of the
Agent and each such co-agent and sub-agent shall be entitled to the benefits of
all provisions of this Article VIII and Article IX (as though such co-agents and
sub-agents were the “Agent” under the Loan Documents) as if set forth in full
herein with respect thereto. For the avoidance of doubt, commencing as of the
Second Amendment Effective Date,

 

149



--------------------------------------------------------------------------------

Citibank N.A., in its capacity as the Additional Collateral Agent shall be a
sub-agent of the Agent, with all benefits and rights of a sub-agent under this
Section 8.09, for so long as Citibank, N.A. shall remain as the “Additional
Collateral Agent” under the terms of the Second Restatement Agreement.

SECTION 8.10 Appointment for the Province of Québec. Without prejudice to
Section 8.01 above, each of the Secured Parties hereby appoints the Agent as the
person holding the power of attorney (fondé pouvoir) of the Secured Parties as
contemplated under Article 2692 of the Civil Code of Québec, to enter into, to
take and to hold on their behalf, and for their benefit, any deed of hypothec
(“Deed of Hypothec”) to be executed by any Borrower or Restricted Subsidiary
granting a hypothec pursuant to the laws of the Province of Québec (Canada) and
to exercise such powers and duties which are conferred thereupon under such
deed. Each of the Secured Parties hereby additionally appoints the Agent as
agent, mandatary, custodian and depositary for and on behalf of the Secured
Parties (a) to hold and to be the sole registered holder of any bond (“Bond”)
issued under the Deed of Hypothec, the whole notwithstanding Section 32 of the
Act respecting the Special Powers of Legal Persons (Québec) or any other
applicable law, and (b) to enter into, to take and to hold on their behalf, and
for their benefit, a bond pledge agreement (“Pledge”) to be executed by such
Borrower or Restricted Subsidiary pursuant to the laws of the Province of Québec
and creating a pledge of the Bond as security for the payment and performance
of, inter alia, the Secured Obligations. In this respect,(a) the Agent as agent,
mandatary, custodian and depositary for and on behalf of the Secured Parties,
shall keep a record indicating the names and addresses of, and the pro rata
portion of the obligations and indebtedness secured by the Pledge, owing to each
of the Secured Parties for and on behalf of whom the Bond is so held from time
to time, and (b) each of the Secured Parties will be entitled to the benefits of
any property or assets charged under the Deed of Hypothec and the Pledge and
will participate in the proceeds of realization of any such property or assets.
The Agent, in such aforesaid capacities shall (i) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to the Agent with
respect to the property or assets charged under the Deed of Hypothec and Pledge,
any other applicable law or otherwise, and (ii) benefit from and be subject to
all provisions hereof with respect to the Agent mutatis mutandis, including,
without limitation, all such provisions with respect to the liability or
responsibility to and indemnification by the Secured Parties, the Borrowers or
the Restricted Subsidiaries. The execution prior to the Closing Date by the
Agent of any Deed of Hypothec, Pledge or other security documents made pursuant
to the laws of the Province of Québec (Canada) is hereby ratified and confirmed.
The constitution of the Agent as the person holding the power of attorney (fondé
de pouvoir), and of the Agent, as agent, mandatary, custodian and depositary
with respect to any Bond that may be issued and pledged from time to time to the
Agent for the benefit of the Secured Parties, shall be deemed to have been
ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any potion of any of
the Secured Parties’ rights and obligations under this Agreement by the
execution of an assignment, including an Assignment and Acceptance Agreement or
other agreement pursuant to which it becomes such assignee or participant, and
by each successor Agent by the execution of an assignment agreement or other
agreement, or by the compliance with other formalities, as the case may be,
pursuant to which it becomes a successor Agent hereunder.

 

150



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders and acknowledged by the Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by (or consented to by)
each Lender affected thereby, do any of the following:

(a) waive any of the conditions specified in Section 3.01;

(b) increase or extend the Revolving Credit Commitments of such Lender;

(c) reduce the principal of, or rate of interest on, the Revolving Credit
Advances, the Term Advances, the Letters of Credit, the Swing Line Advances or
any fees or other amounts payable hereunder;

(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder;

(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder;

(f) Reserved;

(g) other than pursuant to the terms of the Subsidiary Guarantees, release the
Subsidiary Guarantors (or otherwise limit such Subsidiary Guarantors’ liability
with respect to the obligations owing to the Agent and the Lenders under the
Subsidiary Guaranties) if such release or limitation is in respect of
substantially all of the value of the Subsidiary Guaranties to the Agent and the
Lenders;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions;

(i) release the Company (or otherwise limit the Company’s liability with respect
to the obligations of the Borrowers) from its guaranty set forth in Article VII
hereof; or

(j) amend this Section 9.01 or the definition of “Required Lenders”;

and provided further that (w) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note, (x) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line

 

151



--------------------------------------------------------------------------------

Bank in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Swing Line Bank in its capacities as
such under this Agreement and (y) no amendment, waiver or consent shall, unless
in writing and signed by the Issuing Banks in addition to the Lenders required
above to take such action, adversely affect the rights or obligations of the
Issuing Banks in their capacities as such under this Agreement and (z) the
consent of Lenders having at least a majority (based on the Equivalent in
Dollars at such time) in interest of a Facility shall be required with respect
to any amendment or waiver that by its terms adversely affects the rights of
Lenders under such Facility in respect of payments hereunder in a manner
different than such amendment or waiver affects other Facilities.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, in addition to any credit extensions and related
incremental amendment agreements effectuated without the consent of Lenders in
accordance with Section 2.04(b), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agent and the
Company (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Advances
hereunder and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and other definitions related to such new
loans.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Agent, the Company and the Lenders providing the
relevant Replacement Term Loans (as defined below) to permit the refinancing,
replacement or modification of all outstanding Term A Advances, all outstanding
CDN Term A Advances, all outstanding JPY Term A-1 Advances, all outstanding Euro
Term A Advances, all outstanding Sterling Term A Advances, all outstanding
Brazilian Term A Advances or all outstanding Short Term A Advances (“Replaced
Term Loans”) with a replacement term loan tranche hereunder (“Replacement
Term Loans”), provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Replaced Term Loans, (b) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Replaced Term Loans,
(c) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Replaced
Term Loans at the time of such refinancing, and (d) all other terms applicable
to such Replacement Term Loans shall be substantially identical to, or no less
favorable to the Lenders providing such Replacement Term Loans taken as a whole
than, those applicable to such Replaced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Advances as applicable in effect
immediately prior to such refinancing.

Furthermore, and notwithstanding anything else to the contrary contained in this
Section 9.01, (i) if the Agent and the Company shall have jointly identified an
obvious error or

 

152



--------------------------------------------------------------------------------

any error or omission of a technical nature, in each case, in any provision of
this Agreement or any other Loan Document, then the Agent and the Company shall
be permitted to amend such provision and (ii) the Agent and the Company shall be
permitted to amend any provision of any Collateral Document to better implement
the intentions of this Agreement and the other Loan Documents, and in each case,
such amendments shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders within five Business Days following receipt of notice
thereof.

SECTION 9.02 Notices, Etc. (a) All notices and other communications provided for
hereunder shall be either (x) in writing (including telecopier communication)
and mailed, telecopied or delivered or (y) as and to the extent set forth in
Section 9.02(b) and in the proviso to this Section 9.02(a), if to any Borrower,
at the Company’s address at 200 Riverfront Blvd., 3rd Floor, Elmwood Park, New
Jersey 07407, Attention: Treasurer, with a copy to Attention: General Counsel;
if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto; if to any other Lender, at its Domestic Lending
Office specified in the Assignment and Acceptance pursuant to which it became a
Lender; if to the Agent, at (A) other than as listed in the immediately
succeeding paragraph (B), Bank of America, Mail Code: CA5-705-04-09, 555
California Street, 4th Floor, San Francisco, CA 94104, Attention: Liliana Claar;
or (B) with respect to all notices and other communications delivered pursuant
to Article II hereof, Bank of America, N.A., Mail Code: NC1-001-05-46, 101 North
Tryon Street, Charlotte, NC 28255, Attention: Eileen Deacon; if to the
Additional Collateral Agent, at its address at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention: Bank Loan Syndications, or as to the Company,
the Additional Collateral Agent or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Company and the Agent, provided that materials required
to be delivered pursuant to Section 5.01(a)(i), (ii) or (iv) shall be delivered
to the Agent as specified in Section 9.02(b) or as otherwise specified to the
Company by the Agent. All such notices and communications shall, when mailed,
telecopied or e-mailed, be effective when deposited in the mail, telecopied or
confirmed by e-mail, respectively, except that notices and communications to the
Agent pursuant to Article II, III or VIII shall not be effective until received
by the Agent during its normal business hours. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.

(b) So long as Bank of America or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(a)(i), (ii) and (iv) shall be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by e-mail at liliana.claar@baml.com (Attention: Liliana
Claar). The Company agrees that the Agent may make such materials, as well as
any other written information, documents, instruments and other material
relating to the Company, any of its Subsidiaries or any other materials or
matters relating to this Agreement, the Notes or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). The Company acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates

 

153



--------------------------------------------------------------------------------

warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent or any of its
Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04 Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement and the other documents to be
delivered hereunder, including, without limitation, (i) the syndication of the
Revolving Facility provided for herein, the preparation, negotiation, execution,
delivery, interpretation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) the creation, perfection or protection of the Liens under
any Loan Document and (iii) the reasonable and documented out-of-pocket legal
expenses of one firm of one counsel to the Agent and the Lenders and, if
necessary, one local legal counsel in each relevant jurisdiction (and, to the
extent required by the subject matter, one specialist counsel for each such
specialized area of law in each appropriate jurisdiction). The Company further
agrees to pay on demand all costs and expenses of the Agent and the Lenders, if
any (including the reasonable and documented out-of pocket legal fees of one
firm of counsel to the Agent, the Issuing Banks and the Lenders and, if
necessary, one local legal counsel in each relevant jurisdiction (and, to the
extent required by the subject matter, one specialist counsel for each such
specialized area of law in each appropriate jurisdiction), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement and the other documents to be delivered hereunder, including,
without limitation, reasonable fees and expenses of counsel for the Agent and
each Lender in connection with the enforcement of rights under this
Section 9.04(a).

 

154



--------------------------------------------------------------------------------

(b) Each Borrower agrees to indemnify and hold harmless the Agent, each Joint
Lead Arranger, each Joint Bookrunner, each Issuing Bank, the Swing Line Bank,
each Co-Syndication Agent, each Co-Documentation Agent and each Lender and each
of their Affiliates and their officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including the reasonable and documented out-of-pocket legal
expenses of one firm of counsel and one local legal counsel in each relevant
jurisdiction and, to the extent required by the subject matter, one specialist
counsel for each such specialized area of law in each appropriate jurisdiction
and, upon notice from an Indemnified Party of a conflict of interest (as
determined in the sole discretion of such Indemnified Party), one counsel for
each such affected Indemnified Party) or disbursements incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances, (i) except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, bad faith or willful
misconduct, (ii) which resulted from a material breach of any Loan Documents by
such Indemnified Party as determined in a final, non-appealable judgment by a
court of competent jurisdiction or (iii) any dispute solely among the
indemnified persons and not arising out of any act or omission of the Company,
or any of their Affiliates (except when one of the parties to such action was
acting in its capacity as an agent, an arranger a bookrunner or another agency
capacity); provided that the Company shall not be liable for any indirect,
special, punitive or consequential damages (other than in respect of any such
damages required to be indemnified pursuant to this Section 9.04 including,
without limitation, as to any claims by Persons not party to the Loan Documents,
or claims brought in violation of this paragraph. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Borrower, its directors,
equity holders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Each Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Joint Lead Arranger, any Lender, any of their Affiliates,
or any of their respective directors, officers, employees, attorneys and agents,
on any theory of liability, arising out of or otherwise relating to this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.09, 2.10, 2.11 or 2.13, acceleration
of the maturity of the Advances or Notes pursuant to Section 6.01 or for any
other reason, or (ii) as a result of a payment or Conversion pursuant to
Section 2.09, 2.10, 2.13 or 2.20 such Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation

 

155



--------------------------------------------------------------------------------

or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. If the amount of the Committed Currency purchased by any
Lender in the case of a Conversion or exchange of Advances in the case of
Section 2.09 or 2.13 exceeds the sum required to satisfy such Lender’s liability
in respect of such Advances, such Lender agrees to remit to the Company such
excess. A certificate as to such amounts submitted to the Company and the Agent
by such Lender pursuant to this Section 9.04(c) (which certificate shall, if the
Company so requests, include reasonably detailed calculations) shall be
conclusive and binding for all purposes, absent manifest error.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.12, 2.14(e), 2.15, 9.04 and 9.12(c) shall survive the payment in full
of principal, interest and all other amounts payable hereunder and under the
Notes.

SECTION 9.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the
applicable Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its Affiliates may have.

SECTION 9.06 Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, the
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

SECTION 9.07 Assignments and Participations. Any Lender may at any time assign
to one or more assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Advances
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and/or the Advances at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender, no minimum amount need
be assigned; and

 

156



--------------------------------------------------------------------------------

(ii) in any case not described in paragraph (a)(i) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Acceptance Agreement, as of the
Trade Date) shall not be less than $5,000,000 in respect of the Revolving Credit
Facilities or $2,000,000 in respect of the Term Facilities, unless each of the
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitments
assigned.

(c) Required Consents. No consent shall be required for any assignment except to
the extent required by paragraph (a)(ii) of this Section and, in addition:

(i) the consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (x) an Event of Default under
Section 6.01(a) or (e) has occurred and is continuing at the time of such
assignment, or (y) such assignment is to a Lender, an Approved Fund, an
Affiliate of a Lender or to any Federal Reserve Bank as collateral security
pursuant to Regulation A of the F.R.S. Board and any Operating Circular issued
by such Federal Reserve Bank; provided that in the case of an assignment of any
Term Advance, the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
5 Business Days after having received notice thereof and provided, further, that
the Borrower’s consent shall not be required for assignments during the primary
syndication of the Commitments and Loans that are originally to be made on the
Second Restatement Effective Date pursuant to this Agreement, which assignments
are made within 90 days of the Second Restatement Effective Date to financial
institutions identified to the Company by the Agent on a list provided prior to
the date hereof;

(ii) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Commitments if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund, unless such assignment is to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank; and

 

157



--------------------------------------------------------------------------------

(iii) the consent of each Issuing Bank and the Swing Line Bank shall be required
for any assignment in respect of Revolving Credit Commitments unless such
assignment is to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the F.R.S. Board and any Operating Circular issued by such
Federal Reserve Bank.

(d) Register. The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it (and will record such information in the Register) and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount (and right to payments of interest) of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance, for its acceptance and
recording in the Register, together with a processing and recordation fee of
$3,500; provided that the Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
no processing and recordation fee shall be required upon any assignment to any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
F.R.S. Board and any Operating Circular issued by such Federal Reserve Bank. The
assignee, if it is not already a Lender, shall deliver to the Agent an
Administrative Questionnaire.

(f) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries except as
provided in Section 2.11(c), (B) to any Defaulting Lender or any of their
respective Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (f) or
(C) to any Offshore Associate of any Australian Borrower.

(g) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(h) Certain Pledges. Notwithstanding anything to the contrary contained herein,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(i) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be

 

158



--------------------------------------------------------------------------------

effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable Ratable
Share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank, the Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full Ratable Share of all Advances and participations
in Letters of Credit and Swing Line Advances. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c)(ii) of this Section, from and after the effective date specified
in each Lender Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.15, 2.16, 8.05, 9.04, 9.05
and 9.08 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c)(iii) of this Section.

(j) Any Lender may at any time, without the consent of, or notice to, the
Company or the Agent, sell to one or more commercial banks or other financial
institutions (each of such commercial banks and other financial institutions
being herein called a “Participant”) participating interests in any of its
Advances, its Commitment, or other interests of such Lender hereunder, including
participations pursuant to the Intercreditor Agreement; provided that:

(i) no participation contemplated in this Section 9.07(j) shall relieve such
Lender from its Commitment(s) or its other obligations hereunder;

(ii) such Lender shall remain solely responsible for the performance of its
Commitment(s) and such other obligations;

 

159



--------------------------------------------------------------------------------

(iii) the Company and the Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

(iv) no Participant, unless such Participant is an Affiliate of such Lender,
shall be entitled to require such Lender to take or refrain from taking any
action hereunder or under any other Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clause (a) or (c) of
Section 9.01;

(v) no Borrower shall be required to pay any amount under Sections 2.12 and 2.15
that is greater than the amount which it would have been required to pay had no
participating interest been sold and no Borrower shall be required to pay any
amount under Section 2.15 unless such Participant has complied with
Section 2.15(e) and (f) as if it were a Lender; and

(vi) each Lender that sells a participation under this Section 9.07(j) shall,
acting solely for this purpose as a non-fiduciary agent of the Company, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and rights to payment of stated interest on) each of the
Participant’s interest in the Lender’s Advances, Commitments or other interests
hereunder (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes hereunder. No Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person except to
the extent that such disclosure is necessary to establish that such Advance,
Commitment, or other interest is in registered form for United States federal
tax purposes. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

The Company acknowledges and agrees that each Participant, for purposes of
Sections 2.12 and 2.15 only, shall be considered a Lender.

(k) Each Loan Party incorporated under the laws of Luxembourg expressly accepts
and confirms for the purposes of article 1281 and article 1278 of the Luxembourg
civil code that, notwithstanding any assignment and/or transfer made pursuant to
this Agreement, any guarantee given by it and any security interest created
under the Loan Documents to which it is a party, shall be preserved for the
benefit of any new Lender or Participant.

SECTION 9.08 Confidentiality. Each of the Agent and the Lender Parties agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required

 

160



--------------------------------------------------------------------------------

or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; (d) to any other party hereto; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee in, or any prospective assignee in, any of its rights and
obligations under this Agreement, or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Company and its obligations, this
Agreement or payments hereunder; (g) on a confidential basis to (i) any rating
agency in connection with rating the Company or its Subsidiaries or the Advances
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Advances; (h) with
the consent of the Company; (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or
(y) becomes available to any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company; or (j) to any credit
insurance provider relating to the Borrowers and their Obligations (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential). For purposes of this Section, “Information” means all
information received from the Company or any of its Subsidiaries relating to the
Company or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to any Lender on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries; provided
that, in the case of information received from the Company or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.09 Designated Borrower.

(a) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Agent (or such shorter period as may be agreed by the
Agent in its sole discretion), designate any Wholly-Owned Subsidiary of the
Company (an “Applicant Borrower”) as a Designated Borrower to receive Loans
hereunder by delivering to the Agent (which shall promptly deliver counterparts
thereof to each Lender) a duly executed notice and agreement in substantially
the form of Exhibit I. The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein, the Agent and the Lenders under such credit facilities
shall have received such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, including all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in form, content and scope reasonably satisfactory to
the Agent, as may be required by the Agent or such Lenders in their sole
discretion, and Notes signed by such new Borrowers to the extent any of such
Lenders so require. If the Agent, the Required Lenders and, with

 

161



--------------------------------------------------------------------------------

respect only to a putative Borrower (x) under a Facility under which Foreign
Currency Borrowings may be made or (y) that is an entity organized or formed
outside of the United States of America, each Lender under such Facility, agree
that an Applicant Borrower shall be entitled to receive Loans hereunder, then
promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information (provided,
that if the Agent shall have already reasonably recently received any such
required information or corporate formality with respect to an Applicant
Borrower, then the Agent may, in its sole discretion, waive the delivery of such
information or corporate formality which would otherwise be required pursuant
hereto), the Agent shall send a notice in substantially the form of Exhibit J to
the Company and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Loans hereunder, on the terms and conditions set forth herein, and each
of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that no Notice of
Borrowing or Letter of Credit Application may be submitted by or on behalf of
such Designated Borrower until the date five Business Days after such effective
date.

(b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.

(c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 9.09 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Agent (or such shorter period as may be agreed by
the Agent in its sole discretion), terminate a Designated Borrower’s status as
such, provided that there are no outstanding Loans payable by such Designated
Borrower, or other amounts payable by such Designated Borrower on account of any
Loans made to it, as of the effective date of such termination. The Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

SECTION 9.10 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

SECTION 9.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of

 

162



--------------------------------------------------------------------------------

which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of an original executed counterpart of this Agreement.

SECTION 9.12 Judgment. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Agent or any Lender from any Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Agent or any Lender in
such currency, the Agent or such Lender, as the case may be, agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

SECTION 9.13 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Borrower hereby agrees that service of process in
any such action or proceeding brought in the any such New York State court or in
such federal court may be made upon the Company at its offices specified in
Section 9.02(a) and each Borrower hereby irrevocably appoints the Company its
authorized agent to accept such service of process, and agrees that the failure
of the Company to give any notice of any such service shall not impair or affect
the validity of such service or of any judgment rendered in any action or
proceeding based thereon. Each Borrower hereby further irrevocably consents to
the service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to such Borrower at its address specified pursuant to Section 9.02(a). Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction. To the

 

163



--------------------------------------------------------------------------------

extent that any Borrower or Designated Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
Borrower and each Designated Borrower hereby irrevocably waives such immunity in
respect of its obligations under this Agreement.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any right to any other
jurisdiction that it may have by reason of domicile or any other reason and
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 9.14 Substitution of Currency. (i) If a change in any Foreign Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Foreign Currency had occurred;

(ii) If a judgment or order made by any court for the payment of any amount in
respect of any Obligations of a Loan Party under, or with respect to, this
Agreement or the Advances is expressed in a currency other than the currency
that such Advances were originally funded in, the Borrowers and the Domestic
Loan Parties will indemnify the Lenders against any deficiency arising from any
variation in rates of exchange between the date as of which the denomination
currency is notionally converted into the judgment currency for the purposes of
the judgment or order and the date of actual payment; provided that the Agent
and the Lenders shall reimburse the relevant Loan Party if there is any excess
amount arising from any variation in rates of exchange between the date as of
which the denomination currency is notionally converted into the judgment
currency for the purposes of the judgment or order and the date of actual
payment.

SECTION 9.15 No Liability of the Issuing Banks. None of the Agent, the Lenders
nor any Issuing Bank, nor any of their Affiliates, or the respective directors,
officers, employees, agents and advisors of such Person or such Affiliate, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder, or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the applicable Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and

 

164



--------------------------------------------------------------------------------

other documents presented under a Letter of Credit comply with the terms thereof
or any failure to honor a Letter of Credit where such Issuing Bank is, under
applicable law, required to honor it. The parties hereto expressly agree that,
as long as the Issuing Bank has not acted with gross negligence or willful
misconduct, such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

SECTION 9.16 Patriot Act. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Agent, as applicable, to identify such Loan Party in accordance with the
Patriot Act. The Company and each other Borrower shall, and shall cause each of
their Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the Agent or
any Lender in order to assist the Agent and such Lender in maintaining
compliance with its ongoing obligations under applicable “know your customer”
and anti-money laundering rules and regulations, including, the Patriot Act.

SECTION 9.17 Release of Collateral. (a) Notwithstanding any other provision
herein or in any other Loan Document, the Agent is hereby authorized and shall
release the Collateral from the Liens granted under the Collateral Documents
securing the obligations under this Agreement on a Business Day specified by the
Company (the “Optional Release Date”), upon the satisfaction of the following
conditions precedent (the “Optional Release Conditions”).

(i) the Company shall have given notice to the Agent at least 10 days prior to
the Optional Release Date, specifying the proposed Optional Release Date;

(ii) the Collateral Ratings Condition has been satisfied, as of the date of such
notice has remained satisfied for an uninterrupted period of at least 30
consecutive days, and shall remain satisfied as of the Optional Release Date;

(iii) no Default shall have occurred and be continuing as of the date of such
notice or as of the Optional Release Date;

(iv) all Liens on the Collateral securing the Notes and any other obligations
pursuant to the Collateral Documents, have been released as of the Optional
Release Date or are released simultaneously with the release of the Collateral
from the Liens securing obligations under the Loan Documents pursuant to this
Section; and

(v) on the Optional Release Date, the Agent shall have received (A) a
certificate, dated the Optional Release Date and executed on behalf of the
Company by a Senior Financial Officer thereof, confirming the satisfaction of
the Optional Release Conditions set forth in clauses (ii), (iii) and (iv) above
and (B) such other evidence and calculations as the Agent may reasonably require
confirming the satisfaction of the Optional Release Conditions set forth above.

 

165



--------------------------------------------------------------------------------

If the conditions set forth above are satisfied on the Optional Release Date,
then (i) on and after the Optional Release Date, the Agent shall execute and
deliver all such instruments, releases, financing statements or other
agreements, and take all such further actions, at the request and expense of the
Company, as shall be necessary to effectuate the release of the Liens granted
under the Collateral Documents and (ii) as of the Optional Release Date all
representations and warranties and covenants contained in this Agreement, the
Security Agreement and any other Collateral Document related to the grant or
perfection of Liens on the Collateral shall be deemed to be of no force or
effect. Any such release shall be without recourse to, or representation or
warranty by, the Agent and shall not require the consent of any Lender.

(b) Without limiting the provisions of Section 9.04, the Company shall reimburse
the Agent for all costs and expenses, including attorneys’ fees and
disbursements, incurred by it in connection with any action contemplated by this
Section.

(c) The Lenders hereby irrevocably agree that the Liens granted to the Agent by
the Loan Parties on any Collateral shall be automatically released (i) in full,
upon the termination of this Agreement and the payment of all Obligations
hereunder (except for contingent indemnification obligations in respect of which
a claim has not yet been made and any obligations which are expressly stated to
survive), (ii) upon the sale or other disposition of such Collateral (including
as part of or in connection with any other sale or other disposition permitted
hereunder) to any Person other than another Loan Party, to the extent such sale
or other disposition is made in compliance with the terms of this Agreement (and
the Agent may rely conclusively on a certificate to that effect provided to it
by any Loan Party upon its reasonable request without further inquiry), (iii) to
the extent such Collateral is comprised of property leased to a Loan Party, upon
termination or expiration of such lease, (iv) if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
this Section 9.01), (v) to the extent the property constituting such Collateral
is owned by any Loan Party, upon the release of such Loan Party from its
obligations under the applicable Guaranty (in accordance with the following
sentence), (vi) with respect to any Obligations of the Company or its Domestic
Subsidiaries, upon the sale or other disposition of such Collateral (including
as part of or in connection with any other sale or other disposition permitted
hereunder) to any Excluded Foreign Subsidiary, to the extent such sale or other
disposition is made in compliance with the terms of this Agreement (and the
Agent may rely conclusively on a certificate to that effect provided to it by
any Loan Party upon its reasonable request without further inquiry), (vii) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of the Agent pursuant to the Collateral Documents
and (viii) upon any Principal Property (as defined in the Existing Sealed Air
Notes) or capital stock constituting Collateral triggering the equal and ratable
clauses under the Existing Sealed Air Notes, such Principal Property and capital
stock constituting Collateral, while any Existing Sealed Air Notes remain
outstanding. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral

 

166



--------------------------------------------------------------------------------

except to the extent otherwise released in accordance with the provisions of the
Loan Documents. Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary that is a Loan Party shall be released from the Guaranties
upon consummation of any permitted transaction resulting in such Subsidiary
ceasing to constitute a Restricted Subsidiary. The Lenders hereby authorize the
Agent to, and the Agent shall upon request of any Loan Party, execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Loan Party or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender.

SECTION 9.18 Waiver of Jury Trial. Each of the Borrowers, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

SECTION 9.19 Parallel Debt. (a) Definitions. In this Section:

“Corresponding Debt” means the Obligations.

“Parallel Debt” means any amount which a Borrower owes to the Agent under this
Clause.

(b) Each Loan Party irrevocably and unconditionally undertakes to pay to the
Agent amounts equal to, and in the currency or currencies of, its Corresponding
Debt.

(c) The Parallel Debt of each Loan Party:

(i) shall become due and payable at the same time as its Corresponding Debt; and

(ii) is independent and separate from, and without prejudice to, its
Corresponding Debt.

(d) For purposes of this Section, the Agent:

(i) is the independent and separate creditor of each Parallel Debt;

(ii) acts in its own name and not as agent, representative or trustee of the
Lenders and its claims in respect of each Parallel Debt shall not be held on
trust; and

(iii) shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).

(e) The Parallel Debt of a Loan Party shall be (a) decreased to the extent that
its Corresponding Debt has been irrevocably and unconditionally paid or
discharged, and (b) increased to the extent to that its Corresponding Debt has
increased, and the Corresponding Debt of a Loan Party shall be (x) decreased to
the extent that its Parallel Debt has been

 

167



--------------------------------------------------------------------------------

irrevocably and unconditionally paid or discharged, and (y) increased to the
extent that its Parallel Debt has increased, in each case provided that the
Parallel Debt of a Loan Party shall never exceed its Corresponding Debt.

(f) All amounts received or recovered by the Agent in connection with this
Section, to the extent permitted by applicable law, shall be applied in
accordance with Section 2.11(b)(ii)(C).

(g) This Section applies for the purpose of determining the secured obligations
in any Collateral Document and is (i) for the purpose of the Dutch law
Collateral Documents governed by Dutch law, (ii) for the purpose of the Belgian
law Collateral Documents governed by Belgian law and (iii) for the purpose of
the Japanese law Collateral Documents governed by Japanese law.

SECTION 9.20 Intercreditor Agreement. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER FROM TIME TO TIME IS DEEMED TO HAVE EXECUTED
THE INTERCREDITOR AGREEMENT AND (A) AGREES THAT IT WILL BE BOUND BY AND COMPLY
WITH THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE
ALLOCATION OF PARTICIPATIONS PROVIDED FOR THEREIN, (C) MAKES ALL REPRESENTATIONS
AND WARRANTIES SPECIFIED IN THE INTERCREDITOR AGREEMENT, (D) AGREES TO TAKE NO
ACTION CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND
(E) AUTHORIZES AND INSTRUCTS THE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT
AS AGENT AND ON BEHALF OF SUCH LENDER.

SECTION 9.21 Exceptions to the Application of the Bank Transaction Agreement.
The Agreement on Bank Transactions (ginko torihiki yakujosho) and the Agreement
on Financial Transactions (kinyu torihiki yakujosho) separately submitted by any
Japanese Loan Parties to any of the Lenders or entered into between any Japanese
Loan Parties and any of the Lenders, if any, shall not apply to this Agreement
and the transactions contemplated in this Agreement

SECTION 9.22 Financial Assistance Australian Loan Party Notwithstanding any
other provision of this Agreement or any of the Loan Documents, the parties
agree that in respect of each Australian Loan Party, the provisions of this
Agreement and each other Loan Document and the obligations incurred under them
in so far as such obligations may constitute financial assistance under
Section 260A of the Corporations Act have no effect in respect of, and do not
apply to, any Australian Loan Party until such time as the steps set out in
Section 260B of the Corporations Act have been complied with and all statutory
periods required under Section 260B of the Corporations Act have elapsed.

SECTION 9.23 Fiduciary Duties. The Agent, each Lender and their Affiliates
(collectively, for purposes of this paragraph only, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender,

 

168



--------------------------------------------------------------------------------

on the one hand, and such Loan Party, its stockholders or its Affiliates, on the
other. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Loan Party,
its management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

SECTION 9.24 Process Agent. Each Loan Party that is organized outside of the
United States of America hereby irrevocably designates, appoints and empowers
the Company (the “Process Agent”), in the case of any suit, action or proceeding
brought in the United States of America as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any action or proceeding arising out of or in connection
with this Agreement or any Loan Document. Such service may be made by mailing
(by registered or certified mail, postage prepaid) or delivering a copy of such
process to such Loan Party in care of the Process Agent at the Process Agent’s
address specified in Section 9.02(a) hereof, and such Loan Party hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. Nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by applicable law.

[Remainder of page intentionally left blank.]

 

169